 


116 HR 1612 IH: Nonpartisan Bill For the People Act of 2019
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 1612 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2019 
Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Science, Space, and Technology, the Judiciary, Homeland Security, Intelligence (Permanent Select), Ways and Means, Financial Services, Oversight and Reform, and Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure election security, enhance Americans’ access to the ballot box, reduce the influence of big money in politics through transparency, establish accountability and integrity measures for Congress, and strengthen ethics rules for public servants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nonpartisan Bill For the People Act of 2019. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into 3 divisions as follows: 
(1)Division A—Voting and Elections. (2)Division B—Campaign Finance. 
(3)Division C—Ethics. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Division A—Voting and Elections 
Title I—Election Access 
Subtitle A—Voter Registration Modernization 
Sec. 1001. Short title; findings and purpose. 
Sec. 1002. Automatic registration of eligible individuals. 
Sec. 1003. Contributing agency assistance in registration. 
Sec. 1004. One-time contributing agency assistance in registration of eligible voters in existing records. 
Sec. 1005. Voter protection and security in automatic registration. 
Sec. 1006. Registration portability and correction. 
Sec. 1007. Payments and grants. 
Sec. 1008. Treatment of exempt States. 
Sec. 1009. Miscellaneous provisions. 
Sec. 1010. Definitions. 
Sec. 1011. Effective date. 
Subtitle B—Access to Voting for Individuals With Disabilities 
Sec. 1101. Requirements for States to promote access to voter registration and voting for individuals with disabilities. 
Sec. 1102. Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences. 
Sec. 1103. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities. 
Subtitle C—CLEAN Elections 
Sec. 1201. Short title. 
Sec. 1202. Requiring open primaries. 
Sec. 1203. Sense of Congress on need for term limits for Members. 
Subtitle D—Election Integrity 
Sec. 1301. Requiring voters to provide photo identification. 
Title II—Redistricting Reform 
Sec. 2001. Short title; finding of constitutional authority. 
Subtitle A—Requirements for Congressional Redistricting 
Sec. 2101. Limit on congressional redistricting after an apportionment. 
Sec. 2102. Requiring congressional redistricting to be conducted through plan of independent State commission. 
Subtitle B—Independent Redistricting Commissions 
Sec. 2201. Independent redistricting commission. 
Sec. 2202. Establishment of selection pool of individuals eligible to serve as members of commission. 
Sec. 2203. Criteria for redistricting plan by independent commission; public notice and input. 
Sec. 2204. Establishment of related entities. 
Subtitle C—Administrative and Miscellaneous Provisions 
Sec. 2301. Payments to States for carrying out redistricting. 
Sec. 2302. State apportionment notice defined. 
Sec. 2303. No effect on elections for State and local office. 
Sec. 2304. Effective date. 
Subtitle D—Severability 
Sec. 2401. Severability. 
Title III—Election Security 
Sec. 3000. Short title; sense of Congress. 
Subtitle A—Financial Support for Election Infrastructure 
Part 1—Grants for Risk-Limiting Audits of Results of Elections 
Sec. 3001. Grants to States for conducting risk-limiting audits of results of elections. 
Sec. 3002. GAO analysis of effects of audits. 
Part 2—Election Infrastructure Innovation Grant Program 
Sec. 3011. Election infrastructure innovation grant program. 
Subtitle B—Security Measures 
Sec. 3101. Election infrastructure designation. 
Sec. 3102. Timely threat information. 
Sec. 3103. Security clearance assistance for election officials. 
Sec. 3104. Security risk and vulnerability assessments. 
Sec. 3105. Annual reports. 
Subtitle C—Enhancing Protections for United States Democratic Institutions 
Sec. 3201. National strategy to protect United States democratic institutions. 
Sec. 3202. National Commission to Protect United States Democratic Institutions. 
Subtitle D—Promoting Cybersecurity Through Improvements in Election Administration 
Sec. 3301. Testing of existing voting systems to ensure compliance with election cybersecurity guidelines and other guidelines. 
Sec. 3302. Treatment of electronic poll books as part of voting systems. 
Sec. 3303. Pre-election reports on voting system usage. 
Sec. 3304. Streamlining collection of election information. 
Subtitle E—Preventing Election Hacking 
Sec. 3401. Short title. 
Sec. 3402. Election Security Bug Bounty Program. 
Sec. 3403. Definitions. 
Subtitle F—Miscellaneous Provisions 
Sec. 3501. Definitions. 
Sec. 3502. Initial report on adequacy of resources available for implementation. 
Subtitle G—Severability 
Sec. 3601. Severability. 
Division B—Campaign Finance 
Title IV—Campaign Finance Transparency 
Subtitle A—Findings Relating to Illicit Money Undermining Our Democracy 
Sec. 4001. Findings relating to illicit money undermining our democracy. 
Subtitle B—DISCLOSE Act 
Sec. 4100. Short title. 
Part 1—Regulation of Certain Political Spending 
Sec. 4101. Application of ban on contributions and expenditures by foreign nationals to domestic corporations, limited liability corporations, and partnerships that are foreign-controlled, foreign-influenced, and foreign-owned. 
Sec. 4102. Clarification of application of foreign money ban to certain disbursements and activities. 
Part 2—Reporting of Campaign-Related Disbursements 
Sec. 4111. Reporting of campaign-related disbursements. 
Sec. 4112. Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfers. 
Sec. 4113. Effective date. 
Part 3—Other Administrative Reforms 
Sec. 4121. Petition for certiorari. 
Sec. 4122. Judicial review of actions related to campaign finance laws. 
Subtitle C—Honest Ads 
Sec. 4201. Short title. 
Sec. 4202. Purpose. 
Sec. 4203. Findings. 
Sec. 4204. Sense of Congress. 
Sec. 4205. Expansion of definition of public communication. 
Sec. 4206. Expansion of definition of electioneering communication. 
Sec. 4207. Application of disclaimer statements to online communications. 
Sec. 4208. Political record requirements for online platforms. 
Sec. 4209. Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertising. 
Subtitle D—Stand By Every Ad 
Sec. 4301. Short title. 
Sec. 4302. Stand By Every Ad. 
Sec. 4303. Disclaimer requirements for communications made through prerecorded telephone calls. 
Sec. 4304. No expansion of persons subject to disclaimer requirements on internet communications. 
Sec. 4305. Effective date. 
Subtitle E—Secret Money Transparency 
Sec. 4401. Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizations. 
Subtitle F—Shareholder Right-To-Know 
Sec. 4501. Repeal of restriction on use of funds by Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporation political activity. 
Subtitle G—Disclosure of Political Spending by Government Contractors 
Sec. 4601. Repeal of restriction on use of funds to require disclosure of political spending by government contractors. 
Subtitle H—Limitation and Disclosure Requirements for Presidential Inaugural Committees 
Sec. 4701. Short title. 
Sec. 4702. Limitations and disclosure of certain donations to, and disbursements by, inaugural committees. 
Subtitle I—Severability 
Sec. 4801. Severability. 
Title V—Campaign Finance Oversight 
Subtitle A—Restoring Integrity to America’s Elections 
Sec. 5001. Short title. 
Sec. 5002. Membership of Federal Election Commission. 
Sec. 5003. Assignment of powers to Chair of Federal Election Commission. 
Sec. 5004. Revision to enforcement process. 
Sec. 5005. Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests. 
Sec. 5006. Permanent extension of administrative penalty authority. 
Sec. 5007. Effective date; transition. 
Subtitle B—Stopping Super PAC–Candidate Coordination 
Sec. 5101. Short title. 
Sec. 5102. Clarification of treatment of coordinated expenditures as contributions to candidates. 
Sec. 5103. Clarification of ban on fundraising for super PACs by Federal candidates and officeholders. 
Subtitle C—Severability 
Sec. 5201. Severability. 
Division C—Ethics 
Title VI—Ethical Standards 
Subtitle A—Supreme Court Ethics 
Sec. 6001. Code of conduct for Federal judges. 
Subtitle B—Foreign Agents Registration 
Sec. 6101. Establishment of FARA investigation and enforcement unit within Department of Justice. 
Sec. 6102. Authority to impose civil money penalties. 
Sec. 6103. Disclosure of transactions involving things of financial value conferred on officeholders. 
Subtitle C—Lobbying Disclosure Reform 
Sec. 6201. Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995. 
Subtitle D—Recusal of Presidential Appointees 
Sec. 6301. Recusal of appointees. 
Subtitle E—Severability 
Sec. 6401. Severability. 
Title VII—Ethics Reforms for the President, Vice President, and Federal Officers and Employees 
Subtitle A—Executive Branch Conflict of Interest 
Sec. 7001. Short title. 
Sec. 7002. Restrictions on private sector payment for Government service. 
Sec. 7003. Requirements relating to slowing the revolving door. 
Sec. 7004. Prohibition of procurement officers accepting employment from Government contractors. 
Sec. 7005. Revolving door restrictions on employees moving into the private sector. 
Subtitle B—Presidential Conflicts of Interest 
Sec. 7011. Short title. 
Sec. 7012. Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest. 
Sec. 7013. Initial financial disclosure. 
Sec. 7014. Contracts by the President or Vice President. 
Subtitle C—White House Ethics Transparency 
Sec. 7021. Short title. 
Sec. 7022. Procedure for waivers and authorizations relating to ethics requirements. 
Subtitle D—Executive Branch Ethics Enforcement 
Sec. 7031. Short title. 
Sec. 7032. Reauthorization of the Office of Government Ethics. 
Sec. 7033. Tenure of the Director of the Office of Government Ethics. 
Sec. 7034. Duties of Director of the Office of Government Ethics. 
Sec. 7035. Agency ethics officials training and duties. 
Subtitle E—Conflicts from Political Fundraising 
Sec. 7041. Short title. 
Sec. 7042. Disclosure of certain types of contributions. 
Subtitle F—Transition Team Ethics 
Sec. 7051. Short title. 
Sec. 7052. Presidential transition ethics programs. 
Subtitle G—Ethics Pledge for Senior Executive Branch Employees 
Sec. 7061. Short title. 
Sec. 7062. Ethics pledge requirement for senior executive branch employees. 
Subtitle H—Severability 
Sec. 7071. Severability. 
Title VIII—Congressional Ethics Reform 
Subtitle A—Requiring Members of Congress To reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 
Sec. 8001. Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in all cases of employment discrimination acts by Members. 
Subtitle B—Conflicts of Interests 
Sec. 8101. Prohibiting Members of House of Representatives from serving on boards of for-profit entities. 
Sec. 8102. Conflict of interest rules for Members of Congress and congressional staff. 
Sec. 8103. Exercise of rulemaking powers. 
Subtitle C—Campaign Finance and Lobbying Disclosure 
Sec. 8201. Short title. 
Sec. 8202. Requiring disclosure in certain reports filed with Federal Election Commission of persons who are registered lobbyists. 
Sec. 8203. Effective date. 
Subtitle D—Access to Congressionally Mandated Reports 
Sec. 8301. Short title. 
Sec. 8302. Definitions. 
Sec. 8303. Establishment of online portal for congressionally mandated reports. 
Sec. 8304. Federal agency responsibilities. 
Sec. 8305. Removing and altering reports. 
Sec. 8306. Relationship to the Freedom of Information Act. 
Sec. 8307. Implementation. 
Subtitle E—CLEAN Congress 
Sec. 8401. Short title. 
Sec. 8402. Prohibiting multiple subjects in single bill. 
Sec. 8403. Requiring equal application of laws to Members of Congress. 
Subtitle F—CLEAN Public Service 
Sec. 8501. Short title. 
Sec. 8502. Termination of further retirement benefits for Members of Congress. 
Subtitle G—No Budget, No Pay 
Sec. 8601. Short title. 
Sec. 8602. Definition. 
Sec. 8603. Timely approval of concurrent resolution on the budget and the appropriations bills. 
Sec. 8604. No pay without concurrent resolution on the budget and the appropriations bills. 
Sec. 8605. Determinations. 
Sec. 8606. Effective date. 
Subtitle H—No Work, No Pay 
Sec. 8701. Short title. 
Sec. 8702. Prohibiting paying Members of Congress during Government shutdowns. 
Sec. 8703. Definitions. 
Subtitle I—Severability 
Sec. 8801. Severability. 
Title IX—Presidential, Vice Presidential, and Congressional Tax Transparency 
Sec. 9001. Presidential, Vice Presidential, and congressional tax transparency.   
AVoting and Elections 
IElection Access 
 
Subtitle A—Voter Registration Modernization 
Sec. 1001. Short title; findings and purpose. 
Sec. 1002. Automatic registration of eligible individuals. 
Sec. 1003. Contributing agency assistance in registration. 
Sec. 1004. One-time contributing agency assistance in registration of eligible voters in existing records. 
Sec. 1005. Voter protection and security in automatic registration. 
Sec. 1006. Registration portability and correction. 
Sec. 1007. Payments and grants. 
Sec. 1008. Treatment of exempt States. 
Sec. 1009. Miscellaneous provisions. 
Sec. 1010. Definitions. 
Sec. 1011. Effective date. 
Subtitle B—Access to Voting for Individuals With Disabilities 
Sec. 1101. Requirements for States to promote access to voter registration and voting for individuals with disabilities. 
Sec. 1102. Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences. 
Sec. 1103. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities. 
Subtitle C—CLEAN Elections 
Sec. 1201. Short title. 
Sec. 1202. Requiring open primaries. 
Sec. 1203. Sense of Congress on need for term limits for Members. 
Subtitle D—Election Integrity 
Sec. 1301. Requiring voters to provide photo identification.  
AVoter Registration Modernization 
1001.Short title; findings and purpose 
(a)Short titleThis subtitle may be cited as the Automatic Voter Registration Act of 2019.  (b)Findings and purpose (1)FindingsCongress finds that— 
(A)the right to vote is a fundamental right of citizens of the United States; (B)it is the responsibility of the State and Federal governments to ensure that every eligible citizen is registered to vote; 
(C)existing voter registration systems can be inaccurate, costly, inaccessible and confusing, with damaging effects on voter participation in elections and disproportionate impacts on young people, persons with disabilities, and racial and ethnic minorities; and  (D)voter registration systems must be updated with 21st-century technologies and procedures to maintain their security. 
(2)PurposeIt is the purpose of this subtitle— (A)to establish that it is the responsibility of government at every level to ensure that all eligible citizens are registered to vote; 
(B)to enable the State and Federal governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures; (C)to modernize voter registration and list maintenance procedures with electronic and internet capabilities; and 
(D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process for all eligible citizens. 1002.Automatic registration of eligible individuals (a)Requiring States To establish and operate automatic registration system (1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this subtitle. 
(2)DefinitionThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections. (b)Registration of voters based on new agency recordsThe chief State election official shall— 
(1)not later than 15 days after a contributing agency has transmitted information with respect to an individual pursuant to section 1003, ensure that the individual is registered to vote in elections for Federal office in the State if the individual is eligible to be registered to vote in such elections; and (2)send written notice to the individual, in addition to other means of notice established by this part, of the individual’s voter registration status. 
(c)One-Time registration of voters based on existing contributing agency recordsThe chief State election official shall— (1)identify all individuals whose information is transmitted by a contributing agency pursuant to section 1004 and who are eligible to be, but are not currently, registered to vote in that State; 
(2)promptly send each such individual written notice, in addition to other means of notice established by this part, which shall not identify the contributing agency that transmitted the information but shall include— (A)an explanation that voter registration is voluntary, but if the individual does not decline registration, the individual will be registered to vote; 
(B)a statement offering the opportunity to decline voter registration through means consistent with the requirements of this part; (C)in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, a statement offering the individual the opportunity to affiliate or enroll with a political party or to decline to affiliate or enroll with a political party, through means consistent with the requirements of this part; 
(D)the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and a statement that the individual should decline to register if the individual does not meet all those qualifications;  (E)instructions for correcting any erroneous information; and 
(F)instructions for providing any additional information which is listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993; (3)ensure that each such individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote not later than 45 days after the official sends the individual the written notice under paragraph (2), unless, during the 30-day period which begins on the date the election official sends the individual such written notice, the individual declines registration in writing, through a communication made over the internet, or by an officially logged telephone communication; and 
(4)send written notice to each such individual, in addition to other means of notice established by this part, of the individual’s voter registration status. (d)Treatment of individuals under 18 years of ageA State may not refuse to treat an individual as an eligible individual for purposes of this subtitle on the grounds that the individual is less than 18 years of age at the time a contributing agency receives information with respect to the individual, so long as the individual is at least 16 years of age at such time. 
(e)Contributing agency definedIn this part, the term contributing agency means, with respect to a State, an agency listed in section 1003(e).  1003.Contributing agency assistance in registration (a)In generalIn accordance with this part, each contributing agency in a State shall assist the State’s chief election official in registering to vote all eligible individuals served by that agency. 
(b)Requirements for contributing agencies 
(1)Instructions on automatic registrationWith each application for service or assistance, and with each related recertification, renewal, or change of address, or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, each contributing agency that (in the normal course of its operations) requests individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall inform each such individual who is a citizen of the United States of the following: (A)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated. 
(B)The substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and the individual should decline to register if the individual does not meet all those qualifications. (C)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election. 
(D)Voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes. (2)Opportunity to decline registration requiredEach contributing agency shall ensure that each application for service or assistance, and each related recertification, renewal, or change of address, or, in the case of an institution of higher education, each registration of a student for enrollment in a course of study, cannot be completed until the individual is given the opportunity to decline to be registered to vote. 
(3)Information transmittalUpon the expiration of the 30-day period which begins on the date the contributing agency informs the individual of the information described in paragraph (1), each contributing agency shall electronically transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083), the following information, unless during such 30-day period the individual declined to be registered to vote: (A)The individual’s given name(s) and surname(s). 
(B)The individual’s date of birth. (C)The individual’s residential address. 
(D)Information showing that the individual is a citizen of the United States. (E)The date on which information pertaining to that individual was collected or last updated. 
(F)If available, the individual’s signature in electronic form. (G)Information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information. 
(H)Any additional information listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, including any valid driver's license number or the last 4 digits of the individual's social security number, if the individual provided such information.  (c)Alternate procedure for certain contributing agenciesWith each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, any contributing agency that in the normal course of its operations does not request individuals applying for service or assistance to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall— 
(1)complete the requirements of section 7(a)(6) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(6)); (2)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote or declines to register to vote in elections for Federal office held in the State; and 
(3)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (b)(3). (d)Required availability of automatic registration opportunity with each application for service or assistanceEach contributing agency shall offer each individual, with each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity. 
(e)Contributing agencies 
(1)State agenciesIn each State, each of the following agencies shall be treated as a contributing agency: (A)Each agency in a State that is required by Federal law to provide voter registration services, including the State motor vehicle authority and other voter registration agencies under the National Voter Registration Act of 1993. 
(B)Each agency in a State that administers a program pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.), title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or the Patient Protection and Affordable Care Act (Public Law 111–148). (C)Each State agency primarily responsible for regulating the private possession of firearms. 
(D)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools, including, where applicable, the State agency responsible for maintaining the education data system described in section 6201(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)). (E)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights. 
(F)Any other agency of the State which is designated by the State as a contributing agency. (2)Federal agenciesIn each State, each of the following agencies of the Federal Government shall be treated as a contributing agency with respect to individuals who are residents of that State (except as provided in subparagraph (C)): 
(A)The Social Security Administration, the Department of Veterans Affairs, the Defense Manpower Data Center of the Department of Defense, the Employee and Training Administration of the Department of Labor, and the Center for Medicare & Medicaid Services of the Department of Health and Human Services. (B)The Bureau of Citizenship and Immigration Services, but only with respect to individuals who have completed the naturalization process. 
(C)In the case of an individual who is a resident of a State in which an individual disenfranchised by a criminal conviction under Federal law may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the Federal agency responsible for administering that sentence or part thereof (without regard to whether the agency is located in the same State in which the individual is a resident), but only with respect to individuals who have completed the criminal sentence or any part thereof. (D)Any other agency of the Federal Government which the State designates as a contributing agency, but only if the State and the head of the agency determine that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section. 
(3)Institutions of higher educationEach institution of higher education that receives Federal funds shall be treated as a contributing agency in the State in which it is located, but only with respect to students of the institution (including students who attend classes online) who reside in the State. An institution of higher education described in the previous sentence shall be exempt from the voter registration requirements of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) if the institution is in compliance with the applicable requirements of this part. (4)PublicationNot later than 180 days prior to the date of each election for Federal office held in the State, the chief State election official shall publish on the public website of the official an updated list of all contributing agencies in that State. 
(5)Public educationThe chief State election official of each State, in collaboration with each contributing agency, shall take appropriate measures to educate the public about voter registration under this section. 1004.One-time contributing agency assistance in registration of eligible voters in existing records (a)Initial transmittal of informationFor each individual already listed in a contributing agency’s records as of the date of enactment of this Act, and for whom the agency has the information listed in section 1003(b)(3), the agency shall promptly transmit that information to the appropriate State election official in accordance with section 1003(b)(3) not later than the effective date described in section 1001(a). 
(b)TransitionFor each individual listed in a contributing agency’s records as of the effective date described in section 1001(a) (but who was not listed in a contributing agency’s records as of the date of enactment of this Act), and for whom the agency has the information listed in section 1003(b)(3), the Agency shall promptly transmit that information to the appropriate State election official in accordance with section 1003(b)(3) not later than 6 months after the effective date described in section 1001(a). 1005.Voter protection and security in automatic registration (a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds: 
(1)The individual notified an election office of the individual’s automatic registration to vote under this part. (2)The individual is not eligible to vote in elections for Federal office but was automatically registered to vote under this part. 
(3)The individual was automatically registered to vote under this subtitle at an incorrect address. (4)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this part. 
(b)Limits on use of automatic registrationThe automatic registration of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) under this subtitle may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone.  (c)Protection of election integrityNothing in subsection (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who— 
(1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or (2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States. 
(d)Contributing agencies’ protection of informationNothing in this subtitle authorizes a contributing agency to collect, retain, transmit, or publicly disclose any of the following: (1)An individual’s decision to decline to register to vote or not to register to vote. 
(2)An individual’s decision not to affirm his or her citizenship. (3)Any information that a contributing agency transmits pursuant to section 1003(b)(3), except in pursuing the agency’s ordinary course of business. 
(e)Election officials’ protection of information 
(1)Public disclosure prohibited 
(A)In generalSubject to subparagraph (B), with respect to any individual for whom any State election official receives information from a contributing agency, the State election officials shall not publicly disclose any of the following: (i)The identity of the contributing agency. 
(ii)Any information not necessary to voter registration. (iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)). 
(iv)Any portion of the individual’s social security number. (v)Any portion of the individual’s motor vehicle driver’s license number. 
(vi)The individual’s signature. (vii)The individual’s telephone number. 
(viii)The individual’s email address. (B)Special rule for individuals registered to voteWith respect to any individual for whom any State election official receives information from a contributing agency and who, on the basis of such information, is registered to vote in the State under this part, the State election officials shall not publicly disclose any of the following: 
(i)The identity of the contributing agency. (ii)Any information not necessary to voter registration. 
(iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)). (iv)Any portion of the individual’s social security number. 
(v)Any portion of the individual’s motor vehicle driver’s license number. (vi)The individual’s signature. 
(2)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection and, where available, photocopying at a reasonable cost, all records of changes to voter records, including removals and updates. (3)Database management standardsThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment— 
(A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and how a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated; (B)ensure that the standards developed pursuant to this paragraph are uniform and nondiscriminatory and are applied in a uniform and nondiscriminatory manner; and 
(C)publish the standards developed pursuant to this paragraph on the Director’s website and make those standards available in written form upon request. (4)Security policyThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment, publish privacy and security standards for voter registration information. The standards shall require the chief State election official of each State to adopt a policy that shall specify— 
(A)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy, security, and accuracy of the information on the list; and (B)security safeguards to protect personal information transmitted through the information transmittal processes of section 1003 or section 1004, the online system used pursuant to section 1007, any telephone interface, the maintenance of the voter registration database, and any audit procedure to track access to the system. 
(5)State compliance with national standards 
(A)CertificationThe chief executive officer of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (4) and (5). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (4) and (5) of section 1015(e) of the Automatic Voter Registration Act of 2019. (with the blank to be filled in with the name of the State involved). (B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s website the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request. 
(C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this subtitle for the upcoming fiscal year. (D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, for a period of not more than 2 years the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted. 
(f)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, or enforcement relating to election crimes, any of the following: (1)Voter registration records. 
(2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 1003(b). (3)An individual’s voter registration status. 
(g)Prohibition on the use of voter registration information for commercial purposesInformation collected under this subtitle shall not be used for commercial purposes. Nothing in this subsection may be construed to prohibit the transmission, exchange, or dissemination of information for political purposes, including the support of campaigns for election for Federal, State, or local public office or the activities of political committees (including committees of political parties) under the Federal Election Campaign Act of 1971. 1006.Registration portability and correction (a)Correcting registration information at polling placeNotwithstanding section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), if an individual is registered to vote in elections for Federal office held in a State, the appropriate election official at the polling place for any such election (including a location used as a polling place on a date other than the date of the election) shall permit the individual to— 
(1)update the individual’s address for purposes of the records of the election official; (2)correct any incorrect information relating to the individual, including the individual’s name and political party affiliation, in the records of the election official; and 
(3)cast a ballot in the election on the basis of the updated address or corrected information, and to have the ballot treated as a regular ballot and not as a provisional ballot under section 302(a) of such Act. (b)Updates to computerized Statewide voter registration listsIf an election official at the polling place receives an updated address or corrected information from an individual under subsection (a), the official shall ensure that the address or information is promptly entered into the computerized statewide voter registration list in accordance with section 303(a)(1)(A)(vi) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(1)(A)(vi)). 
1007.Payments and grants 
(a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this subtitle (or, in the case of an exempt State, in implementing its existing automatic voter registration program).  (b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— 
(1)a description of the activities the State will carry out with the grant; (2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and 
(3)such other information and assurances as the Commission may require. (c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amounts of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this subtitle (or, in the case of an exempt State, which are most likely to enhance the ability of the State to automatically register individuals to vote through its existing automatic voter registration program), including— 
(1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between contributing agencies and the appropriate State election officials; (2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act; 
(3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and (4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration. 
(d)Authorization of appropriations 
(1)AuthorizationThere are authorized to be appropriated to carry out this section— (A)$500,000,000 for fiscal year 2019; and 
(B)such sums as may be necessary for each succeeding fiscal year. (2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended. 
1008.Treatment of exempt States 
(a)Waiver of requirementsExcept as provided in subsection (b), this subtitle does not apply with respect to an exempt State. (b)ExceptionsThe following provisions of this subtitle apply with respect to an exempt State: 
(1)Section 1006 (relating to registration portability and correction). (2)Section 1007 (relating to payments and grants). 
(3)Section 1009(e) (relating to enforcement). (4)Section 1009(f) (relating to relation to other laws). 
1009.Miscellaneous provisions 
(a)Accessibility of registration servicesEach contributing agency shall ensure that the services it provides under this subtitle are made available to individuals with disabilities to the same extent as services are made available to all other individuals. (b)Transmission through secure third party permittedNothing in this subtitle shall be construed to prevent a contributing agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this part, so long as the data transmittal complies with the applicable requirements of this part, including the privacy and security provisions of section 1005.  
(c)Nonpartisan, nondiscriminatory provision of servicesThe services made available by contributing agencies under this subtitle and by the State under sections 1005 and 1006 shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)). (d)NoticesEach State may send notices under this subtitle via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this subtitle that require a response must offer the individual notified the opportunity to respond at no cost to the individual. 
(e)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this subtitle in the same manner as such section applies to such Act. (f)Relation to other lawsExcept as provided, nothing in this subtitle may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following: 
(1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). 
(3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). (4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.). 
1010.DefinitionsIn this subtitle, the following definitions apply: (1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.  
(2)The term Commission means the Election Assistance Commission. (3)The term exempt State means a State which, under law which is in effect continuously on and after the date of the enactment of this Act, operates an automatic voter registration program under which an individual is automatically registered to vote in elections for Federal office in the State if the individual provides the motor vehicle authority of the State with such identifying information as the State may require. 
(4)The term State means each of the several States and the District of Columbia.  1011.Effective date (a)In generalExcept as provided in subsection (b), this subtitle and the amendments made by this subtitle shall apply with respect to a State beginning January 1, 2021. 
(b)WaiverSubject to the approval of the Commission, if a State certifies to the Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2021 were a reference to January 1, 2023. BAccess to Voting for Individuals With Disabilities 1101.Requirements for States to promote access to voter registration and voting for individuals with disabilities (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— 
(1)by redesignating sections 304 and 305 as sections 305 and 306; and (2)by inserting after section 303 the following new section: 
 
304.Access to voter registration and voting for individuals with disabilities 
(a)Treatment of applications and ballotsEach State shall— (1)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office; 
(2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official not less than 30 days before the election; (3)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures— 
(A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c); (B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c); and 
(C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically; (4)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d); 
(5)transmit a validly requested absentee ballot to an individual with a disability— (A)except as provided in subsection (e), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and 
(B)in the case in which the request is received less than 45 days before an election for Federal office— (i)in accordance with State law; and 
(ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and (6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election. 
(b)Designation of single State office To Provide Information on Registration and Absentee Ballot Procedures for All Disabled Voters in StateEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State. (c)Designation of Means of Electronic Communication for Individuals with Disabilities To Request and for States To Send Voter Registration Applications and Absentee Ballot Applications, and for Other Purposes Related to Voting Information (1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication— 
(A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(3); (B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and 
(C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities. (2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State. 
(3)Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities. (4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(3)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(d)Transmission of blank absentee ballots by mail and electronically 
(1)In generalEach State shall establish procedures— (A)to securely transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and 
(B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically. (2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(3)Application of methods to track delivery to and return of ballot by individual requesting ballotUnder the procedures established under paragraph (1), the State shall apply such methods as the State considers appropriate, such as assigning a unique identifier to the ballot, to ensure that if an individual with a disability requests the State to transmit a blank absentee ballot to the individual in accordance with this subsection, the voted absentee ballot which is returned by the individual is the same blank absentee ballot which the State transmitted to the individual. (e)Hardship Exemption (1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(5)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Attorney General grant a waiver to the State of the application of such subsection. Such request shall include— 
(A)a recognition that the purpose of such subsection is to individuals with disabilities enough time to vote in an election for Federal office; (B)an explanation of the hardship that indicates why the State is unable to transmit such individuals an absentee ballot in accordance with such subsection; 
(C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to such individuals; and (D)a comprehensive plan to ensure that such individuals are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes— 
(i)the steps the State will undertake to ensure that such individuals have time to receive, mark, and submit their ballots in time to have those ballots counted in the election; (ii)why the plan provides such individuals sufficient time to vote as a substitute for the requirements under such subsection; and 
(iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements. (2)Approval of waiver requestThe Attorney General shall approve a waiver request under paragraph (1) if the Attorney General determines each of the following requirements are met: 
(A)The comprehensive plan under subparagraph (D) of such paragraph provides individuals with disabilities sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office. (B)One or more of the following issues creates an undue hardship for the State: 
(i)The State's primary election date prohibits the State from complying with subsection (a)(5)(A). (ii)The State has suffered a delay in generating ballots due to a legal contest. 
(iii)The State Constitution prohibits the State from complying with such subsection. (3)Timing of waiver (A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Attorney General the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Attorney General shall approve or deny the waiver request not later than 65 days before such election. 
(B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Attorney General the written waiver request as soon as practicable. The Attorney General shall approve or deny the waiver request not later than 5 business days after the date on which the request is received. (4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Attorney General shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election. 
(f)Rule of constructionNothing in this section may be construed to allow the marking or casting of ballots over the internet. (g)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office. 
(h)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2020.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— 
(1)by striking and at the end of paragraph (2); (2)by striking the period at the end of paragraph (3) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (4)in the case of the recommendations with respect to section 304, January 1, 2020.. 
(c)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and 
(2)by inserting after the item relating to section 303 the following new item:   Sec. 304. Access to voter registration and voting for individuals with disabilities. . 1102.Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences (a)Establishment of pilot programsThe Election Assistance Commission (hereafter referred to as the Commission) shall make grants to eligible States to conduct pilot programs under which— 
(1)individuals with disabilities may use electronic means (including the internet and telephones utilizing assistive devices) to register to vote and to request and receive absentee ballots, in a manner which permits such individuals to do so privately and independently at their own residences; and (2)individuals with disabilities may use the telephone to cast ballots electronically from their own residences, but only if the telephone used is not connected to the internet. 
(b)Reports 
(1)In generalA State receiving a grant for a year under this section shall submit a report to the Commission on the pilot programs the State carried out with the grant with respect to elections for public office held in the State during the year. (2)DeadlineA State shall submit a report under paragraph (1) not later than 90 days after the last election for public office held in the State during the year. 
(c)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require. (d)TimingThe Commission shall make the first grants under this section for pilot programs which will be in effect with respect to elections for Federal office held in 2020, or, at the option of a State, with respect to other elections for public office held in the State in 2020. 
(e)Authorization of appropriationsThere is authorized to be appropriated for grants for pilot programs under this section $30,000,000 for fiscal year 2020 and each succeeding fiscal year. (f)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  
1103.Expansion and reauthorization of grant program to assure voting access for individuals with disabilities 
(a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:  (1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities; 
(2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and (3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities.. 
(b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:  (4)For fiscal year 2020 and each succeeding fiscal year, such sums as may be necessary to carry out this part.. 
(c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended— (1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and 
(2)by adding at the end the following new subsection:  (c)Return and transfer of certain funds (1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2020 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission. 
(2)Reallocation of transferred amounts 
(A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt. (B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which— 
(i)amounts were appropriated pursuant to the authority of subsection (a); and (ii)no amounts were transferred to the Commission under paragraph (1).. 
CCLEAN Elections 
1201.Short titleThis title may be cited as the Citizen Legislature Anti-Corruption Reform of Elections Act or the CLEAN Elections Act. 1202.Requiring open primaries (a)In general (1)Elections for Federal officeEach State shall hold open primaries for elections for Federal office held in the State. 
(2)Elections for State and local officeNotwithstanding any other provision of law, a State may not use any funds provided by the Federal Government directly for election administration purposes unless the State certifies to the Election Assistance Commission that the State holds open primaries for elections for State and local office. (b)Open primaries describedFor purposes of this section, a State holds open primaries for an election for an office if any individual who is registered to vote in a general election for such office in the State may cast a ballot in any primary election (including a primary election held for the selection of delegates to a national nominating convention of a political party and a primary election held for the expression of a preference for the nomination of individuals for election to the office of President) held by any political party to nominate candidates for election for that office, including a convention or caucus of a political party which has authority to nominate a candidate. 
(c)State definedIn this section, the term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141). (d)Effective dateSubsection (a) shall apply with respect to elections held after the date of the enactment of this Act. 
1203.Sense of Congress on need for term limits for MembersIt is the sense of Congress that, in order to root out the culture of corruption in Washington, DC, Congress should pass and send to the States for ratification an amendment to the Constitution of the United States which would limit the number of terms an individual may serve as a Member of Congress. DElection Integrity 1301.Requiring voters to provide photo identification (a)Requirement To Provide Photo Identification as Condition of Casting Ballot (1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Photo identification requirements 
(a)Provision of identification required as condition of casting ballot 
(1)Individuals voting in person 
(A)Requirement to provide identificationNotwithstanding any other provision of law and except as provided in subparagraph (B), the appropriate State or local election official may not provide a ballot for an election for Federal office to an individual who desires to vote in person unless the individual presents to the official a valid photo identification. (B)Availability of provisional ballot (i)In generalIf an individual does not present the identification required under subparagraph (A), the individual shall be permitted to cast a provisional ballot with respect to the election under section 302(a), except that the appropriate State or local election official may not make a determination under section 302(a)(4) that the individual is eligible under State law to vote in the election unless, not later than 10 days after casting the provisional ballot, the individual presents to the official— 
(I)the identification required under subparagraph (A); or (II)an affidavit attesting that the individual does not possess the identification required under subparagraph (A) because the individual has a religious objection to being photographed. 
(ii)No effect on other provisional balloting rulesNothing in clause (i) may be construed to apply to the casting of a provisional ballot pursuant to section 302(a) or any State law for reasons other than the failure to present the identification required under subparagraph (A). (2)Individuals voting other than in person (A)In generalNotwithstanding any other provision of law and except as provided in subparagraph (B), the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes other than in person unless the individual submits with the ballot a copy of a valid photo identification. 
(B)Exception for overseas military votersSubparagraph (A) does not apply with respect to a ballot provided by an absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved. In this subparagraph, the term absent uniformed services voter has the meaning given such term in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310(1)), other than an individual described in section 107(1)(C) of such Act. (b)Provision of identifications without charge to individuals unable To pay costs of obtaining identification or otherwise unable To obtain identificationIf an individual presents a State or local election official with an affidavit attesting that the individual is unable to pay the costs associated with obtaining a valid photo identification under this section, or attesting that the individual is otherwise unable to obtain a valid photo identification under this section after making reasonable efforts to obtain such an identification, the official shall provide the individual with a valid photo identification under this subsection without charge to the individual. 
(c)Valid photo identifications describedFor purposes of this section, a valid photo identification means, with respect to an individual who seeks to vote in a State, any of the following: (1)A valid State-issued motor vehicle driver’s license that includes a photo of the individual and an expiration date. 
(2)A valid State-issued identification card that includes a photo of the individual and an expiration date. (3)A valid United States passport for the individual. 
(4)A valid military identification for the individual. (5)Any other form of government-issued identification that the State may specify as a valid photo identification for purposes of this subsection. 
(d)Notification of identification requirement to applicants for voter registration 
(1)In generalEach State shall ensure that, at the time an individual applies to register to vote in elections for Federal office in the State, the appropriate State or local election official notifies the individual of the photo identification requirements of this section. (2)Special rule for individuals applying to register to vote onlineEach State shall ensure that, in the case of an individual who applies to register to vote in elections for Federal office in the State online, the online voter registration system notifies the individual of the photo identification requirements of this section before the individual completes the online registration process. 
(e)Treatment of States with photo identification requirements in effect as of date of enactmentIf, as of the date of the enactment of this section, a State has in effect a law requiring an individual to provide a photo identification as a condition of casting a ballot in elections for Federal office held in the State and the law remains in effect on and after the effective date of this section, the State shall be considered to meet the requirements of this section if— (1)the State submits a request to the Attorney General and provides such information as the Attorney General may consider necessary to determine that the State has in effect such a law and that the law remains in effect; and 
(2)the Attorney General approves the request. (f)Effective dateThis section shall apply with respect to elections for Federal office held in 2020 or any succeeding year.. 
(2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:   Sec. 303A. Photo identification requirements.. (b)Conforming amendment relating to voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— 
(1)by striking and at the end of paragraph (2); (2)by striking the period at the end of paragraph (3) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (4)in the case of the recommendations with respect to section 303A, October 1, 2018.. 
(c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A.   (d)Conforming amendments relating to repeal of existing photo identification requirements for certain voters (1)In generalSection 303 of such Act (42 U.S.C. 15483) is amended— 
(A)in the heading, by striking and requirements for voters who register by mail; (B)in the heading of subsection (b), by striking for Voters Who Register by Mail and inserting for Mail-In Registration Forms; 
(C)in subsection (b), by striking paragraphs (1) through (3) and redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and  (D)in subsection (c), by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) and inserting subsection (a)(5)(A)(i)(II). 
(2)Clerical AmendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows:   Sec. 303. Computerized statewide voter registration list requirements..  (e)Effective DateThis section and the amendments made by this section shall apply with respect to elections for Federal office held in 2020 or any succeeding year.   
IIRedistricting Reform 
 
Sec. 2001. Short title; finding of constitutional authority. 
Subtitle A—Requirements for Congressional Redistricting 
Sec. 2101. Limit on congressional redistricting after an apportionment. 
Sec. 2102. Requiring congressional redistricting to be conducted through plan of independent State commission. 
Subtitle B—Independent Redistricting Commissions 
Sec. 2201. Independent redistricting commission. 
Sec. 2202. Establishment of selection pool of individuals eligible to serve as members of commission. 
Sec. 2203. Criteria for redistricting plan by independent commission; public notice and input. 
Sec. 2204. Establishment of related entities. 
Subtitle C—Administrative and Miscellaneous Provisions 
Sec. 2301. Payments to States for carrying out redistricting. 
Sec. 2302. State apportionment notice defined. 
Sec. 2303. No effect on elections for State and local office. 
Sec. 2304. Effective date. 
Subtitle D—Severability 
Sec. 2401. Severability.  
2001.Short title; finding of constitutional authority 
(a)Short titleThis title may be cited as the Redistricting Reform Act of 2019. (b)Finding of Constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out congressional redistricting after an apportionment of Members of the House of Representatives because— 
(1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and (2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number. 
ARequirements for Congressional Redistricting 
2101.Limit on congressional redistricting after an apportionmentThe Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by adding at the end the following: A State which has been redistricted in the manner provided by law after an apportionment under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted again until after the next apportionment of Representatives under such section, unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution or to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.)..  2102.Requiring congressional redistricting to be conducted through plan of independent State commission (a)Use of Plan RequiredNotwithstanding any other provision of law, any congressional redistricting conducted by a State shall be conducted in accordance with the redistricting plan developed and enacted into law by the independent redistricting commission established in the State, in accordance with subtitle B.  
(b)Conforming amendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by the Redistricting Reform Act of 2019.  BIndependent Redistricting Commissions 2201.Independent redistricting commission (a)Appointment of members (1)In generalThe nonpartisan agency established or designated by a State under section 2204(a) shall establish an independent redistricting commission for the State, which shall consist of 15 members appointed by the agency as follows: 
(A)The agency shall first appoint 6 members as follows: (i)The agency shall appoint 2 members on a random basis from the majority category of the approved selection pool (as described in section 2202(b)(1)(A)). 
(ii)The agency shall appoint 2 members on a random basis from the minority category of the approved selection pool (as described in section 2202(b)(1)(B)). (iii)The agency shall appoint 2 members on a random basis from the independent category of the approved selection pool (as described in section 2202(b)(1)(C)). 
(B)The members appointed by the agency under subparagraph (A) shall then appoint 9 members as follows: (i)The members shall appoint 3 members on a random basis from the majority category of the approved selection pool (as described in section 2202(b)(1)(A)). 
(ii)The members shall appoint 3 members on a random basis from the minority category of the approved selection pool (as described in section 2202(b)(1)(B)). (iii)The members shall appoint 3 members on a random basis from the independent category of the approved selection pool (as described in section 2202(b)(1)(C)). 
(2)Appointment of alternates to serve in case of vacancies 
(A)Members appointed by agencyAt the time the agency appoints the members of the independent redistricting commission under subparagraph (A) of paragraph (1) from each of the categories referred to in such subparagraph, the agency shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (3). (B)Members appointed by first membersAt the time the members appointed by the agency appoint the other members of the independent redistricting commission under subparagraph (B) of paragraph (1) from each of the categories referred to in such subparagraph, the members shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (3). 
(3)Vacancy 
(A)Members appointed by agencyIf a vacancy occurs in the commission with respect to a member who was appointed by the nonpartisan agency under subparagraph (A) of paragraph (1) from one of the categories referred to in such subparagraph, the agency shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under subparagraph (A) of paragraph (2). At the time the agency appoints an alternate to fill a vacancy under the previous sentence, the agency shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with subparagraph (A) of paragraph (2). (B)Members appointed by first membersIf a vacancy occurs in the commission with respect to a member who was appointed by the first members of the commission under subparagraph (B) of paragraph (1) from one of the categories referred to in such subparagraph, the first members shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under subparagraph (B) of paragraph (2). At the time the first members appoint an alternate to fill a vacancy under the previous sentence, the first members shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with subparagraph (B) of paragraph (2). 
(4)Special rules for appointment of members appointed by first membersThe appointment of any of the 9 members of the independent redistricting commission who are appointed by the first members of the commission pursuant to subparagraph (B) of paragraph (1), as well as the appointment of alternates for such members pursuant to subparagraph (B) of paragraph (2) and the appointment of members to fill vacancies with respect to such members pursuant to subparagraph (B) of paragraph (3), shall require the affirmative vote of at least 4 of the members appointed by the nonpartisan agency under subparagraph (A) of paragraph (1), including at least one member from each of the categories referred to in such subparagraph. The 9 members appointed pursuant to subparagraph (B) of paragraph (1), as well as the alternates appointed pursuant to subparagraph (B) of paragraph (2) and the members appointed to fill vacancies pursuant to subparagraph (B) of paragraph (3), shall be selected, if necessary, to ensure that the commission as a whole reflects the demographic and geographic diversity of the State, including racial and language minorities protected under the Voting Rights Act, and that such minorities are provided with a meaningful opportunity to participate in the development and enactment of the State’s redistricting plan.  (b)Procedures for Conducting Commission Business (1)ChairMembers of an independent redistricting commission established under this section shall select by majority vote one member who was appointed from the independent category of the approved selection pool described in section 2202(b)(1)(C) to serve as chair of the commission. The commission may not take any action to develop a redistricting plan for the State under section 2203 until the appointment of the commission’s chair. 
(2)Requiring majority approval for actionsThe independent redistricting commission of a State may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least— (A)a majority of the whole membership of the commission; and 
(B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 2202(b)(1). (3)QuorumA majority of the members of the commission shall constitute a quorum. 
(c)Staff; Contractors 
(1)StaffThe independent redistricting commission of a State may appoint and set the pay of such staff as it considers appropriate, subject to State law. (2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 2202(b)(1). 
(3)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner, and may require any person who applies for an appointment to a staff position or for a vendor’s contract with the commission to provide information on the person’s history of political activity (including donations to candidates, political committees, and political parties) as a condition of the appointment or the contract. (d)Termination (1)In generalThe independent redistricting commission of a State shall terminate on the earlier of— 
(A)June 14 of the following year ending in the numeral zero; or (B)the day on which the nonpartisan agency established or designated by a State under section 2204(a) has, in accordance with section 2202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 2204(b).  
(2)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State. 2202.Establishment of selection pool of individuals eligible to serve as members of commission (a)Criteria for Eligibility (1)In generalAn individual is eligible to serve as a member of an independent redistricting commission if the individual meets each of the following criteria: 
(A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State. (B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party. 
(C)The individual submits to the nonpartisan agency established or designated by a State under section 2203, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement containing the following information and assurances: (i)A statement of the political party with which the individual is affiliated, if any. 
(ii)An assurance that the individual shall commit to carrying out the individual’s duties under this subtitle in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process. (iii)An assurance that, during the covered periods described in paragraph (3), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under paragraph (2). 
(2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies during any of the covered periods described in paragraph (3):  (A)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds public office or is a candidate for election for public office. 
(B)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office. (C)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law. 
(D)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an employee of an elected public official, a contractor with the legislature of the State, or a donor to the campaign of any candidate for public office (other than a donor who, during any of such covered periods, gives an aggregate amount of $20,000 or less to the campaigns of all candidates for all public offices). (3)Covered periods describedIn this subsection, the term covered period means, with respect to the appointment of an individual to the commission, any of the following: 
(A)The 5-year period ending on the date of the individual’s appointment. (B)The period beginning on the date of the individual’s appointment and ending on August 14 of the next year ending in the numeral one. 
(C)The 5-year period beginning on the day after the last day of the period described in subparagraph (B). (4)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law. 
(b)Development and Submission of Selection Pool 
(1)In generalNot later than June 15 of each year ending in the numeral zero, the nonpartisan agency established or designated by a State under section 2204(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 2204(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this subtitle, consisting of individuals in the following categories:  (A)A majority category, consisting of 12 individuals who are affiliated with the political party with the largest percentage of the registered voters in the State who are affiliated with a political party (as determined with respect to the most recent statewide election for Federal office held in the State for which such information is available). 
(B)A minority category, consisting of 12 individuals who are affiliated with the political party with the second largest percentage of the registered voters in the State who are affiliated with a political party (as so determined). (C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B). 
(2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall— (A)to the maximum extent practicable, ensure that the pool reflects the representative demographic groups (including races, ethnicities, and genders) and geographic regions of the State; and 
(B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis. (3)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party on the basis of the information the individual provides in the application submitted under subsection (a)(1)(D).  
(4)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection. (5)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2). 
(6)Action by Select Committee 
(A)In generalNot later than 14 days after receiving the selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall— (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 2201(a)(1); or 
(ii)reject the pool, in which case the nonpartisan agency shall develop and submit a replacement selection pool in accordance with subsection (c). (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. 
(c)Development of Replacement Selection Pool 
(1)In generalIf the Select Committee on Redistricting rejects the selection pool submitted by the nonpartisan agency under subsection (b), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The replacement pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b), so long as at least one of the individuals in the replacement pool was not included in such rejected pool. (2)Action by Select Committee (A)In generalNot later than 14 days after receiving the replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall— 
(i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 2201(a)(1); or (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a second replacement selection pool in accordance with subsection (d). 
(B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. (d)Development of Second Replacement Selection Pool (1)In generalIf the Select Committee on Redistricting rejects the replacement selection pool submitted by the nonpartisan agency under subsection (c), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a second replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The second replacement selection pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b) or the rejected replacement selection pool submitted under subsection (c), so long as at least one of the individuals in the replacement pool was not included in either such rejected pool. 
(2)Action by Select Committee 
(A)In generalNot later than 14 days after receiving the second replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall— (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 2201(a)(1); or 
(ii)reject the pool, in which case the nonpartisan agency shall not develop or submit any other selection pool for purposes of this subtitle.  (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. 
2203.Criteria for redistricting plan by independent commission; public notice and input 
(a)Development of redistricting plan 
(1)CriteriaIn developing a redistricting plan of a State, the independent redistricting commission of a State shall establish single-member congressional districts using the following criteria as set forth in the following order of priority: (A)Districts shall comply with the United States Constitution, including the requirement that they equalize total population. 
(B)Districts shall comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) and all applicable Federal laws. (C)Districts shall provide racial, ethnic, and language minorities with an equal opportunity to participate in the political process and to elect candidates of choice and shall not dilute or diminish their ability to elect candidates of choice whether alone or in coalition with others. 
(D)Districts shall minimize the division of communities of interest, neighborhoods, and political subdivisions to the extent practicable. A community of interest is defined as an area with recognized similarities of interests, including but not limited to ethnic, economic, social, cultural, geographic or historic identities. The term communities of interest may, in circumstances, include political subdivisions such as counties, municipalities, or school districts, but shall not include common relationships with political parties, officeholders, or political candidates. (2)No favoring or disfavoring of political partiesThe redistricting plan developed by the independent redistricting commission shall not, when considered on a statewide basis, unduly favor or disfavor any political party. 
(3)Factors prohibited from considerationIn developing the redistricting plan for the State, the independent redistricting commission may not take into consideration any of the following factors, except to the extent necessary to comply with the Voting Rights Act of 1965: (A)The political party affiliation or voting history of the population of a district. 
(B)The residence of any Member of the House of Representatives or candidate. (b)Public notice and input (1)Use of open and transparent processThe independent redistricting commission of a State shall hold each of its meetings in public, shall solicit and take into consideration comments from the public throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans. 
(2)WebsiteThe commission shall maintain a public internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features: (A)General information on the commission and its members, including contact information. 
(B)An updated schedule of commission hearings and activities, including deadlines for the submission of comments. (C)All draft redistricting plans developed by the commission under subsection (c) and the final redistricting plan developed under subsection (d). 
(D)Live streaming of commission hearings and an archive of previous meetings and other commission records. (E)A method by which members of the public may submit comments directly to the commission. 
(F)Access to the demographic data used by the commission to develop the proposed redistricting plans, together with any software used to draw maps of proposed districts. (3)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time during the period— 
(A)which begins on January 1 of the year ending in the numeral one; and (B)which ends 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (d)(2). 
(4)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State. (c)Development and Publication of Preliminary Redistricting Plan (1)In generalPrior to developing and publishing a final redistricting plan under subsection (d), the independent redistricting commission of a State shall develop and publish a preliminary redistricting plan. 
(2)Minimum public hearings prior to development 
(A)3 hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection. (B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing.  
(3)Publication of preliminary plan 
(A)In generalThe commission shall post the preliminary redistricting plan developed under this subsection, together with a report that includes the commission’s responses to any public comments received under subsection (b)(3), on the website maintained under subsection (b)(2), and shall provide for the publication of each such plan in newspapers of general circulation throughout the State. (B)Minimum period for notice prior to publicationNot fewer than 14 days prior to the date on which the commission posts and publishes the preliminary plan under this paragraph, the commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the pending publication of the plan. 
(4)Minimum period for public comment after publication of planThe commission shall accept and consider comments from the public with respect to the preliminary redistricting plan published under paragraph (3) for not fewer than 30 days after the date on which the plan is published. (5)Post-publication hearings (A)3 hearings requiredAfter posting and publishing the preliminary redistricting plan under paragraph (3), the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the preliminary plan. 
(B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing. (6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan. 
(d)Process for Enactment of Final Redistricting Plan 
(1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (c), the independent redistricting commission of a State shall develop and publish a final redistricting plan for the State. (2)Meeting; final voteNot later than August 15 of each year ending in the numeral one, the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law. 
(3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall provide the following information to the public through the website maintained under subsection (b)(2), as well as through newspapers of general circulation throughout the State: (A)The final redistricting plan, including all relevant maps. 
(B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (c). (C)Any dissenting or additional views with respect to the plan of individual members of the commission. 
(4)EnactmentThe final redistricting plan developed and published under this subsection shall be deemed to be enacted into law if— (A)the plan is approved by a majority of the whole membership of the commission; and 
(B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 2202(b)(1) approves the plan. (e)DeadlineThe independent redistricting commission of a State shall approve a final redistricting plan for the State not later than August 15 of each year ending in the numeral one. 
2204.Establishment of related entities 
(a)Establishment or Designation of Nonpartisan Agency of State Legislature 
(1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State in accordance with section 2201. (2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency— 
(A)is required to provide services on a nonpartisan basis; (B)is required to maintain impartiality; and 
(C)is prohibited from advocating for the adoption or rejection of any legislative proposal. (3)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this subtitle, so long as the agency meets the requirements for nonpartisanship under this subsection. 
(4)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (3) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State. (5)DeadlineThe State shall meet the requirements of this subsection not later than each August 15 of a year ending in the numeral nine.  
(b)Establishment of Select Committee on Redistricting 
(1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the independent redistricting commission for the State under section 2202. (2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members: 
(A)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house. (B)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house. 
(C)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house. (D)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house. 
(3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members: (A)2 members of the State legislature appointed by the leader of the party with the greatest number of seats in the legislature. 
(B)2 members of the State legislature appointed by the leader of the party with the second greatest number of seats in legislature. (4)DeadlineThe State shall meet the requirements of this subsection not later than each January 15 of a year ending in the numeral zero. 
CAdministrative and Miscellaneous Provisions 
2301.Payments to States for carrying out redistricting 
(a)Authorization of paymentsSubject to subsection (d), not later than 30 days after a State receives a State apportionment notice, the Election Assistance Commission shall make a payment to the State in an amount equal to the product of— (1)the number of Representatives to which the State is entitled, as provided under the notice; and 
(2)$150,000. (b)Use of fundsA State shall use the payment made under this section to establish and operate the State’s independent redistricting commission, to implement the State redistricting plan, and to otherwise carry out congressional redistricting in the State. 
(c)No payment to states with single memberThe Election Assistance Commission shall not make a payment under this section to any State which is not entitled to more than one Representative under its State apportionment notice. (d)Requiring Submission of Selection Pool as Condition of PaymentThe Election Assistance Commission may not make a payment to a State under this section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 2204(a) has, in accordance with section 2202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 2204(b).  
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section. 2302.State apportionment notice definedIn this subtitle, the State apportionment notice means, with respect to a State, the notice sent to the State from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of Representatives to which the State is entitled. 
2303.No effect on elections for State and local officeNothing in this title or in any amendment made by this title may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections. 2304.Effective dateThis title and the amendments made by this title shall apply with respect to redistricting carried out pursuant to the decennial census conducted during 2020 or any succeeding decennial census. 
DSeverability 
2401.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.  IIIElection Security  Sec. 3000. Short title; sense of Congress. Subtitle A—Financial Support for Election Infrastructure Part 1—Grants for Risk-Limiting Audits of Results of Elections Sec. 3001. Grants to States for conducting risk-limiting audits of results of elections. Sec. 3002. GAO analysis of effects of audits. Part 2—Election Infrastructure Innovation Grant Program Sec. 3011. Election infrastructure innovation grant program. Subtitle B—Security Measures Sec. 3101. Election infrastructure designation. Sec. 3102. Timely threat information. Sec. 3103. Security clearance assistance for election officials. Sec. 3104. Security risk and vulnerability assessments. Sec. 3105. Annual reports. Subtitle C—Enhancing Protections for United States Democratic Institutions Sec. 3201. National strategy to protect United States democratic institutions. Sec. 3202. National Commission to Protect United States Democratic Institutions. Subtitle D—Promoting Cybersecurity Through Improvements in Election Administration Sec. 3301. Testing of existing voting systems to ensure compliance with election cybersecurity guidelines and other guidelines. Sec. 3302. Treatment of electronic poll books as part of voting systems. Sec. 3303. Pre-election reports on voting system usage. Sec. 3304. Streamlining collection of election information. Subtitle E—Preventing Election Hacking Sec. 3401. Short title. Sec. 3402. Election Security Bug Bounty Program. Sec. 3403. Definitions. Subtitle F—Miscellaneous Provisions Sec. 3501. Definitions. Sec. 3502. Initial report on adequacy of resources available for implementation. Subtitle G—Severability Sec. 3601. Severability.  3000.Short title; sense of Congress (a)Short titleThis title may be cited as the Election Security Act. 
(b)Sense of Congress on need To improve election infrastructure securityIt is the sense of Congress that, in light of the lessons learned from Russian interference in the 2016 Presidential election, the Federal Government should intensify its efforts to improve the security of election infrastructure in the United States, including through the use of individual, durable, paper ballots marked by the voter by hand. AFinancial Support for Election Infrastructure 1Grants for Risk-Limiting Audits of Results of Elections 3001.Grants to States for conducting risk-limiting audits of results of elections (a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part: 
 
7Grants for Conducting Risk-Limiting Audits of Results of Elections 
297.Grants for conducting risk-limiting audits of results of elections 
(a)Availability of grantsThe Commission shall make a grant to each eligible State to conduct risk-limiting audits as described in subsection (b) with respect to the regularly scheduled general elections for Federal office held in November 2020 and each succeeding election for Federal office. (b)Risk-Limiting audits describedIn this part, a risk-limiting audit is a post-election process— 
(1)which is conducted in accordance with rules and procedures established by the chief State election official of the State which meet the requirements of subsection (c); and (2)under which, if the reported outcome of the election is incorrect, there is at least a predetermined percentage chance that the audit will replace the incorrect outcome with the correct outcome as determined by a full, hand-to-eye tabulation of all votes validly cast in that election that ascertains voter intent manually and directly from voter-verifiable paper records. 
(c)Requirements for rules and proceduresThe rules and procedures established for conducting a risk-limiting audit shall include the following elements: (1)Rules for ensuring the security of ballots and documenting that prescribed procedures were followed. 
(2)Rules and procedures for ensuring the accuracy of ballot manifests produced by election agencies. (3)Rules and procedures for governing the format of ballot manifests, cast vote records, and other data involved in the audit. 
(4)Methods to ensure that any cast vote records used in the audit are those used by the voting system to tally the election results sent to the chief State election official and made public. (5)Procedures for the random selection of ballots to be inspected manually during each audit. 
(6)Rules for the calculations and other methods to be used in the audit and to determine whether and when the audit of an election is complete. (7)Procedures and requirements for testing any software used to conduct risk-limiting audits. 
(d)DefinitionsIn this part, the following definitions apply: (1)The term ballot manifest means a record maintained by each election agency that meets each of the following requirements: 
(A)The record is created without reliance on any part of the voting system used to tabulate votes. (B)The record functions as a sampling frame for conducting a risk-limiting audit. 
(C)The record contains the following information with respect to the ballots cast and counted in the election: (i)The total number of ballots cast and counted by the agency (including undervotes, overvotes, and other invalid votes). 
(ii)The total number of ballots cast in each election administered by the agency (including undervotes, overvotes, and other invalid votes). (iii)A precise description of the manner in which the ballots are physically stored, including the total number of physical groups of ballots, the numbering system for each group, a unique label for each group, and the number of ballots in each such group. 
(2)The term incorrect outcome means an outcome that differs from the outcome that would be determined by a full tabulation of all votes validly cast in the election, determining voter intent manually, directly from voter-verifiable paper records. (3)The term outcome means the winner of an election, whether a candidate or a position. 
(4)The term reported outcome means the outcome of an election which is determined according to the canvass and which will become the official, certified outcome unless it is revised by an audit, recount, or other legal process. 297A.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— 
(1)a certification that, not later than 5 years after receiving the grant, the State will conduct risk-limiting audits of the results of elections for Federal office held in the State as described in section 297; (2)a certification that, not later than one year after the date of the enactment of this section, the chief State election official of the State has established or will establish the rules and procedures for conducting the audits which meet the requirements of section 297(c); 
(3)a certification that the audit shall be completed not later than the date on which the State certifies the results of the election; (4)a certification that, after completing the audit, the State shall publish a report on the results of the audit, together with such information as necessary to confirm that the audit was conducted properly; 
(5)a certification that, if a risk-limiting audit conducted under this part leads to a full manual tally of an election, State law requires that the State or election agency shall use the results of the full manual tally as the official results of the election; and (6)such other information and assurances as the Commission may require. 
297B.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for fiscal year 2019, to remain available until expended.. (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 7—Grants for Conducting Risk-Limiting Audits of Results of Elections 
Sec. 297. Grants for conducting risk-limiting audits of results of elections. 
Sec. 297A. Eligibility of States. 
Sec. 297B. Authorization of appropriations.   
3002.GAO analysis of effects of audits 
(a)AnalysisNot later than 6 months after the first election for Federal office is held after grants are first awarded to States for conducting risk-limiting audits under part 7 of subtitle D of title II of the Help America Vote Act of 2002 (as added by section 3001) for conducting risk-limiting audits of elections for Federal office, the Comptroller General of the United States shall conduct an analysis of the extent to which such audits have improved the administration of such elections and the security of election infrastructure in the States receiving such grants. (b)ReportThe Comptroller General of the United States shall submit a report on the analysis conducted under subsection (a) to the appropriate congressional committees. 
2Election Infrastructure Innovation Grant Program 
3011.Election infrastructure innovation grant program 
(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended— (1)by redesignating the second section 319 (relating to EMP and GMD mitigation research and development) as section 320; and 
(2)by adding at the end the following new section:  321.Election infrastructure innovation grant program (a)EstablishmentThe Secretary, acting through the Under Secretary for Science and Technology, in coordination with the Chairman of the Election Assistance Commission (established pursuant to the Help America Vote Act of 2002) and in consultation with the Director of the National Science Foundation, shall establish a competitive grant program to award grants to eligible entities, on a competitive basis, for purposes of research and development that are determined to have the potential to significantly to improve the security (including cybersecurity), quality, reliability, accuracy, accessibility, and affordability of election infrastructure. 
(b)Report to CongressNot later than 90 days after the conclusion of each fiscal year for which grants are awarded under this section, the Secretary shall submit to the Committee on Homeland Security and the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate a report describing such grants and analyzing the impact, if any, of such grants on the security and operation of election infrastructure. (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $6,250,000 for each of fiscal years 2019 through 2027 for purposes of carrying out this section. 
(d)Eligible entity definedIn this section, the term eligible entity means— (1)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), including an institution of higher education that is a historically Black college or university (which has the meaning given the term part B institution in section 322 of such Act (20 U.S.C. 1061)) or other minority-serving institution listed in section 371(a) of such Act (20 U.S.C. 1067q(a)); 
(2)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or (3)an organization, association, or a for-profit company, including a small business concern (as such term is defined under section 3 of the Small Business Act (15 U.S.C. 632)), including a small business concern owned and controlled by socially and economically disadvantaged individuals as defined under section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).. 
(b)DefinitionSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended— (1)by redesignating paragraphs (6) through (20) as paragraphs (7) through (21), respectively; and 
(2)by inserting after paragraph (5) the following new paragraph:  (6)Election infrastructureThe term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.. 
(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking both items relating to section 319 and the item relating to section 318 and inserting the following new items:   Sec. 318. Social media working group. Sec. 319. Transparency in research and development. Sec. 320. EMP and GMD mitigation research and development. Sec. 321. Election infrastructure innovation grant program.. BSecurity Measures 3101.Election infrastructure designationSubparagraph (J) of section 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) is amended by inserting , including election infrastructure before the period at the end. 
3102.Timely threat informationSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:  (24)To provide timely threat information regarding election infrastructure to the chief State election official of the State with respect to which such information pertains..  
3103.Security clearance assistance for election officialsIn order to promote the timely sharing of information on threats to election infrastructure, the Secretary may— (1)help expedite a security clearance for the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official; 
(2)sponsor a security clearance for the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official; and (3)facilitate the issuance of a temporary clearance to the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official, if the Secretary determines classified information to be timely and relevant to the election infrastructure of the State at issue. 
3104.Security risk and vulnerability assessments 
(a)In generalParagraph (6) of section 2209(c) of the Homeland Security Act of 2002 (6 U.S.C. 659(c)) is amended by inserting (including by carrying out a security risk and vulnerability assessment) after risk management support. (b)Prioritization To enhance election security (1)In generalNot later than 90 days after receiving a written request from a chief State election official, the Secretary shall, to the extent practicable, commence a security risk and vulnerability assessment (pursuant to paragraph (6) of section 2209(c) of the Homeland Security Act of 2002, as amended by subsection (a)) on election infrastructure in the State at issue. 
(2)NotificationIf the Secretary, upon receipt of a request described in paragraph (1), determines that a security risk and vulnerability assessment cannot be commenced within 90 days, the Secretary shall expeditiously notify the chief State election official who submitted such request. 3105.Annual reports (a)Reports on assistance and assessmentsNot later than one year after the date of the enactment of this Act and annually thereafter through 2026, the Secretary shall submit to the appropriate congressional committees— 
(1)efforts to carry out section 203 during the prior year, including specific information on which States were helped, how many officials have been helped in each State, how many security clearances have been sponsored in each State, and how many temporary clearances have been issued in each State; and (2)efforts to carry out section 205 during the prior year, including specific information on which States were helped, the dates on which the Secretary received a request for a security risk and vulnerability assessment pursuant to such section, the dates on which the Secretary commenced each such request, and the dates on which the Secretary transmitted a notification in accordance with subsection (b)(2) of such section. 
(b)Reports on foreign threatsNot later than 90 days after the end of each fiscal year (beginning with fiscal year 2019), the Secretary and the Director of National Intelligence, in coordination with the heads of appropriate offices of the Federal Government, shall submit a joint report to the appropriate congressional committees on foreign threats to elections in the United States, including physical and cybersecurity threats. (c)Information from StatesFor purposes of preparing the reports required under this section, the Secretary shall solicit and consider information and comments from States and election agencies, except that the provision of such information and comments by a State or election agency shall be voluntary and at the discretion of the State or agency. 
CEnhancing Protections for United States Democratic Institutions 
3201.National strategy to protect United States democratic institutions 
(a)In generalNot later than one year after the date of the enactment of this Act, the President, acting through the Secretary, in consultation with the Chairman, the Secretary of Defense, the Secretary of State, the Attorney General, the Secretary of Education, the Director of National Intelligence, the Chairman of the Federal Election Commission, and the heads of any other appropriate Federal agencies, shall issue a national strategy to protect against cyber attacks, influence operations, disinformation campaigns, and other activities that could undermine the security and integrity of United States democratic institutions. (b)ConsiderationsThe national strategy required under subsection (a) shall include consideration of the following: 
(1)The threat of a foreign state actor, foreign terrorist organization (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a domestic actor carrying out a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of United States democratic institutions. (2)The extent to which United States democratic institutions are vulnerable to a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of such democratic institutions. 
(3)Potential consequences, such as an erosion of public trust or an undermining of the rule of law, that could result from a successful cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of United States democratic institutions. (4)Lessons learned from other Western governments the institutions of which were subject to a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of such institutions, as well as actions that could be taken by the United States Government to bolster collaboration with foreign partners to detect, deter, prevent, and counter such activities. 
(5)Potential impacts such as an erosion of public trust in democratic institutions as could be associated with a successful cyber breach or other activity negatively affecting election infrastructure. (6)Roles and responsibilities of the Secretary, the Chairman, and the heads of other Federal entities and non-Federal entities, including chief State election officials and representatives of multistate information sharing and analysis center. 
(7)Any findings, conclusions, and recommendations to strengthen protections for United States democratic institutions that have been agreed to by a majority of Commission members on the National Commission to Protect United States Democratic Institutions, authorized pursuant to section 3202. (c)Implementation planNot later than 90 days after the issuance of the national strategy required under subsection (a), the President, acting through the Secretary, in coordination with the Chairman, shall issue an implementation plan for Federal efforts to implement such strategy that includes the following: 
(1)Strategic objectives and corresponding tasks. (2)Projected timelines and costs for the tasks referred to in paragraph (1). 
(3)Metrics to evaluate performance of such tasks. (d)ClassificationThe national strategy required under subsection (a) shall be in unclassified form but may contain a classified annex. 
3202.National Commission to Protect United States Democratic Institutions 
(a)EstablishmentThere is established within the legislative branch the National Commission to Protect United States Democratic Institutions (hereafter in this section referred to as the Commission). (b)PurposeThe purpose of the Commission is to counter efforts to undermine democratic institutions within the United States. 
(c)Composition 
(1)MembershipThe Commission shall be composed of 10 members appointed for the life of the Commission as follows: (A)One member shall be appointed by the Secretary. 
(B)One member shall be appointed by the Chairman. (C)2 members shall be appointed by the majority leader of the Senate, in consultation with the Chairman of the Committee on Homeland Security and Governmental Affairs, the Chairman of the Committee on the Judiciary, and the Chairman of the Committee on Rules and Administration. 
(D)2 members shall be appointed by the minority leader of the Senate, in consultation with the ranking minority member of the Committee on Homeland Security and Governmental Affairs, the ranking minority member of the Committee on the Judiciary, and the ranking minority member of the Committee on Rules and Administration. (E)2 members shall be appointed by the Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Homeland Security, the Chairman of the Committee on House Administration, and the Chairman of the Committee on the Judiciary. 
(F)2 members shall be appointed by the minority leader of the House of Representatives, in consultation with the ranking minority member of the Committee on Homeland Security, the ranking minority member of the Committee on the Judiciary, and the ranking minority member of the Committee on House Administration. (2)QualificationsIndividuals shall be selected for appointment to the Commission solely on the basis of their professional qualifications, achievements, public stature, experience, and expertise in relevant fields, including, but not limited to cybersecurity, national security, and the Constitution of the United States. 
(3)No compensation for serviceMembers shall not receive compensation for service on the Commission, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with chapter 57 of title 5, United States Code. (4)Deadline for appointmentAll members of the Commission shall be appointed no later than 60 days after the date of the enactment of this Act. 
(5)VacanciesA vacancy on the Commission shall not affect its powers and shall be filled in the manner in which the original appointment was made. The appointment of the replacement member shall be made not later than 60 days after the date on which the vacancy occurs. (d)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members. 
(e)Quorum and meetings 
(1)QuorumThe Commission shall meet and begin the operations of the Commission not later than 30 days after the date on which all members have been appointed or, if such meeting cannot be mutually agreed upon, on a date designated by the Speaker of the House of Representatives and the President pro tempore of the Senate. Each subsequent meeting shall occur upon the call of the Chair or a majority of its members. A majority of the members of the Commission shall constitute a quorum, but a lesser number may hold meetings. (2)Authority of individuals to act for CommissionAny member of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take under this section. 
(f)Powers 
(1)Hearings and evidenceThe Commission (or, on the authority of the Commission, any subcommittee or member thereof) may, for the purpose of carrying out this section, hold hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers advisable to carry out its duties. (2)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this section. 
(g)Assistance from Federal agencies 
(1)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions. (2)Other departments and agenciesIn addition to the assistance provided under paragraph (1), the Department of Homeland Security, the Election Assistance Commission, and other appropriate departments and agencies of the United States shall provide to the Commission such services, funds, facilities, and staff as they may determine advisable and as may be authorized by law. 
(h)Public meetingsAny public meetings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order. (i)Security clearances (1)In generalThe heads of appropriate departments and agencies of the executive branch shall cooperate with the Commission to expeditiously provide Commission members and staff with appropriate security clearances to the extent possible under applicable procedures and requirements. 
(2)PreferencesIn appointing staff, obtaining detailees, and entering into contracts for the provision of services for the Commission, the Commission shall give preference to individuals otherwise who have active security clearances. (j)Reports (1)Interim reportsAt any time prior to the submission of the final report under paragraph (2), the Commission may submit interim reports to the President and Congress such findings, conclusions, and recommendations to strengthen protections for democratic institutions in the United States as have been agreed to by a majority of the members of the Commission. 
(2)Final reportNot later than 18 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations to strengthen protections for democratic institutions in the United States as have been agreed to by a majority of the members of the Commission. (k)Termination (1)In generalThe Commission shall terminate upon the expiration of the 60-day period which begins on the date on which the Commission submits the final report required under subsection (j)(2). 
(2)Administrative activities prior to terminationDuring the 60-day period described in paragraph (2), the Commission may carry out such administrative activities as may be required to conclude its work, including providing testimony to committees of Congress concerning the final report and disseminating the final report. (l)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
DPromoting Cybersecurity Through Improvements in Election Administration 
3301.Testing of existing voting systems to ensure compliance with election cybersecurity guidelines and other guidelines 
(a)Requiring testing of existing voting systems 
(1)In generalSection 231(a) of the Help America Vote Act of 2002 (52 U.S.C. 20971(a)) is amended by adding at the end the following new paragraph:  (3)Testing to ensure compliance with guidelines (A)TestingNot later than 9 months before the date of each regularly scheduled general election for Federal office, the Commission shall provide for the testing by accredited laboratories under this section of the voting system hardware and software which was certified for use in the most recent such election, on the basis of the most recent voting system guidelines applicable to such hardware or software (including election cybersecurity guidelines) issued under this Act. 
(B)Decertification of hardware or software failing to meet guidelinesIf, on the basis of the testing described in subparagraph (A), the Commission determines that any voting system hardware or software does not meet the most recent guidelines applicable to such hardware or software issued under this Act, the Commission shall decertify such hardware or software.. (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding regularly scheduled general election for Federal office. 
(b)Issuance of cybersecurity guidelines by Technical Guidelines Development CommitteeSection 221(b) of the Help America Vote Act of 2002 (52 U.S.C. 20961(b)) is amended by adding at the end the following new paragraph:  (3)Election cybersecurity guidelinesNot later than 6 months after the date of the enactment of this paragraph, the Development Committee shall issue election cybersecurity guidelines, including standards and best practices for procuring, maintaining, testing, operating, and updating election systems to prevent and deter cybersecurity incidents.. 
3302.Treatment of electronic poll books as part of voting systems 
(a)Inclusion in definition of voting systemSection 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b)) is amended— (1)in the matter preceding paragraph (1), by striking this section and inserting this Act; 
(2)by striking and at the end of paragraph (1); (3)by redesignating paragraph (2) as paragraph (3); and 
(4)by inserting after paragraph (1) the following new paragraph:  (2)any electronic poll book used with respect to the election; and. 
(b)DefinitionSection 301 of such Act (52 U.S.C. 21081) is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e); and 
(2)by inserting after subsection (b) the following new subsection:  (c)Electronic poll book definedIn this Act, the term electronic poll book means the total combination of mechanical, electromechanical, or electronic equipment (including the software, firmware, and documentation required to program, control, and support the equipment) that is used— 
(1)to retain the list of registered voters at a polling location, or vote center, or other location at which voters cast votes in an election for Federal office; and (2)to identify registered voters who are eligible to vote in an election.. 
(c)Effective dateSection 301(e) of such Act (52 U.S.C. 21081(e)), as redesignated by subsection (b), is amended by striking the period at the end and inserting the following: , or, with respect to any requirements relating to electronic poll books, on and after January 1, 2020.. 3303.Pre-election reports on voting system usage (a)Requiring States To submit reportsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 301 the following new section: 
 
301A.Pre-election reports on voting system usage 
(a)Requiring States To submit reportsNot later than 120 days before the date of each regularly scheduled general election for Federal office, the chief State election official of a State shall submit a report to the Commission containing a detailed voting system usage plan for each jurisdiction in the State which will administer the election, including a detailed plan for the usage of electronic poll books and other equipment and components of such system. (b)Effective dateSubsection (a) shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding regularly scheduled general election for Federal office.. 
(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 301 the following new item:   Sec. 301A. Pre-election reports on voting system usage.. 3304.Streamlining collection of election informationSection 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended— 
(1)by striking The Commission and inserting (a) In general.—The Commission; and (2)by adding at the end the following new subsection: 
 
(b)Waiver of certain requirementsSubchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information for purposes of maintaining the clearinghouse described in paragraph (1) of subsection (a).. EPreventing Election Hacking 3401.Short titleThis subtitle may be cited as the Prevent Election Hacking Act of 2019. 
3402.Election Security Bug Bounty Program 
(a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish a program to be known as the Election Security Bug Bounty Program (hereafter in this subtitle referred to as the Program) to improve the cybersecurity of the systems used to administer elections for Federal office by facilitating and encouraging assessments by independent technical experts, in cooperation with State and local election officials and election service providers, to identify and report election cybersecurity vulnerabilities. (b)Voluntary participation by election officials and election service providers (1)No requirement to participate in programParticipation in the Program shall be entirely voluntary for State and local election officials and election service providers. 
(2)Encouraging participation and input from election officialsIn developing the Program, the Secretary shall solicit input from, and encourage participation by, State and local election officials. (c)Activities fundedIn establishing and carrying out the Program, the Secretary shall— 
(1)establish a process for State and local election officials and election service providers to voluntarily participate in the Program; (2)designate appropriate information systems to be included in the Program; 
(3)provide compensation to eligible individuals, organizations, and companies for reports of previously unidentified security vulnerabilities within the information systems designated under subparagraph (A) and establish criteria for individuals, organizations, and companies to be considered eligible for such compensation in compliance with Federal laws; (4)consult with the Attorney General on how to ensure that approved individuals, organizations, or companies that comply with the requirements of the Program are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law, and from liability under civil actions for specific activities authorized under the Program; 
(5)consult with the Secretary of Defense and the heads of other departments and agencies that have implemented programs to provide compensation for reports of previously undisclosed vulnerabilities in information systems, regarding lessons that may be applied from such programs; (6)develop an expeditious process by which an individual, organization, or company can register with the Department, submit to a background check as determined by the Department, and receive a determination as to eligibility for participation in the Program; and 
(7)engage qualified interested persons, including representatives of private entities, about the structure of the Program and, to the extent practicable, establish a recurring competition for independent technical experts to assess election systems for the purpose of identifying and reporting election cybersecurity vulnerabilities. (d)Use of service providersThe Secretary may award competitive contracts as necessary to manage the Program. 
3403.DefinitionsIn this subtitle, the following definitions apply: (1)The terms election and Federal office have the meanings given such terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101). 
(2)The term election cybersecurity vulnerability means any security vulnerability (as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501)) that affects an election system. (3)The term election service provider means any person providing, supporting, or maintaining an election system on behalf of a State or local election official, such as a contractor or vendor. 
(4)The term election system means any information system (as defined in section 3502 of title 44, United States Code) which is part of an election infrastructure. (5)The term Secretary means the Secretary of Homeland Security, or, upon designation by the Secretary of Homeland Security, the Deputy Secretary of Homeland Security, the Director of Cybersecurity and Infrastructure Security of the Department of Homeland Security, or a Senate-confirmed official that reports to the Director. 
(6)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands. (7)The term voting system has the meaning given such term in section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b)). 
FMiscellaneous Provisions 
3501.DefinitionsExcept as provided in section 3403, in this title, the following definitions apply: (1)The term Chairman means the chair of the Election Assistance Commission. 
(2)The term appropriate congressional committees means the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate. (3)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act. 
(4)The term Commission means the Election Assistance Commission. (5)The term democratic institutions means the diverse range of institutions that are essential to ensuring an independent judiciary, free and fair elections, and rule of law. 
(6)The term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State. (7)The term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency. 
(8)The term Secretary means the Secretary of Homeland Security. (9)The term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141). 
3502.Initial report on adequacy of resources available for implementationNot later than 120 days after enactment of this Act, the Chairman and the Secretary shall submit a report to the appropriate committees of Congress, including the Committees on Homeland Security and House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, analyzing the adequacy of the funding, resources, and personnel available to carry out this title and the amendments made by this title. GSeverability 3601.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 
BCampaign Finance 
IVCampaign Finance Transparency 
 
Subtitle A—Findings Relating to Illicit Money Undermining Our Democracy 
Sec. 4001. Findings relating to illicit money undermining our democracy. 
Subtitle B—DISCLOSE Act 
Sec. 4100. Short title. 
Part 1—Regulation of Certain Political Spending 
Sec. 4101. Application of ban on contributions and expenditures by foreign nationals to domestic corporations, limited liability corporations, and partnerships that are foreign-controlled, foreign-influenced, and foreign-owned. 
Sec. 4102. Clarification of application of foreign money ban to certain disbursements and activities. 
Part 2—Reporting of Campaign-Related Disbursements 
Sec. 4111. Reporting of campaign-related disbursements. 
Sec. 4112. Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfers. 
Sec. 4113. Effective date. 
Part 3—Other Administrative Reforms 
Sec. 4121. Petition for certiorari. 
Sec. 4122. Judicial review of actions related to campaign finance laws. 
Subtitle C—Honest Ads 
Sec. 4201. Short title. 
Sec. 4202. Purpose. 
Sec. 4203. Findings. 
Sec. 4204. Sense of Congress. 
Sec. 4205. Expansion of definition of public communication. 
Sec. 4206. Expansion of definition of electioneering communication. 
Sec. 4207. Application of disclaimer statements to online communications. 
Sec. 4208. Political record requirements for online platforms. 
Sec. 4209. Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertising. 
Subtitle D—Stand By Every Ad 
Sec. 4301. Short title. 
Sec. 4302. Stand By Every Ad. 
Sec. 4303. Disclaimer requirements for communications made through prerecorded telephone calls. 
Sec. 4304. No expansion of persons subject to disclaimer requirements on internet communications. 
Sec. 4305. Effective date. 
Subtitle E—Secret Money Transparency 
Sec. 4401. Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizations. 
Subtitle F—Shareholder Right-To-Know 
Sec. 4501. Repeal of restriction on use of funds by Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporation political activity. 
Subtitle G—Disclosure of Political Spending by Government Contractors 
Sec. 4601. Repeal of restriction on use of funds to require disclosure of political spending by government contractors. 
Subtitle H—Limitation and Disclosure Requirements for Presidential Inaugural Committees 
Sec. 4701. Short title. 
Sec. 4702. Limitations and disclosure of certain donations to, and disbursements by, inaugural committees. 
Subtitle I—Severability 
Sec. 4801. Severability.  
AFindings Relating to Illicit Money Undermining Our Democracy 
4001.Findings relating to illicit money undermining our democracyCongress finds the following: (1)Criminals, terrorists, and corrupt government officials frequently abuse anonymously held limited liability companies (LLCs), also known as shell companies, to hide, move, and launder the dirty money derived from illicit activities such as trafficking, bribery, exploitation, and embezzlement. Ownership and control of the finances that run through shell companies are obscured to regulators and law enforcement because little information is required and collected when establishing these entities. 
(2)The public release of the Panama Papers in 2016 and the Paradise Papers in 2017 revealed that these shell companies often purchase and sell United States real estate. United States anti-money laundering laws do not apply to cash transactions involving real estate effectively concealing the beneficiaries and transactions from regulators and law enforcement. (3)Congress should curb the use of anonymous shell companies for illicit purposes by requiring United States companies to disclose their beneficial owners, strengthening anti-money laundering and counter-terrorism finance laws. 
(4)Congress should examine the money laundering and terrorist financing risks in the real estate market, including the role of anonymous parties, and review legislation to address any vulnerabilities identified in this sector. (5)Congress should examine the methods by which corruption flourishes and the means to detect and deter the financial misconduct that fuels this driver of global instability. Congress should monitor government efforts to enforce United States anti-corruption laws and regulations. 
BDISCLOSE Act 
4100.Short titleThis subtitle may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2019 or the DISCLOSE Act of 2019. 1Regulation of Certain Political Spending 4101.Application of ban on contributions and expenditures by foreign nationals to domestic corporations, limited liability corporations, and partnerships that are foreign-controlled, foreign-influenced, and foreign-owned (a)Application of banSection 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)) is amended— 
(1)by striking or at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; or; and 
(3)by adding at the end the following new paragraph:  (3)any corporation, limited liability corporation, or partnership which is not a foreign national described in paragraph (1) and— 
(A)in which a foreign national described in paragraph (1) or (2) directly or indirectly owns or controls— (i)5 percent or more of the voting shares, if the foreign national is a foreign country, a foreign government official, or a corporation principally owned or controlled by a foreign country or foreign government official; or 
(ii)20 percent or more of the voting shares, if the foreign national is not described in clause (i); (B)in which two or more foreign nationals described in paragraph (1) or (2), each of whom owns or controls at least 5 percent of the voting shares, directly or indirectly own or control 50 percent or more of the voting shares; 
(C)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation, limited liability corporation, or partnership with respect to its interests in the United States; or (D)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation, limited liability corporation, or partnership with respect to activities in connection with a Federal, State, or local election, including— 
(i)the making of a contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3)); or (ii)the administration of a political committee established or maintained by the corporation.. 
(b)Certification of ComplianceSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:  (c)Certification of compliance required prior To carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a corporation, limited liability corporation, or partnership during a year, the chief executive officer of the corporation, limited liability corporation, or partnership (or, if the corporation, limited liability corporation, or partnership does not have a chief executive officer, the highest ranking official of the corporation, limited liability corporation, or partnership), shall file a certification with the Commission, under penalty of perjury, that the corporation, limited liability corporation, or partnership is not prohibited from carrying out such activity under subsection (b)(3), unless the chief executive officer has previously filed such a certification during that calendar year.. 
(c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 4102.Clarification of application of foreign money ban to certain disbursements and activities (a)Application to disbursements to Super PACsSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking the semicolon and inserting the following: , including any disbursement to a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions);. 
(b)Conditions under which corporate PACs may make contributions and expendituresSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph:  (8)A separate segregated fund established by a corporation may not make a contribution or expenditure during a year unless the fund has certified to the Commission the following during the year: 
(A)Each individual who manages the fund, and who is responsible for exercising decisionmaking authority for the fund, is a citizen of the United States or is lawfully admitted for permanent residence in the United States. (B)No foreign national under section 319 participates in any way in the decisionmaking processes of the fund with regard to contributions or expenditures under this Act. 
(C)The fund does not solicit or accept recommendations from any foreign national under section 319 with respect to the contributions or expenditures made by the fund. (D)Any member of the board of directors of the corporation who is a foreign national under section 319 abstains from voting on matters concerning the fund or its activities.. 
2Reporting of Campaign-Related Disbursements 
4111.Reporting of campaign-related disbursements 
(a)Disclosure requirements for corporations, labor organizations, and certain other entities 
(1)In generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:  324.Disclosure of campaign-related disbursements by covered organizations (a)Disclosure statement (1)In generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)— 
(A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the first such disclosure date) and ending on the first such disclosure date; and (B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date. 
(2)Information describedThe information described in this paragraph is as follows: (A)The name of the covered organization and the principal place of business of such organization and, in the case of a covered organization that is a corporation (other than a business concern that is an issuer of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d))) or an entity described in subsection (e)(2), a list of the beneficial owners (as defined in paragraph (4)(A)) of the entity that— 
(i)identifies each beneficial owner by name and current residential or business street address; and (ii)if any beneficial owner exercises control over the entity through another legal entity, such as a corporation, partnership, limited liability company, or trust, identifies each such other legal entity and each such beneficial owner who will use that other entity to exercise control over the entity. 
(B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made. (C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate. 
(D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party. (E) (i)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account— 
(I)the name and address of each person who made such payment during the period covered by the statement; (II)the date and amount of such payment; and 
(III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the account in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date. (ii)In any calendar year after 2020, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2020. 
(F) 
(i)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization— (I)the name and address of each person who made such payment during the period covered by the statement; 
(II)the date and amount of such payment; and (III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the covered organization in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date. 
(ii)In any calendar year after 2020, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2020. (G)Such other information as required in rules established by the Commission to promote the purposes of this section. 
(3)Exceptions 
(A)Amounts received in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization. (B)Donor restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if— 
(i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and (ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements. 
(C)Amounts received from affiliatesThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply to any amount which is described in subsection (f)(3). (D)Threat of harassment or reprisalThe requirement to include any information relating to the name or address of any person (other than a candidate) in a statement submitted under paragraph (1) shall not apply if the inclusion of the information would subject the person to serious threats, harassment, or reprisals. 
(4)Other definitionsFor purposes of this section: (A)Beneficial owner defined (i)In generalExcept as provided in clause (ii), the term beneficial owner means, with respect to any entity, a natural person who, directly or indirectly— 
(I)exercises substantial control over an entity through ownership, voting rights, agreement, or otherwise; or (II)has a substantial interest in or receives substantial economic benefits from the assets of an entity. 
(ii)ExceptionsThe term beneficial owner shall not include— (I)a minor child; 
(II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person; (III)a person acting solely as an employee of an entity and whose control over or economic benefits from the entity derives solely from the employment status of the person; 
(IV)a person whose only interest in an entity is through a right of inheritance, unless the person also meets the requirements of clause (i); or (V)a creditor of an entity, unless the creditor also meets the requirements of clause (i). 
(iii)Anti-abuse ruleThe exceptions under clause (ii) shall not apply if used for the purpose of evading, circumventing, or abusing the provisions of clause (i) or paragraph (2)(A). (B)Disclosure dateThe term disclosure date means— 
(i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and (ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle. 
(C)Election reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office. (D)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment. 
(b)Coordination with other provisions 
(1)Other reports filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304. (2)Treatment as separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986. 
(c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304. (d)Campaign-Related disbursement defined (1)In generalIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following: 
(A)An independent expenditure which expressly advocates the election or defeat of a clearly identified candidate for election for Federal office, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate for election for Federal office. (B)Any public communication which refers to a clearly identified candidate for election for Federal office and which promotes or supports a candidate for that office, or attacks or opposes a candidate for that office, without regard to whether the communication expressly advocates a vote for or against a candidate for that office. 
(C)An electioneering communication, as defined in section 304(f)(3). (D)A covered transfer. 
(2)Intent not requiredA disbursement for an item described in subparagraph (A), (B), (C), or (D) of paragraph (1) shall be treated as a campaign-related disbursement regardless of the intent of the person making the disbursement. (e)Covered organization definedIn this section, the term covered organization means any of the following: 
(1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986). (2)A limited liability corporation that is not otherwise treated as a corporation for purposes of this Act (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986). 
(3)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code). (4)A labor organization (as defined in section 316(b)). 
(5)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (6)). (6)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts. 
(f)Covered transfer defined 
(1)In generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization— (A)designates, requests, or suggests that the amounts be used for— 
(i)campaign-related disbursements (other than covered transfers); or (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements; 
(B)made such transfer or payment in response to a solicitation or other request for a donation or payment for— (i)the making of or paying for campaign-related disbursements (other than covered transfers); or 
(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements; (C)engaged in discussions with the recipient of the transfer or payment regarding— 
(i)the making of or paying for campaign-related disbursements (other than covered transfers); or (ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements; 
(D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or (E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment. 
(2)ExclusionsThe term covered transfer does not include any of the following: (A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization. 
(B)A disbursement made by a covered organization if— (i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and 
(ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements. (3)Special rule regarding transfers among affiliates (A)Special ruleA transfer of an amount by one covered organization to another covered organization which is treated as a transfer between affiliates under subparagraph (C) shall be considered a covered transfer by the covered organization which transfers the amount only if the aggregate amount transferred during the year by such covered organization to that same covered organization is equal to or greater than $50,000. 
(B)Determination of amount of certain payments among affiliatesIn determining the amount of a transfer between affiliates for purposes of subparagraph (A), to the extent that the transfer consists of funds attributable to dues, fees, or assessments which are paid by individuals on a regular, periodic basis in accordance with a per-individual calculation which is made on a regular basis, the transfer shall be attributed to the individuals paying the dues, fees, or assessments and shall not be attributed to the covered organization. (C)Description of transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if— 
(i)one of the organizations is an affiliate of the other organization; or (ii)each of the organizations is an affiliate of the same organization,except that the transfer shall not be treated as a transfer between affiliates if one of the organizations is established for the purpose of making campaign-related disbursements. 
(D)Determination of affiliate statusFor purposes of subparagraph (C), a covered organization is an affiliate of another covered organization if— (i)the governing instrument of the organization requires it to be bound by decisions of the other organization; 
(ii)the governing board of the organization includes persons who are specifically designated representatives of the other organization or are members of the governing board, officers, or paid executive staff members of the other organization, or whose service on the governing board is contingent upon the approval of the other organization; or (iii)the organization is chartered by the other organization. 
(E)Coverage of transfers to affiliated section 501(c)(3) organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization. (g)No effect on other reporting requirementsNothing in this section shall be construed to waive or otherwise affect any other requirement of this Act which relates to the reporting of campaign-related disbursements.. 
(2)Conforming amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement. (b)Coordination with FinCEN (1)In generalThe Director of the Financial Crimes Enforcement Network of the Department of the Treasury shall provide the Federal Election Commission with such information as necessary to assist in administering and enforcing section 324 of the Federal Election Campaign Act of 1971, as added by this section. 
(2)ReportNot later than 6 months after the date of the enactment of this Act, the Chairman of the Federal Election Commission, in consultation with the Director of the Financial Crimes Enforcement Network of the Department of the Treasury, shall submit to Congress a report with recommendations for providing further legislative authority to assist in the administration and enforcement of such section 324. 4112.Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfersSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)), as amended by section 4102, is amended by striking the semicolon and inserting the following: , and any disbursement to another person who made a campaign-related disbursement consisting of a covered transfer (as described in section 324) during the 2-year period ending on the date of the disbursement;. 
4113.Effective dateThe amendments made by this part shall apply with respect to disbursements made on or after January 1, 2020, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 3Other Administrative Reforms 4121.Petition for certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30107(a)(6)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal. 
4122.Judicial review of actions related to campaign finance laws 
(a)In generalTitle IV of the Federal Election Campaign Act of 1971 (52 U.S.C. 30141 et seq.) is amended by inserting after section 406 the following new section:  407.Judicial review (a)In generalNotwithstanding section 373(f), if any action is brought for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the following rules shall apply: 
(1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit. (2)In the case of an action relating to declaratory or injunctive relief to challenge the constitutionality of a provision— 
(A)a copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate; and (B)it shall be the duty of the United States District Court for the District of Columbia, the Court of Appeals for the District of Columbia, and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal. 
(b)Intervention by Members of CongressIn any action in which the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986 is raised, any Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument. (c)Challenge by Members of CongressAny Member of Congress may bring an action, subject to the special rules described in subsection (a), for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986.. 
(b)Conforming amendments 
(1)In general 
(A)Section 9011 of the Internal Revenue Code of 1986 is amended to read as follows:  9011.Judicial reviewFor provisions relating to judicial review of certifications, determinations, and actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971.. 
(B)Section 9041 of the Internal Revenue Code of 1986 is amended to read as follows:  9041.Judicial reviewFor provisions relating to judicial review of actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971.. 
(C)Section 403 of the Bipartisan Campaign Reform Act of 2002 (52 U.S.C. 30110 note) is repealed. (c)Effective dateThe amendments made by this section shall apply to actions brought on or after January 1, 2019. 
CHonest Ads 
4201.Short titleThis subtitle may be cited as the Honest Ads Act. 4202.PurposeThe purpose of this subtitle is to enhance the integrity of American democracy and national security by improving disclosure requirements for online political advertisements in order to uphold the Supreme Court’s well-established standard that the electorate bears the right to be fully informed. 
4203.FindingsCongress makes the following findings: (1)On January 6, 2017, the Office of the Director of National Intelligence published a report titled Assessing Russian Activities and Intentions in Recent U.S. Elections, noting that Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the US presidential election . . . . Moscow’s influence campaign followed a Russian messaging strategy that blends covert intelligence operation—such as cyber activity—with overt efforts by Russian Government agencies, state-funded media, third-party intermediaries, and paid social media users or trolls. 
(2)On November 24, 2016, The Washington Post reported findings from 2 teams of independent researchers that concluded Russians exploited American-made technology platforms to attack U.S. democracy at a particularly vulnerable moment . . . as part of a broadly effective strategy of sowing distrust in U.S. democracy and its leaders.. (3)Findings from a 2017 study on the manipulation of public opinion through social media conducted by the Computational Propaganda Research Project at the Oxford Internet Institute found that the Kremlin is using pro-Russian bots to manipulate public discourse to a highly targeted audience. With a sample of nearly 1,300,000 tweets, researchers found that in the 2016 election’s 3 decisive States, propaganda constituted 40 percent of the sampled election-related tweets that went to Pennsylvanians, 34 percent to Michigan voters, and 30 percent to those in Wisconsin. In other swing States, the figure reached 42 percent in Missouri, 41 percent in Florida, 40 percent in North Carolina, 38 percent in Colorado, and 35 percent in Ohio. 
(4)On September 6, 2017, the nation’s largest social media platform disclosed that between June 2015 and May 2017, Russian entities purchased $100,000 in political advertisements, publishing roughly 3,000 ads linked to fake accounts associated with the Internet Research Agency, a pro-Kremlin organization. According to the company, the ads purchased focused on amplifying divisive social and political messages . . .. (5)In 2002, the Bipartisan Campaign Reform Act became law, establishing disclosure requirements for political advertisements distributed from a television or radio broadcast station or provider of cable or satellite television. In 2003, the Supreme Court upheld regulations on electioneering communications established under the Act, noting that such requirements provide the electorate with information and insure that the voters are fully informed about the person or group who is speaking.. 
(6)According to a study from Borrell Associates, in 2016, $1,415,000,000 was spent on online advertising, more than quadruple the amount in 2012. (7)The reach of a few large internet platforms—larger than any broadcast, satellite, or cable provider—has greatly facilitated the scope and effectiveness of disinformation campaigns. For instance, the largest platform has over 210,000,000 Americans users—over 160,000,000 of them on a daily basis. By contrast, the largest cable television provider has 22,430,000 subscribers, while the largest satellite television provider has 21,000,000 subscribers. And the most-watched television broadcast in United States history had 118,000,000 viewers. 
(8)The public nature of broadcast television, radio, and satellite ensures a level of publicity for any political advertisement. These communications are accessible to the press, fact-checkers, and political opponents; this creates strong disincentives for a candidate to disseminate materially false, inflammatory, or contradictory messages to the public. Social media platforms, in contrast, can target portions of the electorate with direct, ephemeral advertisements often on the basis of private information the platform has on individuals, enabling political advertisements that are contradictory, racially or socially inflammatory, or materially false. (9)According to comScore, 2 companies own 8 of the 10 most popular smartphone applications as of June 2017, including the most popular social media and email services—which deliver information and news to users without requiring proactivity by the user. Those same 2 companies accounted for 99 percent of revenue growth from digital advertising in 2016, including 77 percent of gross spending. 79 percent of online Americans—representing 68 percent of all Americans—use the single largest social network, while 66 percent of these users are most likely to get their news from that site. 
(10)In its 2006 rulemaking, the Federal Election Commission noted that only 18 percent of all Americans cited the internet as their leading source of news about the 2004 Presidential election; by contrast, the Pew Research Center found that 65 percent of Americans identified an internet-based source as their leading source of information for the 2016 election. (11)The Federal Election Commission, the independent Federal agency charged with protecting the integrity of the Federal campaign finance process by providing transparency and administering campaign finance laws, has failed to take action to address online political advertisements. 
(12)In testimony before the Senate Select Committee on Intelligence titled, Disinformation: A Primer in Russian Active Measures and Influence Campaigns, multiple expert witnesses testified that while the disinformation tactics of foreign adversaries have not necessarily changed, social media services now provide platform[s] practically purpose-built for active measures[.]. Similarly, as Gen. Keith B. Alexander (RET.), the former Director of the National Security Agency, testified, during the Cold War if the Soviet Union sought to manipulate information flow, it would have to do so principally through its own propaganda outlets or through active measures that would generate specific news: planting of leaflets, inciting of violence, creation of other false materials and narratives. But the news itself was hard to manipulate because it would have required actual control of the organs of media, which took long-term efforts to penetrate. Today, however, because the clear majority of the information on social media sites is uncurated and there is a rapid proliferation of information sources and other sites that can reinforce information, there is an increasing likelihood that the information available to average consumers may be inaccurate (whether intentionally or otherwise) and may be more easily manipulable than in prior eras.. (13)Current regulations on political advertisements do not provide sufficient transparency to uphold the public’s right to be fully informed about political advertisements made online. 
4204.Sense of CongressIt is the sense of Congress that— (1)the dramatic increase in digital political advertisements, and the growing centrality of online platforms in the lives of Americans, requires the Congress and the Federal Election Commission to take meaningful action to ensure that laws and regulations provide the accountability and transparency that is fundamental to our democracy; 
(2)free and fair elections require both transparency and accountability which give the public a right to know the true sources of funding for political advertisements in order to make informed political choices and hold elected officials accountable; and (3)transparency of funding for political advertisements is essential to enforce other campaign finance laws, including the prohibition on campaign spending by foreign nationals. 
4205.Expansion of definition of public communication 
(a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by striking or satellite communication and inserting satellite, paid internet, or paid digital communication. (b)Treatment of contributions and expendituresSection 301 of such Act (52 U.S.C. 30101) is amended— 
(1)in paragraph (8)(B)— (A)in clause (v), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication; 
(B)in clause (ix), by striking broadcasting, newspaper, magazine, billboard, direct mail, or similar type of general public communication or political advertising and inserting public communication; and (C)in clause (x), by striking but not including the use of broadcasting, newspapers, magazines, billboards, direct mail, or similar types of general public communication or political advertising and inserting but not including use in any public communication; and 
(2)in paragraph (9)(B)— (A)by amending clause (i) to read as follows: 
 
(i)any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, print, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;; and (B)in clause (iv), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication. 
(c)Disclosure and disclaimer statementsSubsection (a) of section 318 of such Act (52 U.S.C. 30120) is amended— (1)by striking financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting financing any public communication; and 
(2)by striking solicits any contribution through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting solicits any contribution through any public communication. 4206.Expansion of definition of electioneering communication (a)Expansion to online communications (1)Application to qualified Internet and digital communications (A)In generalSubparagraph (A) of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3)(A)) is amended by striking or satellite communication each place it appears in clauses (i) and (ii) and inserting satellite, or qualified internet or digital communication. 
(B)Qualified Internet or digital communicationParagraph (3) of section 304(f) of such Act (52 U.S.C. 30104(f)) is amended by adding at the end the following new subparagraph:  (D)Qualified Internet or digital communicationThe term qualified internet or digital communication means any communication which is placed or promoted for a fee on an online platform (as defined in subsection (j)(3)).. 
(2)Nonapplication of relevant electorate to online communicationsSection 304(f)(3)(A)(i)(III) of such Act (52 U.S.C. 30104(f)(3)(A)(i)(III)) is amended by inserting any broadcast, cable, or satellite before communication. (3)News exemptionSection 304(f)(3)(B)(i) of such Act (52 U.S.C. 30104(f)(3)(B)(i)) is amended to read as follows: 
 
(i)a communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station or any online or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;. (b)Effective dateThe amendments made by this section shall apply with respect to communications made on or after January 1, 2020. 
4207.Application of disclaimer statements to online communications 
(a)Clear and conspicuous manner requirementSubsection (a) of section 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended— (1)by striking shall clearly state each place it appears in paragraphs (1), (2), and (3) and inserting shall state in a clear and conspicuous manner; and 
(2)by adding at the end the following flush sentence: For purposes of this section, a communication does not make a statement in a clear and conspicuous manner if it is difficult to read or hear or if the placement is easily overlooked.. (b)Special rules for qualified Internet or digital communications (1)In generalSection 318 of such Act (52 U.S.C. 30120) is amended by adding at the end the following new subsection: 
 
(e)Special rules for qualified Internet or digital communications 
(1)Special rules with respect to statementsIn the case of any qualified internet or digital communication (as defined in section 304(f)(3)(D)) which is disseminated through a medium in which the provision of all of the information specified in this section is not possible, the communication shall, in a clear and conspicuous manner— (A)state the name of the person who paid for the communication; and 
(B)provide a means for the recipient of the communication to obtain the remainder of the information required under this section with minimal effort and without receiving or viewing any additional material other than such required information. (2)Safe harbor for determining clear and conspicuous mannerA statement in qualified internet or digital communication (as defined in section 304(f)(3)(D)) shall be considered to be made in a clear and conspicuous manner as provided in subsection (a) if the communication meets the following requirements: 
(A)Text or graphic communicationsIn the case of a text or graphic communication, the statement— (i)appears in letters at least as large as the majority of the text in the communication; and 
(ii)meets the requirements of paragraphs (2) and (3) of subsection (c). (B)Audio communicationsIn the case of an audio communication, the statement is spoken in a clearly audible and intelligible manner at the beginning or end of the communication and lasts at least 3 seconds. 
(C)Video communicationsIn the case of a video communication which also includes audio, the statement— (i)is included at either the beginning or the end of the communication; and 
(ii)is made both in— (I)a written format that meets the requirements of subparagraph (A) and appears for at least 4 seconds; and 
(II)an audible format that meets the requirements of subparagraph (B). (D)Other communicationsIn the case of any other type of communication, the statement is at least as clear and conspicuous as the statement specified in subparagraph (A), (B), or (C).. 
(2)Nonapplication of certain exceptionsThe exceptions provided in section 110.11(f)(1)(i) and (ii) of title 11, Code of Federal Regulations, or any successor to such rules, shall have no application to qualified internet or digital communications (as defined in section 304(f)(3)(D) of the Federal Election Campaign Act of 1971). (c)Modification of additional requirements for certain communicationsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended— 
(1)in paragraph (1)(A)— (A)by striking which is transmitted through radio and inserting which is in an audio format; and 
(B)by striking By radio in the heading and inserting Audio format; (2)in paragraph (1)(B)— 
(A)by striking which is transmitted through television and inserting which is in video format; and (B)by striking By television in the heading and inserting Video format; and 
(3)in paragraph (2)— (A)by striking transmitted through radio or television and inserting made in audio or video format; and 
(B)by striking through television in the second sentence and inserting in video format. 4208.Political record requirements for online platforms (a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection: 
 
(j)Disclosure of certain online advertisements 
(1)In general 
(A)Requirements for online platformsAn online platform shall maintain, and make available for online public inspection in machine readable format, a complete record of any request to purchase on such online platform a qualified political advertisement which is made by a person whose aggregate requests to purchase qualified political advertisements on such online platform during the calendar year exceeds $500. (B)Requirements for advertisersAny person who requests to purchase a qualified political advertisement on an online platform shall provide the online platform with such information as is necessary for the online platform to comply with the requirements of subparagraph (A). 
(2)Contents of recordA record maintained under paragraph (1)(A) shall contain— (A)a digital copy of the qualified political advertisement; 
(B)a description of the audience targeted by the advertisement, the number of views generated from the advertisement, and the date and time that the advertisement is first displayed and last displayed; and (C)information regarding— 
(i)the average rate charged for the advertisement; (ii)the name of the candidate to which the advertisement refers and the office to which the candidate is seeking election, the election to which the advertisement refers, or the national legislative issue to which the advertisement refers (as applicable); 
(iii)in the case of a request made by, or on behalf of, a candidate, the name of the candidate, the authorized committee of the candidate, and the treasurer of such committee; and (iv)in the case of any request not described in clause (iii), the name of the person purchasing the advertisement, the name, address, and phone number of a contact person for such person, and a list of the chief executive officers or members of the executive committee or of the board of directors of such person. 
(3)Online platformFor purposes of this subsection, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which— (A)sells qualified political advertisements; and 
(B)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months. (4)Qualified political advertisement (A)In generalFor purposes of this subsection, the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that— 
(i)is made by or on behalf of a candidate; or (ii)communicates a message relating to any political matter of national importance, including— 
(I)a candidate; (II)any election to Federal office; or 
(III)a national legislative issue of public importance. (5)Time to maintain fileThe information required under this subsection shall be made available as soon as possible and shall be retained by the online platform for a period of not less than 4 years. 
(6)PenaltiesFor penalties for failure by online platforms, and persons requesting to purchase a qualified political advertisement on online platforms, to comply with the requirements of this subsection, see section 309.. (b)RulemakingNot later than 90 days after the date of the enactment of this Act, the Federal Election Commission shall establish rules— 
(1)requiring common data formats for the record required to be maintained under section 304(j) of the Federal Election Campaign Act of 1971 (as added by subsection (a)) so that all online platforms submit and maintain data online in a common, machine-readable and publicly accessible format; and (2)establishing search interface requirements relating to such record, including searches by candidate name, issue, purchaser, and date. 
(c)ReportingNot later than 2 years after the date of the enactment of this Act, and biannually thereafter, the Chairman of the Federal Election Commission shall submit a report to Congress on— (1)matters relating to compliance with and the enforcement of the requirements of section 304(j) of the Federal Election Campaign Act of 1971, as added by subsection (a); 
(2)recommendations for any modifications to such section to assist in carrying out its purposes; and (3)identifying ways to bring transparency and accountability to political advertisements distributed online for free. 
4209.Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertisingSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 4101(b), is further amended by adding at the end the following new subsection:  (d)Responsibilities of broadcast stations, providers of cable and satellite television, and online platformsEach television or radio broadcast station, provider of cable or satellite television, or online platform (as defined in section 304(j)(3)) shall make reasonable efforts to ensure that communications described in section 318(a) and made available by such station, provider, or platform are not purchased by a foreign national, directly or indirectly.. 
DStand By Every Ad 
4301.Short titleThis Act may be cited as the Stand By Every Ad Act. 4302.Stand By Every Ad (a)Expanded disclaimer requirements for certain communicationsSection 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120), as amended by section 4207(b)(1), is further amended— 
(1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following new subsection: 
 
(e)Expanded disclaimer requirements for communications not authorized by candidates or committees 
(1)In generalExcept as provided in paragraph (6), any communication described in paragraph (3) of subsection (a) which is transmitted in an audio or video format (including an internet or digital communication), or which is an internet or digital communication transmitted in a text or graphic format, shall include, in addition to the requirements of paragraph (3) of subsection (a), the following: (A)The individual disclosure statement described in paragraph (2)(A) (if the person paying for the communication is an individual) or the organizational disclosure statement described in paragraph (2)(B) (if the person paying for the communication is not an individual). 
(B)If the communication is transmitted in a video format, or is an internet or digital communication which is transmitted in a text or graphic format, and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324, the Top Five Funders list (if applicable), unless, on the basis of criteria established in regulations issued by the Commission, the communication is of such short duration that including the Top Five Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Five Funders list. (C)If the communication is transmitted in an audio format and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324, the Top Two Funders list (if applicable), unless, on the basis of criteria established in regulations issued by the Commission, the communication is of such short duration that including the Top Two Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Two Funders list. 
(2)Disclosure statements described 
(A)Individual disclosure statementsThe individual disclosure statement described in this subparagraph is the following: I am ________, and I approve this message., with the blank filled in with the name of the applicable individual. (B)Organizational disclosure statementsThe organizational disclosure statement described in this subparagraph is the following: I am ________, the ________ of ________, and ________ approves this message., with— 
(i)the first blank to be filled in with the name of the applicable individual; (ii)the second blank to be filled in with the title of the applicable individual; and 
(iii)the third and fourth blank each to be filled in with the name of the organization or other person paying for the communication. (3)Method of conveyance of statement (A)Communications in text or graphic formatIn the case of a communication to which this subsection applies which is transmitted in a text or graphic format, the disclosure statements required under paragraph (1) shall appear in letters at least as large as the majority of the text in the communication. 
(B)Communications transmitted in audio formatIn the case of a communication to which this subsection applies which is transmitted in an audio format, the disclosure statements required under paragraph (1) shall be made by audio by the applicable individual in a clear and conspicuous manner. (C)Communications transmitted in video formatIn the case of a communication to which this subsection applies which is transmitted in a video format, the information required under paragraph (1)— 
(i)shall appear in writing at the end of the communication or in a crawl along the bottom of the communication in a clear and conspicuous manner, with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 6 seconds; and (ii)shall also be conveyed by an unobscured, full-screen view of the applicable individual or by the applicable individual making the statement in voice-over accompanied by a clearly identifiable photograph or similar image of the individual, except in the case of a Top Five Funders list. 
(4)Applicable individual definedThe term applicable individual means, with respect to a communication to which this subsection applies— (A)if the communication is paid for by an individual, the individual involved; 
(B)if the communication is paid for by a corporation, the chief executive officer of the corporation (or, if the corporation does not have a chief executive officer, the highest ranking official of the corporation); (C)if the communication is paid for by a labor organization, the highest ranking officer of the labor organization; and 
(D)if the communication is paid for by any other person, the highest ranking official of such person. (5)Top Five Funders list and Top Two Funders list defined (A)Top Five Funders listThe term Top Five Funders list means, with respect to a communication which is paid for in whole or in part with a campaign-related disbursement (as defined in section 324), a list of the five persons who, during the 12-month period ending on the date of the disbursement, provided the largest payments of any type in an aggregate amount equal to or exceeding $10,000 to the person who is paying for the communication and the amount of the payments each such person provided. If two or more people provided the fifth largest of such payments, the person paying for the communication shall select one of those persons to be included on the Top Five Funders list. 
(B)Top Two Funders listThe term Top Two Funders list means, with respect to a communication which is paid for in whole or in part with a campaign-related disbursement (as defined in section 324), a list of the persons who, during the 12-month period ending on the date of the disbursement, provided the largest and the second largest payments of any type in an aggregate amount equal to or exceeding $10,000 to the person who is paying for the communication and the amount of the payments each such person provided. If two or more persons provided the second largest of such payments, the person paying for the communication shall select one of those persons to be included on the Top Two Funders list. (C)Exclusion of certain paymentsFor purposes of subparagraphs (A) and (B), in determining the amount of payments made by a person to a person paying for a communication, there shall be excluded the following: 
(i)Any amounts provided in the ordinary course of any trade or business conducted by the person paying for the communication or in the form of investments in the person paying for the communication. (ii)Any payment which the person prohibited, in writing, from being used for campaign-related disbursements, but only if the person paying for the communication agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements. 
(6)Exception for communications paid for by political parties and certain political committeesThis subsection does not apply to any communication to which subsection (d)(2) applies.. (b)Application of expanded requirements to public communications consisting of campaign-Related disbursementsSection 318(a) of such Act (52 U.S.C. 30120(a)) is amended by striking for the purpose of financing communications expressly advocating the election or defeat of a clearly identified candidate and inserting for a campaign-related disbursement, as defined in section 324, consisting of a public communication. 
(c)Exception for communications paid for by political parties and certain political committeesSection 318(d)(2) of such Act (52 U.S.C. 30120(d)(2)) is amended— (1)in the heading, by striking Others and inserting certain political committees; 
(2)by striking Any communication and inserting (A) Any communication; (3)by inserting which (except to the extent provided in subparagraph (B)) is paid for by a political committee (including a political committee of a political party) and after subsection (a); 
(4)by striking or other person each place it appears; and (5)by adding at the end the following new subparagraph: 
 
(B) 
(i)This paragraph does not apply to a communication paid for in whole or in part during a calendar year with a campaign-related disbursement, but only if the covered organization making the campaign-related disbursement made campaign-related disbursements (as defined in section 324) aggregating more than $10,000 during such calendar year. (ii)For purposes of clause (i), in determining the amount of campaign-related disbursements made by a covered organization during a year, there shall be excluded the following: 
(I)Any amounts received by the covered organization in the ordinary course of any trade or business conducted by the covered organization or in the form of investments in the covered organization. (II)Any amounts received by the covered organization from a person who prohibited, in writing, the organization from using such amounts for campaign-related disbursements, but only if the covered organization agreed to follow the prohibition and deposited the amounts in an account which is segregated from any account used to make campaign-related disbursements.. 
4303.Disclaimer requirements for communications made through prerecorded telephone calls 
(a)Application of requirements 
(1)In generalSection 318(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)), as amended by section 4205(c), is amended by inserting after public communication each place it appears the following: (including a telephone call consisting in substantial part of a prerecorded audio message). (2)Application to communications subject to expanded disclaimer requirementsSection 318(e)(1) of such Act (52 U.S.C. 30120(e)(1)), as added by section 4302(a), is amended in the matter preceding subparagraph (A) by striking which is transmitted in an audio or video format and inserting which is transmitted in an audio or video format or which consists of a telephone call consisting in substantial part of a prerecorded audio message.  
(b)Treatment as communication transmitted in audio format 
(1)Communications by candidates or authorized personsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended by adding at the end the following new paragraph:  (3)Prerecorded telephone callsAny communication described in paragraph (1), (2), or (3) of subsection (a) (other than a communication which is subject to subsection (e)) which is a telephone call consisting in substantial part of a prerecorded audio message shall include, in addition to the requirements of such paragraph, the audio statement required under subparagraph (A) of paragraph (1) or the audio statement required under paragraph (2) (whichever is applicable), except that the statement shall be made at the beginning of the telephone call.. 
(2)Communications subject to expanded disclaimer requirementsSection 318(e)(3) of such Act (52 U.S.C. 30120(e)(3)), as added by section 4302(a), is amended by adding at the end the following new subparagraph:  (C)Prerecorded telephone callsIn the case of a communication to which this subsection applies which is a telephone call consisting in substantial part of a prerecorded audio message, the communication shall be considered to be transmitted in an audio format.. 
4304.No expansion of persons subject to disclaimer requirements on internet communicationsNothing in this subtitle or the amendments made by this subtitle may be construed to require any person who is not required under section 318 of the Federal Election Campaign Act of 1971 (as provided under section 110.11 of title 11 of the Code of Federal Regulations) to include a disclaimer on communications made by the person through the internet to include any disclaimer on any such communications. 4305.Effective dateThe amendments made by this subtitle shall apply with respect to communications made on or after January 1, 2020, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 
ESecret Money Transparency 
4401.Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizationsSection 124 of the Financial Services and General Government Appropriations Act, 2019 (division D of Public Law 116–6) is hereby repealed. FShareholder Right-To-Know 4501.Repeal of restriction on use of funds by Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporation political activitySection 629 of the Financial Services and General Government Appropriations Act, 2019 (division D of Public Law 116–6) is hereby repealed. 
GDisclosure of Political Spending by Government Contractors 
4601.Repeal of restriction on use of funds to require disclosure of political spending by government contractorsSection 735 of the Financial Services and General Government Appropriations Act, 2019 (division D of Public Law 116–6) is hereby repealed. HLimitation and Disclosure Requirements for Presidential Inaugural Committees 4701.Short titleThis subtitle may be cited as the Presidential Inaugural Committee Oversight Act. 
4702.Limitations and disclosure of certain donations to, and disbursements by, inaugural committees 
(a)Requirements for Inaugural CommitteesTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:  325.Inaugural committees (a)Prohibited donations (1)In generalIt shall be unlawful— 
(A)for an Inaugural Committee— (i)to solicit, accept, or receive a donation from a person that is not an individual; or 
(ii)to solicit, accept, or receive a donation from a foreign national;  (B)for a person— 
(i)to make a donation to an Inaugural Committee in the name of another person, or to knowingly authorize his or her name to be used to effect such a donation;  (ii)to knowingly accept a donation to an Inaugural Committee made by a person in the name of another person; or 
(iii)to convert a donation to an Inaugural Committee to personal use as described in paragraph (2); and (C)for a foreign national to, directly or indirectly, make a donation, or make an express or implied promise to make a donation, to an Inaugural Committee. 
(2)Conversion of donation to personal useFor purposes of paragraph (1)(B)(iii), a donation shall be considered to be converted to personal use if any part of the donated amount is used to fulfill a commitment, obligation, or expense of a person that would exist irrespective of the responsibilities of the Inaugural Committee under chapter 5 of title 36, United States Code. (3)No effect on disbursement of unused funds to nonprofit organizationsNothing in this subsection may be construed to prohibit an Inaugural Committee from disbursing unused funds to an organization which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code. 
(b)Limitation on donations 
(1)In generalIt shall be unlawful for an individual to make donations to an Inaugural Committee which, in the aggregate, exceed $50,000. (2)IndexingAt the beginning of each Presidential election year (beginning with 2024), the amount described in paragraph (1) shall be increased by the cumulative percent difference determined in section 315(c)(1)(A) since the previous Presidential election year. If any amount after such increase is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000. 
(c)Disclosure of certain donations and disbursements 
(1)Donations over $1,000 
(A)In generalAn Inaugural Committee shall file with the Commission a report disclosing any donation by an individual to the committee in an amount of $1,000 or more not later than 24 hours after the receipt of such donation. (B)Contents of reportA report filed under subparagraph (A) shall contain— 
(i)the amount of the donation; (ii)the date the donation is received; and 
(iii)the name and address of the individual making the donation. (2)Final reportNot later than the date that is 90 days after the date of the Presidential inaugural ceremony, the Inaugural Committee shall file with the Commission a report containing the following information: 
(A)For each donation of money or anything of value made to the committee in an aggregate amount equal to or greater than $200— (i)the amount of the donation; 
(ii)the date the donation is received; and (iii)the name and address of the individual making the donation. 
(B)The total amount of all disbursements, and all disbursements in the following categories: (i)Disbursements made to meet committee operating expenses. 
(ii)Repayment of all loans. (iii)Donation refunds and other offsets to donations. 
(iv)Any other disbursements. (C)The name and address of each person— 
(i)to whom a disbursement in an aggregate amount or value in excess of $200 is made by the committee to meet a committee operating expense, together with date, amount, and purpose of such operating expense; (ii)who receives a loan repayment from the committee, together with the date and amount of such loan repayment; 
(iii)who receives a donation refund or other offset to donations from the committee, together with the date and amount of such disbursement; and (iv)to whom any other disbursement in an aggregate amount or value in excess of $200 is made by the committee, together with the date and amount of such disbursement. 
(d)DefinitionsFor purposes of this section: (1) (A)The term donation includes— 
(i)any gift, subscription, loan, advance, or deposit of money or anything of value made by any person to the committee; or (ii)the payment by any person of compensation for the personal services of another person which are rendered to the committee without charge for any purpose. 
(B)The term donation does not include the value of services provided without compensation by any individual who volunteers on behalf of the committee. (2)The term foreign national has the meaning given that term by section 319(b).  
(3)The term Inaugural Committee has the meaning given that term by section 501 of title 36, United States Code.. (b)Confirming amendment related to reporting requirementsSection 304 of the Federal Election Campaign Act (52 U.S.C. 30104) is amended— 
(1)by striking subsection (h); and (2)by redesignating subsection (i) as subsection (h). 
(c)Conforming amendment related to status of committeeSection 510 of title 36, United States Code, is amended to read as follows:  510.Disclosure of and prohibition on certain donationsA committee shall not be considered to be the Inaugural Committee for purposes of this chapter unless the committee agrees to, and meets, the requirements of section 325 of the Federal Election Campaign Act of 1971..  
(d)Effective dateThe amendments made by this Act shall apply with respect to Inaugural Committees established under chapter 5 of title 36, United States Code, for inaugurations held in 2021 and any succeeding year. ISeverability 4801.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 
VCampaign Finance Oversight 
 
Subtitle A—Restoring Integrity to America’s Elections 
Sec. 5001. Short title. 
Sec. 5002. Membership of Federal Election Commission. 
Sec. 5003. Assignment of powers to Chair of Federal Election Commission. 
Sec. 5004. Revision to enforcement process. 
Sec. 5005. Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests. 
Sec. 5006. Permanent extension of administrative penalty authority. 
Sec. 5007. Effective date; transition. 
Subtitle B—Stopping Super PAC–Candidate Coordination 
Sec. 5101. Short title. 
Sec. 5102. Clarification of treatment of coordinated expenditures as contributions to candidates. 
Sec. 5103. Clarification of ban on fundraising for super PACs by Federal candidates and officeholders. 
Subtitle C—Severability 
Sec. 5201. Severability.  
ARestoring Integrity to America’s Elections 
5001.Short titleThis subtitle may be cited as the Restoring Integrity to America’s Elections Act. 5002.Membership of Federal Election Commission (a)Reduction in Number of Members; Removal of Secretary of Senate and Clerk of House as Ex Officio Members (1)In general; quorumSection 306(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(1)) is amended by striking the second and third sentences and inserting the following: The Commission is composed of 5 members appointed by the President by and with the advice and consent of the Senate, of whom no more than 2 may be affiliated with the same political party. A majority of the number of members of the Commission who are serving at the time shall constitute a quorum, except that 3 members shall constitute a quorum if there are 4 members serving at the time.. 
(2)Conforming amendments relating to reduction in number of members 
(A)The second sentence of section 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking affirmative vote of 4 members of the Commission and inserting affirmative vote of a majority of the members of the Commission who are serving at the time. (B)Such Act is further amended by striking affirmative vote of 4 of its members and inserting affirmative vote of a majority of the members of the Commission who are serving at the time each place it appears in the following sections:  
(i)Section 309(a)(2) (52 U.S.C. 30109(a)(2)). (ii)Section 309(a)(4)(A)(i) (52 U.S.C. 30109(a)(4)(A)(i)). 
(iii)Section 309(a)(5)(C) (52 U.S.C. 30109(a)(5)(C)). (iv)Section 309(a)(6)(A) (52 U.S.C. 30109(a)(6)(A)). 
(v)Section 311(b) (52 U.S.C. 30111(b)). (3)Conforming amendment relating to removal of ex officio membersSection 306(a) of such Act (52 U.S.C. 30106(a)) is amended by striking (other than the Secretary of the Senate and the Clerk of the House of Representatives) each place it appears in paragraphs (4) and (5). 
(b)Terms of ServiceSection 306(a)(2) of such Act (52 U.S.C. 30106(a)(2)) is amended to read as follows:  (2)Terms of service (A)In generalEach member of the Commission shall serve for a single term of 6 years. 
(B)Special rule for initial appointmentsOf the members first appointed to serve terms that begin in January 2022, the President shall designate 2 to serve for a 3-year term. (C)No reappointment permittedAn individual who served a term as a member of the Commission may not serve for an additional term, except that— 
(i)an individual who served a 3-year term under subparagraph (B) may also be appointed to serve a 6-year term under subparagraph (A); and (ii)for purposes of this subparagraph, an individual who is appointed to fill a vacancy under subparagraph (D) shall not be considered to have served a term if the portion of the unexpired term the individual fills is less than 50 percent of the period of the term. 
(D)VacanciesAny vacancy occurring in the membership of the Commission shall be filled in the same manner as in the case of the original appointment. Except as provided in subparagraph (C), an individual appointed to fill a vacancy occurring other than by the expiration of a term of office shall be appointed only for the unexpired term of the member he or she succeeds. (E)Limitation on service after expiration of termA member of the Commission may continue to serve on the Commission after the expiration of the member’s term for an additional period, but only until the earlier of— 
(i)the date on which the member’s successor has taken office as a member of the Commission; or (ii)the expiration of the 1-year period that begins on the last day of the member’s term.. 
(c)QualificationsSection 306(a)(3) of such Act (52 U.S.C. 30106(a)(3)) is amended to read as follows:  (3)Qualifications (A)In generalThe President may select an individual for service as a member of the Commission if the individual has experience in election law and has a demonstrated record of integrity, impartiality, and good judgment. 
(B)Assistance of Blue Ribbon Advisory Panel 
(i)In generalPrior to the regularly scheduled expiration of the term of a member of the Commission and upon the occurrence of a vacancy in the membership of the Commission prior to the expiration of a term, the President shall convene a Blue Ribbon Advisory Panel, consisting of an odd number of individuals selected by the President from retired Federal judges, former law enforcement officials, or individuals with experience in election law, except that the President may not select any individual to serve on the panel who holds any public office at the time of selection. (ii)RecommendationsWith respect to each member of the Commission whose term is expiring or each vacancy in the membership of the Commission (as the case may be), the Blue Ribbon Advisory Panel shall recommend to the President at least one but not more than 3 individuals for nomination for appointment as a member of the Commission. 
(iii)PublicationAt the time the President submits to the Senate the nominations for individuals to be appointed as members of the Commission, the President shall publish the Blue Ribbon Advisory Panel’s recommendations for such nominations. (iv)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to a Blue Ribbon Advisory Panel convened under this subparagraph. 
(C)Prohibiting engagement with other business or employment during serviceA member of the Commission shall not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of his or her appointment to the Commission shall terminate or liquidate such activity no later than 90 days after such appointment.. 5003.Assignment of powers to Chair of Federal Election Commission (a)Appointment of Chair by President (1)In generalSection 306(a)(5) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(5)) is amended to read as follows: 
 
(5)Chair 
(A)Initial appointmentOf the members first appointed to serve terms that begin in January 2022, one such member (as designated by the President at the time the President submits nominations to the Senate) shall serve as Chair of the Commission. (B)Subsequent appointmentsAny individual who is appointed to succeed the member who serves as Chair of the Commission for the term beginning in January 2022 (as well as any individual who is appointed to fill a vacancy if such member does not serve a full term as Chair) shall serve as Chair of the Commission. 
(C)Vice ChairThe Commission shall select, by majority vote of its members, one of its members to serve as Vice Chair, who shall act as Chair in the absence or disability of the Chair or in the event of a vacancy in the position of Chair.. (2)Conforming amendmentSection 309(a)(2) of such Act (52 U.S.C. 30109(a)(2)) is amended by striking through its chairman or vice chairman and inserting through the Chair.  
(b)Powers 
(1)Assignment of certain powers to ChairSection 307(a) of such Act (52 U.S.C. 30107(a)) is amended to read as follows:  (a)Distribution of Powers Between Chair and Commission (1)Powers assigned to Chair (A)Administrative powersThe Chair of the Commission shall be the chief administrative officer of the Commission and shall have the authority to administer the Commission and its staff, and (in consultation with the other members of the Commission) shall have the power— 
(i)to appoint and remove the staff director of the Commission; (ii)to request the assistance (including personnel and facilities) of other agencies and departments of the United States, whose heads may make such assistance available to the Commission with or without reimbursement; and 
(iii)to prepare and establish the budget of the Commission and to make budget requests to the President, the Director of the Office of Management and Budget, and Congress. (B)Other powersThe Chair of the Commission shall have the power— 
(i)to appoint and remove the general counsel of the Commission with the concurrence of at least 2 other members of the Commission; (ii)to require by special or general orders, any person to submit, under oath, such written reports and answers to questions as the Chair may prescribe; 
(iii)to administer oaths or affirmations; (iv)to require by subpoena, signed by the Chair, the attendance and testimony of witnesses and the production of all documentary evidence relating to the execution of its duties; 
(v)in any proceeding or investigation, to order testimony to be taken by deposition before any person who is designated by the Chair, and shall have the power to administer oaths and, in such instances, to compel testimony and the production of evidence in the same manner as authorized under clause (iv); and (vi)to pay witnesses the same fees and mileage as are paid in like circumstances in the courts of the United States. 
(2)Powers assigned to CommissionThe Commission shall have the power— (A)to initiate (through civil actions for injunctive, declaratory, or other appropriate relief), defend (in the case of any civil action brought under section 309(a)(8) of this Act) or appeal any civil action in the name of the Commission to enforce the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986, through its general counsel; 
(B)to render advisory opinions under section 308 of this Act; (C)to develop such prescribed forms and to make, amend, and repeal such rules, pursuant to the provisions of chapter 5 of title 5, United States Code, as are necessary to carry out the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986; 
(D)to conduct investigations and hearings expeditiously, to encourage voluntary compliance, and to report apparent violations to the appropriate law enforcement authorities; and (E)to transmit to the President and Congress not later than June 1 of each year a report which states in detail the activities of the Commission in carrying out its duties under this Act, and which includes any recommendations for any legislative or other action the Commission considers appropriate. 
(3)Permitting Commission to exercise other powers of ChairWith respect to any investigation, action, or proceeding, the Commission, by an affirmative vote of a majority of the members who are serving at the time, may exercise any of the powers of the Chair described in paragraph (1)(B).. (2)Conforming amendments relating to personnel authoritySection 306(f) of such Act (52 U.S.C. 30106(f)) is amended— 
(A)by amending the first sentence of paragraph (1) to read as follows: The Commission shall have a staff director who shall be appointed by the Chair of the Commission in consultation with the other members and a general counsel who shall be appointed by the Chair with the concurrence of at least two other members.; (B)in paragraph (2), by striking With the approval of the Commission and inserting With the approval of the Chair of the Commission; and 
(C)by striking paragraph (3). (3)Conforming amendment relating to budget submissionSection 307(d)(1) of such Act (52 U.S.C. 30107(d)(1)) is amended by striking the Commission submits any budget and inserting the Chair (or, pursuant to subsection (a)(3), the Commission) submits any budget.  
(4)Other conforming amendmentsSection 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking All decisions and inserting Subject to section 307(a), all decisions.  (5)Technical amendmentThe heading of section 307 of such Act (52 U.S.C. 30107) is amended by striking the commission and inserting the chair and the commission. 
5004.Revision to enforcement process 
(a)Standard for initiating investigations and determining whether violations have occurred 
(1)Revision of standardsSection 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by striking paragraphs (2) and (3) and inserting the following:  (2) (A)The general counsel, upon receiving a complaint filed with the Commission under paragraph (1) or upon the basis of information ascertained by the Commission in the normal course of carrying out its supervisory responsibilities, shall make a determination as to whether or not there is reason to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and as to whether or not the Commission should either initiate an investigation of the matter or that the complaint should be dismissed. The general counsel shall promptly provide notification to the Commission of such determination and the reasons therefore, together with any written response submitted under paragraph (1) by the person alleged to have committed the violation. Upon the expiration of the 30-day period which begins on the date the general counsel provides such notification, the general counsel’s determination shall take effect, unless during such 30-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, overrules the general counsel’s determination. If the determination by the general counsel that the Commission should investigate the matter takes effect, or if the determination by the general counsel that the complaint should be dismissed is overruled as provided under the previous sentence, the general counsel shall initiate an investigation of the matter on behalf of the Commission. 
(B)If the Commission initiates an investigation pursuant to subparagraph (A), the Commission, through the Chair, shall notify the subject of the investigation of the alleged violation. Such notification shall set forth the factual basis for such alleged violation. The Commission shall make an investigation of such alleged violation, which may include a field investigation or audit, in accordance with the provisions of this section. The general counsel shall provide notification to the Commission of any intent to issue a subpoena or conduct any other form of discovery pursuant to the investigation. Upon the expiration of the 15-day period which begins on the date the general counsel provides such notification, the general counsel may issue the subpoena or conduct the discovery, unless during such 15-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, prohibits the general counsel from issuing the subpoena or conducting the discovery. (3) (A)Upon completion of an investigation under paragraph (2), the general counsel shall promptly submit to the Commission the general counsel’s recommendation that the Commission find either that there is probable cause or that there is not probable cause to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and shall include with the recommendation a brief stating the position of the general counsel on the legal and factual issues of the case. 
(B)At the time the general counsel submits to the Commission the recommendation under subparagraph (A), the general counsel shall simultaneously notify the respondent of such recommendation and the reasons therefore, shall provide the respondent with an opportunity to submit a brief within 30 days stating the position of the respondent on the legal and factual issues of the case and replying to the brief of the general counsel. The general counsel and shall promptly submit such brief to the Commission upon receipt. (C)Not later than 30 days after the general counsel submits the recommendation to the Commission under subparagraph (A) (or, if the respondent submits a brief under subparagraph (B), not later than 30 days after the general counsel submits the respondent’s brief to the Commission under such subparagraph), the Commission shall approve or disapprove the recommendation by vote of a majority of the members of the Commission who are serving at the time.. 
(2)Conforming amendment relating to Initial response to filing of complaintSection 309(a)(1) of such Act (52 U.S.C. 30109(a)(1)) is amended— (A)in the third sentence, by striking the Commission and inserting the general counsel; and 
(B)by amending the fourth sentence to read as follows: Not later than 15 days after receiving notice from the general counsel under the previous sentence, the person may provide the general counsel with a written response that no action should be taken against such person on the basis of the complaint.. (b)Revision of standard for review of dismissal of complaints (1)In generalSection 309(a)(8) of such Act (52 U.S.C. 30109(a)(8)) is amended to read as follows: 
 
(8) 
(A) 
(i)Any party aggrieved by an order of the Commission dismissing a complaint filed by such party after finding either no reason to believe a violation has occurred or no probable cause a violation has occurred may file a petition with the United States District Court for the District of Columbia. Any petition under this subparagraph shall be filed within 60 days after the date on which the party received notice of the dismissal of the complaint. (ii)In any proceeding under this subparagraph, the court shall determine by de novo review whether the agency’s dismissal of the complaint is contrary to law. In any matter in which the penalty for the alleged violation is greater than $50,000, the court should disregard any claim or defense by the Commission of prosecutorial discretion as a basis for dismissing the complaint. 
(B) 
(i)Any party who has filed a complaint with the Commission and who is aggrieved by a failure of the Commission, within one year after the filing of the complaint, to either dismiss the complaint or to find reason to believe a violation has occurred or is about to occur, may file a petition with the United States District Court for the District of Columbia. (ii)In any proceeding under this subparagraph, the court shall treat the failure to act on the complaint as a dismissal of the complaint, and shall determine by de novo review whether the agency’s failure to act on the complaint is contrary to law. 
(C)In any proceeding under this paragraph the court may declare that the dismissal of the complaint or the failure to act is contrary to law, and may direct the Commission to conform with such declaration within 30 days, failing which the complainant may bring, in the name of such complainant, a civil action to remedy the violation involved in the original complaint.. (2)Effective dateThe amendments made by paragraph (1) shall apply— 
(A)in the case of complaints which are dismissed by the Federal Election Commission, with respect to complaints which are dismissed on or after the date of the enactment of this Act; and (B)in the case of complaints upon which the Federal Election Commission failed to act, with respect to complaints which were filed on or after the date of the enactment of this Act. 
5005.Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests 
(a)In generalSection 308 of such Act (52 U.S.C. 30108) is amended by adding at the end the following new subsection:  (e)To the extent that the Commission provides an opportunity for a person requesting an advisory opinion under this section (or counsel for such person) to appear before the Commission to present testimony in support of the request, and the person (or counsel) accepts such opportunity, the Commission shall provide a reasonable opportunity for an interested party who submitted written comments under subsection (d) in response to the request (or counsel for such interested party) to appear before the Commission to present testimony in response to the request.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to requests for advisory opinions under section 308 of the Federal Election Campaign Act of 1971 which are made on or after the date of the enactment of this Act. 5006.Permanent extension of administrative penalty authority (a)Extension of authoritySection 309(a)(4)(C)(v) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)(4)(C)(v)) is amended by striking , and that end on or before December 31, 2018. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on December 31, 2018. 5007.Effective date; transition (a)In GeneralExcept as otherwise provided, the amendments made by this subtitle shall apply beginning January 1, 2022. 
(b)Transition 
(1)Termination of service of current membersNotwithstanding any provision of the Federal Election Campaign Act of 1971, the term of any individual serving as a member of the Federal Election Commission as of December 31, 2021, shall expire on that date. (2)No effect on existing cases or proceedingsNothing in this subtitle or in any amendment made by this subtitle shall affect any of the powers exercised by the Federal Election Commission prior to December 31, 2021, including any investigation initiated by the Commission prior to such date or any proceeding (including any enforcement action) pending as of such date. 
BStopping Super PAC–Candidate Coordination 
5101.Short titleThis subtitle may be cited as the Stop Super PAC–Candidate Coordination Act. 5102.Clarification of treatment of coordinated expenditures as contributions to candidates (a)Treatment as contribution to candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)(A)) is amended— 
(1)by striking or at the end of clause (i); (2)by striking the period at the end of clause (ii) and inserting ; or; and 
(3)by adding at the end the following new clause:  (iii)any payment made by any person (other than a candidate, an authorized committee of a candidate, or a political committee of a political party) for a coordinated expenditure (as such term is defined in section 326) which is not otherwise treated as a contribution under clause (i) or clause (ii).. 
(b)DefinitionsTitle III of such Act (52 U.S.C. 30101 et seq.), as amended by section 4702(a), is amended by adding at the end the following new section:  326.Payments for coordinated expenditures (a)Coordinated expenditures (1)In generalFor purposes of section 301(8)(A)(iii), the term coordinated expenditure means— 
(A)any expenditure, or any payment for a covered communication described in subsection (d), which is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, as defined in subsection (b); or (B)any payment for any communication which republishes, disseminates, or distributes, in whole or in part, any video or broadcast or any written, graphic, or other form of campaign material prepared by the candidate or committee or by agents of the candidate or committee (including any excerpt or use of any video from any such broadcast or written, graphic, or other form of campaign material). 
(2)Exception for payments for certain communicationsA payment for a communication (including a covered communication described in subsection (d)) shall not be treated as a coordinated expenditure under this subsection if— (A)the communication appears in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate; or 
(B)the communication constitutes a candidate debate or forum conducted pursuant to regulations adopted by the Commission pursuant to section 304(f)(3)(B)(iii), or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum. (b)Coordination described (1)In generalFor purposes of this section, a payment is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, if the payment, or any communication for which the payment is made, is not made entirely independently of the candidate, committee, or agents. For purposes of the previous sentence, a payment or communication not made entirely independently of the candidate or committee includes any payment or communication made pursuant to any general or particular understanding with, or pursuant to any communication with, the candidate, committee, or agents about the payment or communication. 
(2)No finding of coordination based solely on sharing of information regarding legislative or policy positionFor purposes of this section, a payment shall not be considered to be made by a person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, solely on the grounds that the person or the person’s agent engaged in discussions with the candidate or committee, or with any agent of the candidate or committee, regarding that person's position on a legislative or policy matter (including urging the candidate or committee to adopt that person's position), so long as there is no communication between the person and the candidate or committee, or any agent of the candidate or committee, regarding the candidate’s or committee’s campaign advertising, message, strategy, policy, polling, allocation of resources, fundraising, or other campaign activities. (3)No effect on party coordination standardNothing in this section shall be construed to affect the determination of coordination between a candidate and a political committee of a political party for purposes of section 315(d). 
(4)No safe harbor for use of firewallA person shall be determined to have made a payment in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, in accordance with this section without regard to whether or not the person established and used a firewall or similar procedures to restrict the sharing of information between individuals who are employed by or who are serving as agents for the person making the payment. (c)Payments by coordinated spenders for covered communications (1)Payments made in cooperation, consultation, or concert with candidatesFor purposes of subsection (a)(1)(A), if the person who makes a payment for a covered communication, as defined in subsection (d), is a coordinated spender under paragraph (2) with respect to the candidate as described in subsection (d)(1), the payment for the covered communication is made in cooperation, consultation, or concert with the candidate. 
(2)Coordinated spender definedFor purposes of this subsection, the term coordinated spender means, with respect to a candidate or an authorized committee of a candidate, a person (other than a political committee of a political party) for which any of the following applies: (A)During the 4-year period ending on the date on which the person makes the payment, the person was directly or indirectly formed or established by or at the request or suggestion of, or with the encouragement of, the candidate (including an individual who later becomes a candidate) or committee or agents of the candidate or committee, including with the approval of the candidate or committee or agents of the candidate or committee. 
(B)The candidate or committee or any agent of the candidate or committee solicits funds, appears at a fundraising event, or engages in other fundraising activity on the person’s behalf during the election cycle involved, including by providing the person with names of potential donors or other lists to be used by the person in engaging in fundraising activity, regardless of whether the person pays fair market value for the names or lists provided. For purposes of this subparagraph, the term election cycle means, with respect to an election for Federal office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election). (C)The person is established, directed, or managed by the candidate or committee or by any person who, during the 4-year period ending on the date on which the person makes the payment, has been employed or retained as a political, campaign media, or fundraising adviser or consultant for the candidate or committee or for any other entity directly or indirectly controlled by the candidate or committee, or has held a formal position with the candidate or committee (including a position as an employee of the office of the candidate at any time the candidate held any Federal, State, or local public office during the 4-year period). 
(D)The person has retained the professional services of any person who, during the 2-year period ending on the date on which the person makes the payment, has provided or is providing professional services relating to the campaign to the candidate or committee, without regard to whether the person providing the professional services used a firewall. For purposes of this subparagraph, the term professional services includes any services in support of the candidate’s or committee’s campaign activities, including advertising, message, strategy, policy, polling, allocation of resources, fundraising, and campaign operations, but does not include accounting or legal services. (E)The person is established, directed, or managed by a member of the immediate family of the candidate, or the person or any officer or agent of the person has had more than incidental discussions about the candidate’s campaign with a member of the immediate family of the candidate. For purposes of this subparagraph, the term immediate family has the meaning given such term in section 9004(e) of the Internal Revenue Code of 1986. 
(d)Covered communication defined 
(1)In generalFor purposes of this section, the term covered communication means, with respect to a candidate or an authorized committee of a candidate, a public communication (as defined in section 301(22)) which— (A)expressly advocates the election of the candidate or the defeat of an opponent of the candidate (or contains the functional equivalent of express advocacy); 
(B)promotes or supports the candidate, or attacks or opposes an opponent of the candidate (regardless of whether the communication expressly advocates the election or defeat of a candidate or contains the functional equivalent of express advocacy); or (C)refers to the candidate or an opponent of the candidate but is not described in subparagraph (A) or subparagraph (B), but only if the communication is disseminated during the applicable election period. 
(2)Applicable election periodIn paragraph (1)(C), the applicable election period with respect to a communication means— (A)in the case of a communication which refers to a candidate in a general, special, or runoff election, the 120-day period which ends on the date of the election; or 
(B)in the case of a communication which refers to a candidate in a primary or preference election, or convention or caucus of a political party that has authority to nominate a candidate, the 60-day period which ends on the date of the election or convention or caucus. (3)Special rules for communications involving congressional candidatesFor purposes of this subsection, a public communication shall not be considered to be a covered communication with respect to a candidate for election for an office other than the office of President or Vice President unless it is publicly disseminated or distributed in the jurisdiction of the office the candidate is seeking. 
(e)Penalty 
(1)Determination of amountAny person who knowingly and willfully commits a violation of this Act by making a contribution which consists of a payment for a coordinated expenditure shall be fined an amount equal to the greater of— (A)in the case of a person who makes a contribution which consists of a payment for a coordinated expenditure in an amount exceeding the applicable contribution limit under this Act, 300 percent of the amount by which the amount of the payment made by the person exceeds such applicable contribution limit; or 
(B)in the case of a person who is prohibited under this Act from making a contribution in any amount, 300 percent of the amount of the payment made by the person for the coordinated expenditure. (2)Joint and several liabilityAny director, manager, or officer of a person who is subject to a penalty under paragraph (1) shall be jointly and severally liable for any amount of such penalty that is not paid by the person prior to the expiration of the 1-year period which begins on the date the Commission imposes the penalty or the 1-year period which begins on the date of the final judgment following any judicial review of the Commission’s action, whichever is later.. 
(c)Effective date 
(1)Repeal of existing regulations on coordinationEffective upon the expiration of the 90-day period which begins on the date of the enactment of this Act— (A)the regulations on coordinated communications adopted by the Federal Election Commission which are in effect on the date of the enactment of this Act (as set forth in 11 CFR Part 109, Subpart C, under the heading Coordination) are repealed; and 
(B)the Federal Election Commission shall promulgate new regulations on coordinated communications which reflect the amendments made by this Act. (2)Effective dateThe amendments made by this section shall apply with respect to payments made on or after the expiration of the 120-day period which begins on the date of the enactment of this Act, without regard to whether or not the Federal Election Commission has promulgated regulations in accordance with paragraph (1)(B) as of the expiration of such period. 
5103.Clarification of ban on fundraising for super PACs by Federal candidates and officeholders 
(a)In GeneralSection 323(e)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30125(e)(1)) is amended— (1)by striking or at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; or; and (3)by adding at the end the following new subparagraph: 
 
(C)solicit, receive, direct, or transfer funds to or on behalf of any political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to or on behalf of any political organization under section 527 of the Internal Revenue Code of 1986 which accepts such donations or contributions (other than a committee of a State or local political party or a candidate for election for State or local office).. (b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring after January 1, 2020. 
CSeverability 
5201.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. CEthics VIEthical Standards  Subtitle A—Supreme Court Ethics Sec. 6001. Code of conduct for Federal judges. Subtitle B—Foreign Agents Registration Sec. 6101. Establishment of FARA investigation and enforcement unit within Department of Justice. Sec. 6102. Authority to impose civil money penalties. Sec. 6103. Disclosure of transactions involving things of financial value conferred on officeholders. Subtitle C—Lobbying Disclosure Reform Sec. 6201. Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995. Subtitle D—Recusal of Presidential Appointees Sec. 6301. Recusal of appointees. Subtitle E—Severability Sec. 6401. Severability.  ASupreme Court Ethics 6001.Code of conduct for Federal judges (a)In generalChapter 57 of title 28, United States Code, is amended by adding at the end the following: 
 
964.Code of conductNot later than one year after the date of the enactment of this section, the Judicial Conference shall issue a code of conduct, which applies to each justice and judge of the United States, except that the code of conduct may include provisions that are applicable only to certain categories of judges or justices. . (b)Clerical amendmentThe table of sections for chapter 57 of title 28, United States Code, is amended by adding after the item related to section 963 the following:  
 
 
964. Code of conduct.. 
BForeign Agents Registration 
6101.Establishment of FARA investigation and enforcement unit within Department of JusticeSection 8 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 618) is amended by adding at the end the following new subsection:  (i)Dedicated enforcement unit (1)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Attorney General shall establish a unit within the counterespionage section of the National Security Division of the Department of Justice with responsibility for the enforcement of this Act. 
(2)PowersThe unit established under this subsection is authorized to— (A)take appropriate legal action against individuals suspected of violating this Act; and 
(B)coordinate any such legal action with the United States Attorney for the relevant jurisdiction. (3)ConsultationIn operating the unit established under this subsection, the Attorney General shall, as appropriate, consult with the Director of National Intelligence, the Secretary of Homeland Security, and the Secretary of State. 
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out the activities of the unit established under this subsection $10,000,000 for fiscal year 2019 and each succeeding fiscal year.. 6102.Authority to impose civil money penalties (a)Establishing authoritySection 8 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 618) is amended by inserting after subsection (c) the following new subsection: 
 
(d)Civil money penalties 
(1)Registration statementsWhoever fails to file timely or complete a registration statement as provided under section 2(a) shall be subject to a civil money penalty of not more than $10,000 per violation. (2)SupplementsWhoever fails to file timely or complete supplements as provided under section 2(b) shall be subject to a civil money penalty of not more than $1,000 per violation. 
(3)Other violationsWhoever knowingly fails to— (A)remedy a defective filing within 60 days after notice of such defect by the Attorney General; or 
(B)comply with any other provision of this Act,shall upon proof of such knowing violation by a preponderance of the evidence, be subject to a civil money penalty of not more than $200,000, depending on the extent and gravity of the violation. (4)No fines paid by foreign principalsA civil money penalty paid under paragraph (1) may not be paid, directly or indirectly, by a foreign principal. 
(5)Use of finesAll civil money penalties collected under this subsection shall be used to defray the cost of the enforcement unit established under subsection (i).. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
6103.Disclosure of transactions involving things of financial value conferred on officeholders 
(a)Requiring agents To disclose known transactions 
(1)In generalSection 2(a) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(a)) is amended— (A)by redesignating paragraphs (10) and (11) as paragraphs (11) and (12); and 
(B)by inserting after paragraph (9) the following new paragraph:  (10)To the extent that the registrant has knowledge of any transaction which occurred in the preceding 60 days and in which the foreign principal for whom the registrant is acting as an agent conferred on a Federal or State officeholder any thing of financial value, including a gift, profit, salary, favorable regulatory treatment, or any other direct or indirect economic or financial benefit, a detailed statement describing each such transaction.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to statements filed on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. (b)Supplemental disclosure for current registrantsNot later than the expiration of the 90-day period which begins on the date of the enactment of this Act, each registrant who (prior to the expiration of such period) filed a registration statement with the Attorney General under section 2(a) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(a)) and who has knowledge of any transaction described in paragraph (10) of section 2(a) of such Act (as added by subsection (a)(1)) which occurred at any time during which the registrant was an agent of the foreign principal involved, shall file with the Attorney General a supplement to such statement under oath, on a form prescribed by the Attorney General, containing a detailed statement describing each such transaction. 
CLobbying Disclosure Reform 
6201.Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995 
(a)Coverage of individuals providing legislative, political, and strategic counseling services 
(1)Treatment of legislative, political, and strategic counseling services in support of lobbying contacts as lobbying activitySection 3(7) of such Act (2 U.S.C. 1602(7)) is amended— (A)by striking efforts and inserting any efforts; and 
(B)by striking research and other background work and inserting the following: legislative, political, and strategic counseling services, research, and other background work. (2)Treatment of lobbying contact made with support of legislative, political, and strategic counseling services as lobbying contact made by individual providing servicesSection 3(8) of such Act (2 U.S.C. 1602(8)) is amended by adding at the end the following new subparagraph: 
 
(C)Treatment of providers of legislative, political, and strategic counseling servicesAny individual who for financial or other compensation provides legislative, political, and strategic counseling services which are treated as lobbying activity under paragraph (7), and which are used in support of a lobbying contact under this paragraph which is made by another individual, shall be considered to have made the same lobbying contact at the same time and in the same manner to the covered executive branch official or covered legislative branch official involved.. (b)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act. 
DRecusal of Presidential Appointees 
6301.Recusal of appointeesSection 208 of title 18, United States Code, is amended by adding at the end the following:  (e) (1)Any officer or employee appointed by the President shall recuse himself or herself from any particular matter involving specific parties in which a party to that matter is— 
(A)the President who appointed the officer or employee, which shall include any entity in which the President has a substantial interest; or  (B)the spouse of the President who appointed the officer or employee, which shall include any entity in which the spouse of the President has a substantial interest.  
(2) 
(A)Subject to subparagraph (B), if an officer or employee is recused under paragraph (1), a career appointee in the agency of the officer or employee shall perform the functions and duties of the officer or employee with respect to the matter.  (B) (i)In this subparagraph, the term Commission means a board, commission, or other agency for which the authority of the agency is vested in more than 1 member.  
(ii)If the recusal of a member of a Commission from a matter under paragraph (1) would result in there not being a statutorily required quorum of members of the Commission available to participate in the matter, notwithstanding such statute or any other provision of law, the members of the Commission not recused under paragraph (1) may— (I)consider the matter without regard to the quorum requirement under such statute;  
(II)delegate the authorities and responsibilities of the Commission with respect to the matter to a subcommittee of the Commission; or  (III)designate an officer or employee of the Commission who was not appointed by the President who appointed the member of the Commission recused from the matter to exercise the authorities and duties of the recused member with respect to the matter.  
(3)Any officer or employee who violates paragraph (1) shall be subject to the penalties set forth in section 216.  (4)For purposes of this section, the term particular matter shall have the meaning given the term in section 207(i).. 
ESeverability 
6401.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. VIIEthics Reforms for the President, Vice President, and Federal Officers and Employees  Subtitle A—Executive Branch Conflict of Interest Sec. 7001. Short title. Sec. 7002. Restrictions on private sector payment for Government service. Sec. 7003. Requirements relating to slowing the revolving door. Sec. 7004. Prohibition of procurement officers accepting employment from Government contractors. Sec. 7005. Revolving door restrictions on employees moving into the private sector. Subtitle B—Presidential Conflicts of Interest Sec. 7011. Short title. Sec. 7012. Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest. Sec. 7013. Initial financial disclosure. Sec. 7014. Contracts by the President or Vice President. Subtitle C—White House Ethics Transparency Sec. 7021. Short title. Sec. 7022. Procedure for waivers and authorizations relating to ethics requirements. Subtitle D—Executive Branch Ethics Enforcement Sec. 7031. Short title. Sec. 7032. Reauthorization of the Office of Government Ethics. Sec. 7033. Tenure of the Director of the Office of Government Ethics. Sec. 7034. Duties of Director of the Office of Government Ethics. Sec. 7035. Agency ethics officials training and duties. Subtitle E—Conflicts from Political Fundraising Sec. 7041. Short title. Sec. 7042. Disclosure of certain types of contributions. Subtitle F—Transition Team Ethics Sec. 7051. Short title. Sec. 7052. Presidential transition ethics programs. Subtitle G—Ethics Pledge for Senior Executive Branch Employees Sec. 7061. Short title. Sec. 7062. Ethics pledge requirement for senior executive branch employees. Subtitle H—Severability Sec. 7071. Severability.  AExecutive Branch Conflict of Interest 7001.Short titleThis subtitle may be cited as the Executive Branch Conflict of Interest Act.  
7002.Restrictions on private sector payment for Government serviceSection 209 of title 18, United States Code, is amended— (1)in subsection (a), by striking any salary and inserting any salary (including a bonus); and 
(2)in subsection (b)— (A)by inserting (1) after (b); and 
(B)by adding at the end the following:  (2)For purposes of paragraph (1), a pension, retirement, group life, health or accident insurance, profit-sharing, stock bonus, or other employee welfare or benefit plan that makes payment of any portion of compensation contingent on accepting a position in the United States Government shall not be considered bona fide.. 
7003.Requirements relating to slowing the revolving door 
(a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  VIEnhanced Requirements for Certain Employees  601.DefinitionsIn this title: 
(1)Covered agencyThe term covered agency— (A)means an Executive agency, as defined in section 105 of title 5, United States Code, the Postal Service and the Postal Rate Commission, but does not include the Government Accountability Office or the Government of the District of Columbia; and 
(B)shall include the Executive Office of the President. (2)Covered employeeThe term covered employee means an officer or employee referred to in paragraph (2) of section 207(c) of title 18, United States Code. 
(3)DirectorThe term Director means the Director of the Office of Government Ethics. (4)Executive branchThe term executive branch has the meaning given that term in section 109.  
(5)Former clientThe term former client— (A)means a person for whom a covered employee served personally as an agent, attorney, or consultant during the 2-year period ending on the date before the date on which the covered employee begins service in the Federal Government; and 
(B)does not include— (i)instances in which the service provided was limited to a speech or similar appearance by the covered employee; or 
(ii)a client of the former employer of the covered employee to whom the covered employee did not personally provide such services. (6)Former employerThe term former employer— 
(A)means a person for whom a covered employee served as an employee, officer, director, trustee, or general partner during the 2 year period ending on the date before the date on which the covered employee begins service in the Federal Government; and (B)does not include— 
(i)an entity in the Federal Government, including an executive branch agency; (ii)a State or local government; 
(iii)the District of Columbia; (iv)an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); or 
(v)the government of a territory or possession of the United States. (7)Particular matterThe term particular matter has the meaning given that term in section 207(i) of title 18, United States Code. 
602.Conflict of interest and eligibility standards 
(a)In generalA covered employee may not use, or attempt to use, the official position of the covered employee to participate in a particular matter in which the covered employee knows a former employer or former client of the covered employee has a financial interest.  (b)Waiver (1)In generalThe head of the covered agency employing a covered employee, in consultation with the Director, may grant a written waiver of the restrictions under subsection (a) prior to engaging in the action otherwise prohibited by subsection (a) if, and to the extent that, the head of the covered agency certifies in writing that— 
(A)the application of the restriction to the particular matter is inconsistent with the purposes of the restriction; or (B)it is in the public interest to grant the waiver. 
(2)PublicationThe head of the covered agency shall provide a waiver under paragraph (1) to the Director and post the waiver on the website of the agency within 30 calendar days after granting such waiver. 603.Penalties and injunctions (a)Criminal penalties (1)In generalAny person who violates section 602 shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both. 
(2)Willful violationsAny person who willfully violates section 602 shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both. (b)Civil enforcement (1)In generalThe Attorney General may bring a civil action in an appropriate district court of the United States against any person who violates, or whom the Attorney General has reason to believe is engaging in conduct that violates, section 602. 
(2)Civil penalty 
(A)In generalIf the court finds by a preponderance of the evidence that a person violated section 602, the court shall impose a civil penalty of not more than the greater of— (i)$100,000 for each violation; or 
(ii)the amount of compensation the person received or was offered for the conduct constituting the violation. (B)Rule of constructionA civil penalty under this subsection may be in addition to any other criminal or civil statutory, common law, or administrative remedy available to the United States or any other person. 
(3)Injunctive relief 
(A)In generalIn a civil action brought under paragraph (1) against a person, the Attorney General may petition the court for an order prohibiting the person from engaging in conduct that violates section 602. (B)StandardThe court may issue an order under subparagraph (A) if the court finds by a preponderance of the evidence that the conduct of the person violates section 602. 
(C)Rule of constructionThe filing of a petition seeking injunctive relief under this paragraph shall not preclude any other remedy that is available by law to the United States or any other person.. 7004.Prohibition of procurement officers accepting employment from Government contractors (a)Expansion of prohibition on acceptance by former officials of compensation from contractorsSection 2104 of title 41, United States Code, is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1)— 
(i)by striking or consultant and inserting attorney, consultant, subcontractor, or lobbyist; and (ii)by striking one year and inserting 2 years; and 
(B)in paragraph (3), by striking personally made for the Federal agency and inserting participated personally and substantially in; and (2)by striking subsection (b) and inserting the following: 
 
(b)Prohibition on compensation from affiliates and subcontractorsA former official responsible for a Government contract referred to in paragraph (1), (2), or (3) of subsection (a) may not accept compensation for 2 years after awarding the contract from any division, affiliate, or subcontractor of the contractor.. (b)Requirement for procurement officers To disclose job offers made on behalf of relativesSection 2103(a) of title 41, United States Code, is amended in the matter preceding paragraph (1) by inserting after that official the following: , or for a relative (as defined in section 3110 of title 5) of that official,. 
(c)Requirement on award of government contracts to former employers 
(1)In generalChapter 21 of division B of subtitle I of title 41, United States Code, is amended by adding at the end the following new section:   2108.Prohibition on involvement by certain former contractor employees in procurementsAn employee of the Federal Government may not be personally and substantially involved with any award of a contract to, or the administration of a contract awarded to, a contractor that is a former employer of the employee during the 2-year period beginning on the date on which the employee leaves the employment of the contractor.. 
(2)Technical and conforming amendmentThe table of sections for chapter 21 of title 41, United States Code, is amended by adding at the end the following new item:   2108. Prohibition on involvement by certain former contractor employees in procurements. . (d)RegulationsThe Administrator for Federal Procurement Policy and the Director of the Office of Management and Budget shall— 
(1)in consultation with the Director of the Office of Personnel Management and the Counsel to the President, promulgate regulations to carry out and ensure the enforcement of chapter 21 of title 41, United States Code, as amended by this section; and (2)in consultation with designated agency ethics officials (as that term is defined in section 109(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.)), monitor compliance with that chapter by individuals and agencies. 
7005.Revolving door restrictions on employees moving into the private sector 
(a)In generalSubsection (c) of section 207 of title 18, United States Code, is amended— (1)in the subsection heading, by striking One-Year and inserting Two-Year;  
(2)in paragraph (1), by striking 1 year in each instance and inserting 2 years; and (3)in paragraph (2)(B), by striking 1-year and inserting 2-year.  
(b)ApplicationThe amendments made by subsection (a) shall apply to any individual covered by subsection (c) of section 207 of title 18, United States Code, separating from the civil service on or after the date of enactment of this Act.  BPresidential Conflicts of Interest 7011.Short titleThis subtitle may be cited as the Presidential Conflicts of Interest Act of 2019. 
7012.Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interestIt is the sense of Congress that the President and the Vice President should conduct themselves as if they were bound by section 208 of title 18, United States Code, by divesting conflicting assets in accordance with that section and implementing regulations issued by the Office of Government Ethics, or by establishing a qualified blind trust (as that term is defined in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.)), or both.  7013.Initial financial disclosureSubsection (a) of section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking position and adding at the end the following: position, with the exception of the President and Vice President, who must file a new report..  
7014.Contracts by the President or Vice President 
(a)AmendmentSection 431 of title 18, United States Code, is amended— (1)in the section heading, by inserting the President, Vice President, or a after Contracts by; and 
(2)in the first undesignated paragraph, by inserting the President or Vice President, after Whoever, being. (b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following: 
 
 
431. Contracts by the President, Vice President, or a Member of Congress.. 
CWhite House Ethics Transparency 
7021.Short titleThis subtitle may be cited as the White House Ethics Transparency Act of 2019.  7022.Procedure for waivers and authorizations relating to ethics requirements (a)In generalNotwithstanding any other provision of law, not later than 30 days after an officer or employee issues or approves a waiver or authorization pursuant to section 3 of Executive Order 13770 (82 Fed. Reg. 9333), or any subsequent similar order, such officer or employee shall— 
(1)transmit a written copy of such waiver or authorization to the Director of the Office of Government Ethics; and (2)make a written copy of such waiver or authorization available to the public on the website of the employing agency of the covered employee. 
(b)Retroactive applicationIn the case of a waiver or authorization described in subsection (a) issued during the period beginning on January 20, 2017, and ending on the date of enactment of this Act, the issuing officer or employee of such waiver or authorization shall comply with the requirements of paragraphs (1) and (2) of such subsection not later than 30 days after the date of enactment of this Act. (c)Office of Government Ethics public availabilityNot later than 14 days after receiving a written copy of a waiver or authorization under subsection (a)(1), the Director of the Office of Government Ethics shall make such waiver or authorization available to the public on the website of the Office of Government Ethics. 
(d)Definition of covered employeeIn this section, the term covered employee— (1)means a full-time, noncareer Presidential or Vice Presidential appointee, noncareer appointee in the Senior Executive Service (or other SES-type system), or an appointee to a position that has been excepted from the competitive service by reason of being of a confidential or policymaking character (Schedule C and other positions excepted under comparable criteria) in an executive agency; and  
(2)does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer. DExecutive Branch Ethics Enforcement 7031.Short titleThis subtitle may be cited as the Executive Branch Comprehensive Ethics Enforcement Act of 2019. 
7032.Reauthorization of the Office of Government EthicsSection 405 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking fiscal year 2007 and inserting fiscal years 2019 through 2023.. 7033.Tenure of the Director of the Office of Government EthicsSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking the period at the end and inserting , subject to removal only for inefficiency, neglect of duty, or malfeasance in office. The Director may continue to serve beyond the expiration of the term until a successor is appointed and has qualified, except that the Director may not continue to serve for more than one year after the date on which the term would otherwise expire under this subsection.. 
7034.Duties of Director of the Office of Government Ethics 
(a)In generalSection 402(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)— 
(A)by striking developing, in consultation and inserting consulting; (B)by striking Management, rules, and regulations to be promulgated by the President or the Director, and inserting Management for input on the promulgation of rules and regulations to be promulgated by the Director; and 
(C)by striking title II and inserting title I; (2)by striking paragraph (2) and inserting the following: 
 
(2)providing mandatory education and training programs for designated agency ethics officials, which may be delegated to each agency or the White House Counsel as deemed appropriate by the Director;; (3)in paragraph (3), by striking title II and inserting title I; 
(4)in paragraph (4), by striking problems and inserting issues; (5)in paragraph (6), by striking problems and inserting issues; 
(6)in paragraph (7)— (A)by striking , when requested,; and 
(B)by striking conflict of interest problems and inserting conflicts of interest, as well as other ethics issues; (7)in paragraph (9)— 
(A)by striking ordering and inserting receiving allegations of violations of this Act and, when necessary, investigating an allegation to determine whether a violation occurred, and ordering; and (B)by inserting before the semi-colon the following: , and recommending appropriate disciplinary action; 
(8)in paragraph (12)— (A)by striking evaluating, with the assistance of and inserting promulgating, with input from; 
(B)by striking the need for; and (C)by striking conflict of interest and ethical problems and inserting conflict of interest and ethics issues; 
(9)in paragraph (13)— (A)by striking with the Attorney General and inserting with the Inspectors General and the Attorney General; 
(B)by striking violations of the conflict of interest laws and inserting conflict of interest issues and allegations of violations of ethics laws and regulations and this Act; and (C)by striking , as required by section 535 of title 28, United States Code; 
(10)in paragraph (14), by striking and at the end; (11)in paragraph (15)— 
(A)by striking title II and inserting title I; and (B)by striking the period at the end and inserting a semicolon; and 
(12)by adding at the end the following:  (16)directing and providing final approval, when determined appropriate by the Director, for designated agency ethics officials regarding the resolution of conflicts of interest as well as any other ethics issues under the purview of this Act in individual cases; and 
(17)reviewing and approving, when determined appropriate by the Director, any recusals, exemptions, or waivers from the conflicts of interest and ethics laws, rules, and regulations and making approved recusals, exemptions, and waivers made publicly available by the relevant agency available in a central location on the official website of the Office of Government Ethics.. (b)Written proceduresSection 402(d) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in paragraph (1)— (A)by striking , by the exercise of any authority otherwise available to the Director under this title,; and 
(B)by striking the agency is. (c)Corrective actionsSection 402(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in paragraph (1)— (A)in clause (i) of subparagraph (A), by striking of such agency; and 
(B)in subparagraph (B), by inserting at the end and determine that a violation of this Act has occurred and issue appropriate administrative or legal remedies as prescribed in paragraph (2); (2)in paragraph (2)— 
(A)in subparagraph (A)— (i)in clause (ii)— 
(I)in subclause (I)— (aa)by inserting to the President or the President’s designee if the matter involves employees of the Executive Office of the President or after may recommend; and 
(bb)by striking and at the end; and (II)in subclause (II)— 
(aa)by inserting President or after determines that the; and (bb)by adding and at the end;  
(ii)in subclause (II) of clause (iii)— (I)by striking notify in writing, and inserting advise the President in writing or order; 
(II)by inserting take appropriate disciplinary action including reprimand, suspension, demotion, or dismissal against the officer or employee after employee’s agency; and (III)by striking of the officer’s or employee’s noncompliance, except that, if the officer or employee involved is the agency head, the notification shall instead be submitted to the President and Congress and; and 
(iii)by striking clause (iv); (B)in subparagraph (B)(i)— 
(i)by striking subparagraph (A)(iii) or (iv) and inserting subparagraph (A); (ii)by inserting (I)  before In order to; and 
(iii)by adding at the end the following:  (II) (aa)The Director may secure directly from any agency information necessary to enable the Director to carry out this Act. Upon request of the Director, the head of such agency shall furnish that information to the Director. 
(bb)The Director may require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium and documentary evidence necessary in the performance of the functions assigned by this Act, which subpoena, in the case of refusal to obey, shall be enforceable by order of any appropriate United States district court.; (C)in subparagraph (B)(ii)(I)— 
(i)by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and (ii)by striking subparagraphs (A) (iii) or (iv) and inserting subparagraph (A)(iii); 
(D)in subparagraph (B)(iii), by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and (E)in subparagraph (B)(iv)— 
(i)by striking title 2 and inserting title I; and (ii)by striking section 206 and inserting section 104; 
(3)in paragraph (4), by striking (iv),; and (4)by striking paragraph (5) and inserting the following: 
 
(5) 
(A)The Office of Government Ethics shall provide, on the official website of the Office, public access to records made available by agencies of all conflicts of interest and ethics laws, rules and regulations, recusals, waivers and exemptions, ethics advisory opinions, ethics agreements of senior executive branch personnel and employee certificates of divestiture, financial disclosure reports, compliance reviews, enforcement actions, and any other public records concerning conflicts of interest and ethics records for the executive branch required by law. (B)All financial disclosure reports and records related to conflict of interest waivers and other records of ethics determinations deemed public information by the Director or by law shall be made available to the public either by internet link to such information if publicly available, or at no charge on the website of the Office of Government Ethics in a searchable, sortable, and downloadable format, and at reasonable fees for reproduction of paper documents at the Office of Government Ethics.. 
(d)DefinitionsSection 402 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  (g)For purposes of this title— 
(1)the term agency shall include the Executive Office of the President; and (2)the term officer or employee shall include any individual occupying a position, providing any official services, or acting in an advisory capacity, in the White House or the Executive Office of the President. 
(h)In this title, a reference to the head of an agency shall include the President or the President’s designee. (i)The Director shall not be required to obtain the prior approval, comment, or review of any officer or agency of the United States, including the Office of Management and Budget, before submitting to Congress, or any committee or subcommittee thereof, any information, reports, recommendations, testimony, or comments, if such submissions include a statement indicating that the views expressed therein are those of the Director and do not necessarily represent the views of the President. . 
7035.Agency ethics officials training and dutiesSection 403 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  (c) (1)All designated agency ethics officials and alternate designated agency ethics officials shall register with, and report to, the Director as well as with the appointing authority of the official. 
(2)The Director shall provide ethics education and training to all designated and alternate designated agency ethics officials in a time and manner deemed appropriate by the Director. (d) (1)The head of each agency shall ensure that all records and information provided to the Director under this Act shall be provided, to the greatest extent practicable, in a searchable, sortable, and downloadable format. 
(2)The head of each agency shall post on the official website of the agency each recusal, waiver, exemption, ethics advisory opinion, ethics agreement, and certificate of divestiture issued by the agency under this Act and its implanting regulations.. EConflicts from Political Fundraising 7041.Short titleThis subtitle may be cited as the Conflicts from Political Fundraising Act of 2019.  
7042.Disclosure of certain types of contributions 
(a)DefinitionsSection 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by redesignating paragraphs (2) through (19) as paragraphs (5) through (22), respectively; and 
(2)by inserting after paragraph (1) the following:  (2)covered contribution means a payment, advance, forbearance, rendering, or deposit of money, or any thing of value— 
(A) 
(i)that— (I)is— 
(aa)made by or on behalf of a covered individual; or (bb)solicited in writing by or at the request of a covered individual; and 
(II)is made— (aa)to a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or 
(bb)to an organization— (AA)that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and 
(BB)that promotes or opposes changes in Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; or (ii)that is— 
(I)solicited in writing by or on behalf of a covered individual; and (II)made— 
(aa)by an individual or entity the activities of which are subject to Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; and (bb)to— 
(AA)a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or (BB)an organization that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and 
(B)that is made to an organization described in item (aa) or (bb) of clause (i)(II) or clause (ii)(II)(bb) of subparagraph (A) for which the total amount of such payments, advances, forbearances, renderings, or deposits of money, or any thing of value, during the calendar year in which it is made is not less than the contribution limitation in effect under section 315(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)(A)) for elections occurring during such calendar year; (3)covered individual means an individual who has been nominated or appointed to a covered position; and 
(4)covered position— (A)means— 
(i)a position described under sections 5312 through 5316 of title 5, United States Code; (ii)a position placed in level IV or V of the Executive Schedule under section 5317 of title 5, United States Code; 
(iii)a position as a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; and (iv)a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations; and 
(B)does not include a position if the individual serving in the position has been excluded from the application of section 101(f)(5);. (b)Disclosure requirementsThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in section 101— (A)in subsection (a)— 
(i)by inserting (1) before Within; (ii)by striking unless and inserting and, if the individual is assuming a covered position, the information described in section 102(j), except that, subject to paragraph (2), the individual shall not be required to file a report if; and 
(iii)by adding at the end the following:  (2)If an individual has left a position described in subsection (f) that is not a covered position and, within 30 days, assumes a position that is a covered position, the individual shall, within 30 days of assuming the covered position, file a report containing the information described in section 102(j)(2)(A).; 
(B)in subsection (b)(1), in the first sentence, by inserting and the information required by section 102(j) after described in section 102(b); (C)in subsection (d), by inserting and, if the individual is serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and 
(D)in subsection (e), by inserting and, if the individual was serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and (2)in section 102— 
(A)in subsection (g), by striking Political campaign funds and inserting Except as provided in subsection (j), political campaign funds; and (B)by adding at the end the following: 
 
(j) 
(1)In this subsection— (A)the term applicable period means— 
(i)with respect to a report filed pursuant to subsection (a) or (b) of section 101, the year of filing and the 4 calendar years preceding the year of the filing; and (ii)with respect to a report filed pursuant to subsection (d) or (e) of section 101, the preceding calendar year; and 
(B)the term covered gift means a gift that— (i)is made to a covered individual, the spouse of a covered individual, or the dependent child of a covered individual; 
(ii)is made by an entity described in item (aa) or (bb) of section 109(2)(A)(i)(II); and (iii)would have been required to be reported under subsection (a)(2) if the covered individual had been required to file a report under section 101(d) with respect to the calendar year during which the gift was made. 
(2) 
(A)A report filed pursuant to subsection (a), (b), (d), or (e) of section 101 by a covered individual shall include, for each covered contribution during the applicable period— (i)the date on which the covered contribution was made; 
(ii)if applicable, the date or dates on which the covered contribution was solicited; (iii)the value of the covered contribution; 
(iv)the name of the person making the covered contribution; and (v)the name of the person receiving the covered contribution. 
(B) 
(i)Subject to clause (ii), a covered contribution made by or on behalf of, or that was solicited in writing by or on behalf of, a covered individual shall constitute a conflict of interest, or an appearance thereof, with respect to the official duties of the covered individual. (ii)The Director of the Office of Government Ethics may exempt a covered contribution from the application of clause (i) if the Director determines the circumstances of the solicitation and making of the covered contribution do not present a risk of a conflict of interest and the exemption of the covered contribution would not affect adversely the integrity of the Government or the public's confidence in the integrity of the Government. 
(3)A report filed pursuant to subsection (a) or (b) of section 101 by a covered individual shall include the information described in subsection (a)(2) with respect to each covered gift received during the applicable period.. (c)Provision of reports and ethics agreements to CongressSection 105 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following: 
 
(e)Not later than 30 days after receiving a written request from the Chairman or Ranking Member of a committee or subcommittee of either House of Congress, the Director of the Office of Government Ethics shall provide to the Chairman and Ranking Member each report filed under this title by the covered individual and any ethics agreement entered into between the agency and the covered individual.. (d)Rules on ethics agreementsThe Director of the Office of Government Ethics shall promptly issue rules regarding how an agency in the executive branch shall address information required to be disclosed under the amendments made by this subtitle in drafting ethics agreements between the agency and individuals appointed to positions in the agency. 
(e)Technical and conforming amendments 
(1)The Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (A)in section 101(f)— 
(i)in paragraph (9), by striking section 109(12) and inserting section 109(15); (ii)in paragraph (10), by striking section 109(13) and inserting section 109(16); 
(iii)in paragraph (11), by striking section 109(10) and inserting section 109(13); and (iv)in paragraph (12), by striking section 109(8) and inserting section 109(11); 
(B)in section 103(l)— (i)in paragraph (9), by striking section 109(12) and inserting section 109(15); and 
(ii)in paragraph (10), by striking section 109(13) and inserting section 109(16); and (C)in section 105(b)(3)(A), by striking section 109(8) or 109(10) and inserting section 109(11) or 109(13). 
(2)Section 3(4)(D) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(4)(D)) is amended by striking section 109(13) and inserting section 109(16). (3)Section 21A of the Securities Exchange Act of 1934 (15 U.S.C. 78u–1) is amended— 
(A)in subsection (g)(2)(B)(ii), by striking section 109(11) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(11))) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.)); and (B)in subsection (h)(2)— 
(i)in subparagraph (B), by striking section 109(8) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(8)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and (ii)in subparagraph (C), by striking section 109(10) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(10)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). 
(4)Section 499(j)(2) of the Public Health Service Act (42 U.S.C. 290b(j)(2)) is amended by striking section 109(16) of the Ethics in Government Act of 1978 and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). FTransition Team Ethics 7051.Short titleThis subtitle may be cited as the Transition Team Ethics Improvement Act.  
7052.Presidential transition ethics programsThe Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended— (1)in section 3(f), by adding at the end the following new paragraph: 
 
(3)The President-elect shall submit to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report with a list of— (A)any individual for whom an application for a security clearance was submitted, not later than 10 days after the date on which the application was submitted; and 
(B)any individual provided a security clearance, not later than 10 days after the date on which the security clearance was provided.; (2)in section 4— 
(A)in subsection (a)— (i)in paragraph (3), by striking and at the end; 
(ii)by redesignating paragraph (4) as paragraph (5); and (iii)by inserting after paragraph (3) the following: 
 
(4)the term nonpublic information— (A)means information from the Federal Government that a transition team member obtains as part of the employment of such member that the member knows or reasonably should know has not been made available to the general public; and 
(B)includes information that has not been released to the public that a transition team member knows or reasonably should know— (i)is exempt from disclosure under section 552 of title 5, United States Code, or otherwise protected from disclosure by law; and 
(ii)is not authorized by the appropriate agency or official to be released to the public; and; and (B)in subsection (g)— 
(i)in paragraph (1), by striking November and inserting October; and (ii)by adding at the end the following: 
 
(3)Ethics plan 
(A)In generalEach memorandum of understanding under paragraph (1) shall include an agreement that the eligible candidate will implement and enforce an ethics plan to guide the conduct of the transition beginning on the date on which the eligible candidate becomes the President-elect. (B)ContentsThe ethics plan shall include, at a minimum— 
(i)a description of the ethics requirements that will apply to all transition team members, including specific requirements for transition team members who will have access to nonpublic or classified information; (ii)a description of how the transition team will— 
(I)address the role on the transition team of— (aa)registered lobbyists under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) and individuals who were formerly registered lobbyists under that Act; 
(bb)persons registered under the Foreign Agents Registration Act, as amended (22 U.S.C. 611 et seq.), foreign nationals, and other foreign agents; and (cc)transition team members with sources of income or clients that are not disclosed to the public; 
(II)prohibit a transition team member with personal financial conflicts of interest as described in section 208 of title 18, United States Code, from working on particular matters involving specific parties that affect the interests of such member; and (III)address how the covered eligible candidate will address their own personal financial conflicts of interest during a Presidential term if the covered eligible candidate becomes the President-elect; 
(iii)a Code of Ethical Conduct, to which each transition team member will sign and be subject to, that reflects the content of the ethics plans under this paragraph and at a minimum requires each transition team member to— (I)seek authorization from transition team leaders or their designees before seeking, on behalf of the transition, access to any nonpublic information; 
(II)keep confidential any nonpublic information provided in the course of the duties of the member with the transition and exclusively use such information for the purposes of the transition; and (III)not use any nonpublic information provided in the course of transition duties, in any manner, for personal or private gain for the member or any other party at any time during or after the transition; and 
(iv)a description of how the transition team will enforce the Code of Ethical Conduct, including the names of the transition team members responsible for enforcement, oversight, and compliance. (C)Publicly availableThe transition team shall make the ethics plan described in this paragraph publicly available on the internet website of the General Services Administration the earlier of— 
(i)the day on which the memorandum of understanding is completed; or (ii)October 1.; and 
(3)in section 6(b)— (A)in paragraph (1)— 
(i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (C)a list of all positions each transition team member has held outside the Federal Government for the previous 12-month period, including paid and unpaid positions; 
(D)sources of compensation for each transition team member exceeding $5,000 a year for the previous 12-month period; (E)a description of the role of each transition team member, including a list of any policy issues that the member expects to work on, and a list of agencies the member expects to interact with, while serving on the transition team; 
(F)a list of any issues from which each transition team member will be recused while serving as a member of the transition team pursuant to the transition team ethics plan outlined in section 4(g)(3); and (G)an affirmation that no transition team member has a financial conflict of interest that precludes the member from working on the matters described in subparagraph (E).; 
(B)in paragraph (2), by inserting not later than 2 business days after public; and (C)by adding at the end the following: 
 
(3)The head of a Federal department or agency, or their designee, shall not permit access to the Federal department or agency, or employees of such department or agency, that would not be provided to a member of the public for any transition team member who does not make the disclosures listed under paragraph (1).. GEthics Pledge for Senior Executive Branch Employees 7061.Short titleThis subtitle may be cited as the Ethics in Public Service Act.  
7062.Ethics pledge requirement for senior executive branch employeesThe Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.) is amended by inserting after title I the following new title:  IIEthics Pledge 201.DefinitionsFor the purposes of this title, the following definitions apply: 
(1)The term executive agency has the meaning given that term in section 105 of title 5, United States Code, and includes the Executive Office of the President, the United States Postal Service, and Postal Regulatory Commission, but does not include the Government Accountability Office. (2)The term appointee means any full-time, noncareer Presidential or Vice Presidential appointee, noncareer appointee in the Senior Executive Service (or other SES-type system), or appointee to a position that has been excepted from the competitive service by reason of being of a confidential or policymaking character (Schedule C and other positions excepted under comparable criteria) in an executive agency, but does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer. 
(3)The term gift means anything having monetary value.  (4)The term covered executive branch official and lobbyist have the meanings given those terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602). 
(5)The term registered lobbyist or lobbying organization means a lobbyist or an organization filing a registration pursuant to section 4(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)), and in the case of an organization filing such a registration, registered lobbyist includes each of the lobbyists identified therein. (6)The term lobby and lobbied mean to act or have acted as a registered lobbyist. 
(7)The term former employer is any person for whom the appointee has within the 2 years prior to the date of his or her appointment served as an employee, officer, director, trustee, or general partner, except that former employer does not include any executive agency or other entity of the Federal Government, State or local government, the District of Columbia, Native American tribe, or any United States territory or possession. (8)The term former client is any person for whom the appointee served personally as agent, attorney, or consultant within the 2 years prior to the date of his or her appointment, but excluding instances where the service provided was limited to a speech or similar appearance. It does not include clients of the appointee’s former employer to whom the appointee did not personally provide services. 
(9)The term directly and substantially related to my former employer or former clients means matters in which the appointee’s former employer or a former client is a party or represents a party. (10)The term participate means to participate personally and substantially. 
(11)The term post-employment restrictions includes the provisions and exceptions in section 207(c) of title 18, United States Code, and the implementing regulations. (12)The term Government official means any employee of the executive branch. 
(13)The term Administration means all terms of office of the incumbent President serving at the time of the appointment of an appointee covered by this title. (14)The term pledge means the ethics pledge set forth in section 202 of this title. 
(15)All references to provisions of law and regulations shall refer to such provisions as in effect on the date of enactment of this title. 202.Ethics pledgeEach appointee in every executive agency appointed on or after the date of enactment of this section shall be required to sign an ethics pledge upon appointment. The pledge shall be signed and dated within 30 days of taking office and shall include, at a minimum, the following elements: 
 
As a condition, and in consideration, of my employment in the United States Government in a position invested with the public trust, I commit myself to the following obligations, which I understand are binding on me and are enforceable under law: (1)Lobbyist Gift Ban.—I will not accept gifts from registered lobbyists or lobbying organizations for the duration of my service as an appointee. 
(2)Revolving Door Ban; Entering Government.— (A)All Appointees Entering Government.—I will not, for a period of 2 years from the date of my appointment, participate in any particular matter involving specific party or parties that is directly and substantially related to my former employer or former clients, including regulations and contracts. 
(B)Lobbyists Entering Government.—If I was a registered lobbyist within the 2 years before the date of my appointment, in addition to abiding by the limitations of subparagraph (A), I will not for a period of 2 years after the date of my appointment: (i)participate in any particular matter on which I lobbied within the 2 years before the date of my appointment; 
(ii)participate in the specific issue area in which that particular matter falls; or (iii)seek or accept employment with any executive agency that I lobbied within the 2 years before the date of my appointment. 
(3)Revolving Door Ban; Appointees Leaving Government.— (A)All Appointees Leaving Government.—If, upon my departure from the Government, I am covered by the post-employment restrictions on communicating with employees of my former executive agency set forth in section 207(c) of title 18, United States Code, I agree that I will abide by those restrictions for a period of 2 years following the end of my appointment. 
(B)Appointees Leaving Government To Lobby.—In addition to abiding by the limitations of subparagraph (A), I also agree, upon leaving Government service, not to lobby any covered executive branch official or noncareer Senior Executive Service appointee for the remainder of the Administration. (4)Employment Qualification Commitment.—I agree that any hiring or other employment decisions I make will be based on the candidate's qualifications, competence, and experience. 
(5)Assent to Enforcement.—I acknowledge that title II of the Ethics in Government Act of 1978, which I have read before signing this document, defines certain of the terms applicable to the foregoing obligations and sets forth the methods for enforcing them. I expressly accept the provisions of that title as a part of this agreement and as binding on me. I understand that the terms of this pledge are in addition to any statutory or other legal restrictions applicable to me by virtue of Federal Government service. ”. 203.Waiver (a)The President or the President’s designee may grant to any current or former appointee a written waiver of any restrictions contained in the pledge signed by such appointee if, and to the extent that, the President or the President’s designee certifies (in writing) that— 
(1)the literal application of the restriction is inconsistent with the purposes of the restriction; or (2)it is in the public interest to grant the waiver. 
(b)Any waiver under this section shall take effect when the certification is signed by the President or the President’s designee. (c)For purposes of subsection (a)(2), the public interest shall include exigent circumstances relating to national security or to the economy. De minimis contact with an executive agency shall be cause for a waiver of the restrictions contained in paragraph (2)(B) of the pledge. 
204.Administration 
(a)The head of each executive agency shall, in consultation with the Director of the Office of Government Ethics, establish such rules or procedures (conforming as nearly as practicable to the agency’s general ethics rules and procedures, including those relating to designated agency ethics officers) as are necessary or appropriate to ensure— (1)that every appointee in the agency signs the pledge upon assuming the appointed office or otherwise becoming an appointee; 
(2)that compliance with paragraph (2)(B) of the pledge is addressed in a written ethics agreement with each appointee to whom it applies; (3)that spousal employment issues and other conflicts not expressly addressed by the pledge are addressed in ethics agreements with appointees or, where no such agreements are required, through ethics counseling; and 
(4)compliance with this title within the agency. (b)With respect to the Executive Office of the President, the duties set forth in subsection (a) shall be the responsibility of the Counsel to the President. 
(c)The Director of the Office of Government Ethics shall— (1)ensure that the pledge and a copy of this title are made available for use by agencies in fulfilling their duties under subsection (a); 
(2)in consultation with the Attorney General or the Counsel to the President, when appropriate, assist designated agency ethics officers in providing advice to current or former appointees regarding the application of the pledge; (3)adopt such rules or procedures as are necessary or appropriate— 
(A)to carry out the responsibilities assigned by this subsection; (B)to apply the lobbyist gift ban set forth in paragraph (1) of the pledge to all executive branch employees; 
(C)to authorize limited exceptions to the lobbyist gift ban for circumstances that do not implicate the purposes of the ban; (D)to make clear that no person shall have violated the lobbyist gift ban if the person properly disposes of a gift; 
(E)to ensure that existing rules and procedures for Government employees engaged in negotiations for future employment with private businesses that are affected by their official actions do not affect the integrity of the Government’s programs and operations; and (F)to ensure, in consultation with the Director of the Office of Personnel Management, that the requirement set forth in paragraph (4) of the pledge is honored by every employee of the executive branch; 
(4)in consultation with the Director of the Office of Management and Budget, report to the President on whether full compliance is being achieved with existing laws and regulations governing executive branch procurement lobbying disclosure and on steps the executive branch can take to expand to the fullest extent practicable disclosure of such executive branch procurement lobbying and of lobbying for Presidential pardons, and to include in the report both immediate action the executive branch can take and, if necessary, recommendations for legislation; and (5)provide an annual public report on the administration of the pledge and this title. 
(d)All pledges signed by appointees, and all waiver certifications with respect thereto, shall be filed with the head of the appointee’s agency for permanent retention in the appointee’s official personnel folder or equivalent folder.. HSeverability 7071.SeverabilityIf any provision of this title or any amendment made by this title, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this title and the amendments made by this title, and the application of the provision or amendment to any other person or circumstance, shall not be affected. 
VIIICongressional Ethics Reform 
 
Subtitle A—Requiring Members of Congress To reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 
Sec. 8001. Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in all cases of employment discrimination acts by Members. 
Subtitle B—Conflicts of Interests 
Sec. 8101. Prohibiting Members of House of Representatives from serving on boards of for-profit entities. 
Sec. 8102. Conflict of interest rules for Members of Congress and congressional staff. 
Sec. 8103. Exercise of rulemaking powers. 
Subtitle C—Campaign Finance and Lobbying Disclosure 
Sec. 8201. Short title. 
Sec. 8202. Requiring disclosure in certain reports filed with Federal Election Commission of persons who are registered lobbyists. 
Sec. 8203. Effective date. 
Subtitle D—Access to Congressionally Mandated Reports 
Sec. 8301. Short title. 
Sec. 8302. Definitions. 
Sec. 8303. Establishment of online portal for congressionally mandated reports. 
Sec. 8304. Federal agency responsibilities. 
Sec. 8305. Removing and altering reports. 
Sec. 8306. Relationship to the Freedom of Information Act. 
Sec. 8307. Implementation. 
Subtitle E—CLEAN Congress 
Sec. 8401. Short title. 
Sec. 8402. Prohibiting multiple subjects in single bill. 
Sec. 8403. Requiring equal application of laws to Members of Congress. 
Subtitle F—CLEAN Public Service 
Sec. 8501. Short title. 
Sec. 8502. Termination of further retirement benefits for Members of Congress. 
Subtitle G—No Budget, No Pay 
Sec. 8601. Short title. 
Sec. 8602. Definition. 
Sec. 8603. Timely approval of concurrent resolution on the budget and the appropriations bills. 
Sec. 8604. No pay without concurrent resolution on the budget and the appropriations bills. 
Sec. 8605. Determinations. 
Sec. 8606. Effective date. 
Subtitle H—No Work, No Pay 
Sec. 8701. Short title. 
Sec. 8702. Prohibiting paying Members of Congress during Government shutdowns. 
Sec. 8703. Definitions. 
Subtitle I—Severability 
Sec. 8801. Severability.  
ARequiring Members of Congress To reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 
8001.Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in all cases of employment discrimination acts by Members 
(a)Requiring reimbursementClause (i) of section 415(d)(1)(C) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(d)(1)(C)), as amended by section 111(a) of the Congressional Accountability Act of 1995 Reform Act, is amended to read as follows:  (i)a violation of section 201(a) or section 206(a); or. 
(b)Conforming amendment relating to notification of possibility of reimbursementClause (i) of section 402(b)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1402(b)(2)(B)), as amended by section 102(a) of the Congressional Accountability Act of 1995 Reform Act, is amended to read as follows:  (i)a violation of section 201(a) or section 206(a); or. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Congressional Accountability Act of 1995 Reform Act. BConflicts of Interests 8101.Prohibiting Members of House of Representatives from serving on boards of for-profit entitiesRule XXIII of the Rules of the House of Representatives is amended— 
(1)by redesignating clause 19 as clause 20; and (2)by inserting after clause 18 the following new clause: 
 
19.A Member, Delegate, or Resident Commissioner may not serve on the board of directors of any for-profit entity.. 8102.Conflict of interest rules for Members of Congress and congressional staffNo Member, officer, or employee of a committee or Member of either House of Congress may knowingly use his or her official position to introduce or aid the progress or passage of legislation, a principal purpose of which is to further only his or her pecuniary interest, only the pecuniary interest of his or her immediate family, or only the pecuniary interest of a limited class of persons or enterprises, when he or she, or his or her immediate family, or enterprises controlled by them, are members of the affected class. 
8103.Exercise of rulemaking powersThe provisions of this subtitle are enacted by the Congress— (1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House. CCampaign Finance and Lobbying Disclosure 8201.Short titleThis subtitle may be cited as the Connecting Lobbyists and Electeds for Accountability and Reform Act or the CLEAR Act. 
8202.Requiring disclosure in certain reports filed with Federal Election Commission of persons who are registered lobbyists 
(a)Reports filed by political committeesSection 304(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(b)) is amended— (1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(9)if any person identified in subparagraph (A), (E), (F), or (G) of paragraph (3) is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person is a registered lobbyist under such Act.. (b)Reports filed by persons making independent expendituresSection 304(c)(2) of such Act (52 U.S.C. 30104(c)(2)) is amended— 
(1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (D)if the person filing the statement, or a person whose identification is required to be disclosed under subparagraph (C), is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person is a registered lobbyist under such Act.. 
(c)Reports filed by persons making disbursements for electioneering communicationsSection 304(f)(2) of such Act (52 U.S.C. 30104(f)(2)) is amended by adding at the end the following new subparagraph:  (G)If the person making the disbursement, or a contributor described in subparagraph (E) or (F), is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person or contributor is a registered lobbyist under such Act.. 
(d)Requiring Commission To establish link to websites of Clerk of House and Secretary of SenateSection 304 of such Act (52 U.S.C. 30104), as amended by section 4308(a), is amended by adding at the end the following new subsection:  (k)Requiring information on registered lobbyists To be linked to websites of Clerk of House and Secretary of Senate (1)Links to websitesThe Commission shall ensure that the Commission's public database containing information described in paragraph (2) is linked electronically to the websites maintained by the Secretary of the Senate and the Clerk of the House of Representatives containing information filed pursuant to the Lobbying Disclosure Act of 1995. 
(2)Information describedThe information described in this paragraph is each of the following: (A)Information disclosed under paragraph (9) of subsection (b). 
(B)Information disclosed under subparagraph (D) of subsection (c)(2). (C)Information disclosed under subparagraph (G) of subsection (f)(2).. 
8203.Effective dateThe amendments made by this subtitle shall apply with respect to reports required to be filed under the Federal Election Campaign Act of 1971 on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. DAccess to Congressionally Mandated Reports 8301.Short titleThis subtitle may be cited as the Access to Congressionally Mandated Reports Act. 
8302.DefinitionsIn this subtitle: (1)Congressionally mandated reportThe term congressionally mandated report— 
(A)means a report that is required to be submitted to either House of Congress or any committee of Congress, or subcommittee thereof, by a statute, resolution, or conference report that accompanies legislation enacted into law; and (B)does not include a report required under part B of subtitle II of title 36, United States Code. 
(2)DirectorThe term Director means the Director of the Government Publishing Office. (3)Federal agencyThe term Federal agency has the meaning given that term under section 102 of title 40, United States Code, but does not include the Government Accountability Office. 
(4)Open formatThe term open format means a file format for storing digital data based on an underlying open standard that— (A)is not encumbered by any restrictions that would impede reuse; and 
(B)is based on an underlying open data standard that is maintained by a standards organization. (5)Reports online portalThe term reports online portal means the online portal established under section 8303(a). 
8303.Establishment of online portal for congressionally mandated reports 
(a)Requirement To establish online portal 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Director shall establish and maintain an online portal accessible by the public that allows the public to obtain electronic copies of all congressionally mandated reports in one place. The Director may publish other reports on the online portal. (2)Existing functionalityTo the extent possible, the Director shall meet the requirements under paragraph (1) by using existing online portals and functionality under the authority of the Director. 
(3)ConsultationIn carrying out this subtitle, the Director shall consult with the Clerk of the House of Representatives, the Secretary of the Senate, and the Librarian of Congress regarding the requirements for and maintenance of congressionally mandated reports on the reports online portal. (b)Content and functionThe Director shall ensure that the reports online portal includes the following: 
(1)Subject to subsection (c), with respect to each congressionally mandated report, each of the following: (A)A citation to the statute, conference report, or resolution requiring the report. 
(B)An electronic copy of the report, including any transmittal letter associated with the report, in an open format that is platform independent and that is available to the public without restrictions, including restrictions that would impede the re-use of the information in the report. (C)The ability to retrieve a report, to the extent practicable, through searches based on each, and any combination, of the following: 
(i)The title of the report. (ii)The reporting Federal agency. 
(iii)The date of publication. (iv)Each congressional committee receiving the report, if applicable. 
(v)The statute, resolution, or conference report requiring the report. (vi)Subject tags. 
(vii)A unique alphanumeric identifier for the report that is consistent across report editions. (viii)The serial number, Superintendent of Documents number, or other identification number for the report, if applicable. 
(ix)Key words. (x)Full text search. 
(xi)Any other relevant information specified by the Director. (D)The date on which the report was required to be submitted, and on which the report was submitted, to the reports online portal. 
(E)Access to the report not later than 30 calendar days after its submission to Congress. (F)To the extent practicable, a permanent means of accessing the report electronically. 
(2)A means for bulk download of all congressionally mandated reports. (3)A means for downloading individual reports as the result of a search. 
(4)An electronic means for the head of each Federal agency to submit to the reports online portal each congressionally mandated report of the agency, as required by section 4. (5)In tabular form, a list of all congressionally mandated reports that can be searched, sorted, and down­loaded by— 
(A)reports submitted within the required time; (B)reports submitted after the date on which such reports were required to be submitted; and 
(C)reports not submitted. (c)Noncompliance by Federal agencies (1)Reports not submittedIf a Federal agency does not submit a congressionally mandated report to the Director, the Director shall to the extent practicable— 
(A)include on the reports online portal— (i)the information required under clauses (i), (ii), (iv), and (v) of subsection (b)(1)(C); and 
(ii)the date on which the report was required to be submitted; and (B)include the congressionally mandated report on the list described in subsection (b)(5)(C). 
(2)Reports not in open formatIf a Federal agency submits a congressionally mandated report that is not in an open format, the Director shall include the congressionally mandated report in another format on the reports online portal. (d)Free accessThe Director may not charge a fee, require registration, or impose any other limitation in exchange for access to the reports online portal. 
(e)Upgrade capabilityThe reports online portal shall be enhanced and updated as necessary to carry out the purposes of this subtitle. 8304.Federal agency responsibilities (a)Submission of electronic copies of reportsConcurrently with the submission to Congress of each congressionally mandated report, the head of the Federal agency submitting the congressionally mandated report shall submit to the Director the information required under subparagraphs (A) through (D) of section 8303(b)(1) with respect to the congressionally mandated report. Nothing in this subtitle shall relieve a Federal agency of any other requirement to publish the congressionally mandated report on the online portal of the Federal agency or otherwise submit the congressionally mandated report to Congress or specific committees of Congress, or subcommittees thereof. 
(b)GuidanceNot later than 240 days after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Director, shall issue guidance to agencies on the implementation of this Act. (c)Structure of submitted report dataThe head of each Federal agency shall ensure that each congressionally mandated report submitted to the Director complies with the open format criteria established by the Director in the guidance issued under subsection (b). 
(d)Point of contactThe head of each Federal agency shall designate a point of contact for congressionally mandated report. (e)List of reportsAs soon as practicable each calendar year (but not later than April 1), and on a rolling basis during the year if feasible, the Librarian of Congress shall submit to the Director a list of congressionally mandated reports from the previous calendar year, in consultation with the Clerk of the House of Representatives, which shall— 
(1)be provided in an open format; (2)include the information required under clauses (i), (ii), (iv), and (v) of section 8303(b)(1)(C) for each report; 
(3)include the frequency of the report; (4)include a unique alphanumeric identifier for the report that is consistent across report editions; 
(5)include the date on which each report is required to be submitted; and (6)be updated and provided to the Director, as necessary. 
8305.Removing and altering reportsA report submitted to be published to the reports online portal may only be changed or removed, with the exception of technical changes, by the head of the Federal agency concerned if— (1)the head of the Federal agency consults with each congressional committee to which the report is submitted; and 
(2)Congress enacts a joint resolution authorizing the changing or removal of the report. 8306.Relationship to the Freedom of Information Act (a)In generalNothing in this subtitle shall be construed to— 
(1)require the disclosure of information or records that are exempt from public disclosure under section 552 of title 5, United States Code; or (2)impose any affirmative duty on the Director to review congressionally mandated reports submitted for publication to the reports online portal for the purpose of identifying and redacting such information or records. 
(b)Redaction of informationThe head of a Federal agency may redact information required to be disclosed under this subtitle if the information would be properly withheld from disclosure under section 552 of title 5, United States Code, and shall— (1)redact information required to be disclosed under this subtitle if disclosure of such information is prohibited by law; 
(2)redact information being withheld under this subsection prior to submitting the information to the Director; (3)redact only such information properly withheld under this subsection from the submission of information or from any congressionally mandated report submitted under this subtitle; 
(4)identify where any such redaction is made in the submission or report; and (5)identify the exemption under which each such redaction is made. 
8307.ImplementationExcept as provided in section 8304(b), this subtitle shall be implemented not later than 1 year after the date of enactment of this Act and shall apply with respect to congressionally mandated reports submitted to Congress on or after the date that is 1 year after such date of enactment. ECLEAN Congress 8401.Short titleThis subtitle may be cited as the Citizen Legislature Anti-Corruption Reform of Congress Act or the CLEAN Congress Act. 
8402.Prohibiting multiple subjects in single bill 
(a)In generalEach bill, order, resolution, or vote submitted by Congress to the President under section 7 of article I of the Constitution of the United States shall embrace no more than one subject, and that subject shall be clearly and descriptively expressed in the title of the bill, order, resolution or vote. (b)Effective dateSubsection (a) shall apply with respect to the One Hundred Sixteenth Congress and each succeeding Congress. 
8403.Requiring equal application of laws to Members of Congress 
(a)In generalNotwithstanding any other provision of law, any provision of law that provides an exception in its application to a Member of Congress or an employee of the office of a Member of Congress shall have no effect. (b)Clarification relating to exercise of official or representational dutiesSubsection (a) shall not be construed to apply to provisions of law or rules which permit Members of Congress or employees of offices of Members of Congress to carry out official duties that are tied directly to lawmaking, including provisions or rules permitting Members and employees to enter and use the United States Capitol, the United States Capitol grounds, and other buildings and facilities. 
(c)DefinitionIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. FCLEAN Public Service 8501.Short titleThis subtitle may be cited as the Citizen Legislature Anti-Corruption Reform of Public Service Act or the CLEAN Public Service Act. 
8502.Termination of further retirement benefits for Members of Congress 
(a)Amendments relating to the Civil Service Retirement System 
(1)In generalSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section 8335 the following:  8335a.Termination of further retirement coverage of Members of Congress (a)In generalNotwithstanding any other provision of this subchapter and subject to subsection (f), effective on the date that is 90 days after the date of enactment of this section— 
(1)a Member shall not be subject to this subchapter for any further period of time; and (2)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund. 
(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this subchapter with respect to any Member covering any period prior to the date of enactment of this section. (c)Right To participate in thrift savings plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law. 
(d)RegulationsAny regulations necessary to carry out this section may— (1)except with respect to matters relating to the Thrift Savings Plan, be prescribed by the Director of the Office of Personnel Management; and 
(2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)). (e)ExclusionFor purposes of this section, the term Member does not include the Vice President.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8335 the following:   8335a. Termination of further retirement coverage of Members of Congress.. (b)Amendments relating to the Federal Employees Retirement System (1)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section 8425 the following: 
 
8425a.Termination of further retirement coverage of Members of Congress 
(a)In generalNotwithstanding any other provision of this chapter, effective on the date that is 90 days after the date of enactment of this section— (1)subject to subsection (f), in the case of an individual who first becomes a Member before such date of enactment— 
(A)such Member shall not be subject to this chapter for any further period of time after such date of enactment; and (B)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund; and 
(2)in the case of an individual who first becomes a Member on or after such date of enactment— (A)such Member shall not be subject to this chapter; and 
(B)no Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund. (b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this chapter with respect to any Member covering any period prior to the date of enactment of this section. 
(c)Right To participate in thrift savings plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law. (d)Regulations (1)In generalAny regulations necessary to carry out this section may— 
(A)except with respect to matters relating to the Thrift Savings Plan, be prescribed by the Director of the Office of Personnel Management; and (B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)). 
(2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a Member who has not completed at least 5 years of civilian service as of the date of enactment of this section, provide that the lump-sum credit shall be payable to such Member to the same extent and in the same manner as if such Member satisfied paragraphs (1) through (4) of section 8424(a) as of such date of enactment. (e)ExclusionsFor purposes of this section, the term Member does not include the Vice President.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8425 the following:   8425a. Termination of further retirement coverage of Members of Congress.. GNo Budget, No Pay 8601.Short titleThis subtitle may be cited as the No Budget, No Pay Act. 
8602.DefinitionIn this subtitle, the term Member of Congress— (1)has the meaning given under section 2106 of title 5, United States Code; and 
(2)does not include the Vice President. 8603.Timely approval of concurrent resolution on the budget and the appropriations billsIf both Houses of Congress have not approved a concurrent resolution on the budget as described under section 301 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 632) for a fiscal year before October 1 of that fiscal year and have not passed all the regular appropriations bills for the next fiscal year before October 1 of that fiscal year, the pay of each Member of Congress may not be paid for each day following that October 1 until the date on which both Houses of Congress approve a concurrent resolution on the budget for that fiscal year and all the regular appropriations bills. 
8604.No pay without concurrent resolution on the budget and the appropriations bills 
(a)In generalNotwithstanding any other provision of law, no funds may be appropriated or otherwise be made available from the United States Treasury for the pay of any Member of Congress during any period determined by the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate or the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives under section 8605. (b)No retroactive payA Member of Congress may not receive pay for any period determined by the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate or the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives under section 8605, at any time after the end of that period. 
8605.Determinations 
(a)Senate 
(1)Request for certificationsOn October 1 of each year, the Secretary of the Senate shall submit a request to the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate for certification of determinations made under paragraph (2) (A) and (B). (2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate shall— 
(A)on October 1 of each year, make a determination of whether Congress is in compliance with section 8603 and whether Senators may not be paid under that section; (B)determine the period of days following each October 1 that Senators may not be paid under section 8603; and 
(C)provide timely certification of the determinations under subparagraphs (A) and (B) upon the request of the Secretary of the Senate. (b)House of Representatives (1)Request for certificationsOn October 1 of each year, the Chief Administrative Officer of the House of Representatives shall submit a request to the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives for certification of determinations made under paragraph (2) (A) and (B). 
(2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives shall— (A)on October 1 of each year, make a determination of whether Congress is in compliance with section 8603 and whether Members of the House of Representatives may not be paid under that section;  
(B)determine the period of days following each October 1 that Members of the House of Representatives may not be paid under section 8603; and (C)provide timely certification of the determinations under subparagraph (A) and (B) upon the request of the Chief Administrative Officer of the House of Representatives. 
8606.Effective dateThis subtitle shall take effect on February 1, 2021. HNo Work, No Pay 8701.Short titleThis subtitle may be cited as the No Work, No Pay Act of 2019. 
8702.Prohibiting paying Members of Congress during Government shutdowns 
(a)Rule for One Hundred Sixteenth Congress 
(1)Holding salaries in escrowIf on any day during a pay period occurring during the One Hundred Sixteenth Congress a Government shutdown is in effect, the payroll administrator of each House of Congress shall— (A)deposit in an escrow account and exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of— 
(i)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and (ii)the number of 24-hour periods during the pay period during which the Government shutdown is in effect; and 
(B)release amounts deposited in an escrow account under subparagraph (A) to such Member of Congress only upon the expiration of the period described in paragraph (2). (2)Period describedThe period described in this paragraph is the period that— 
(A)begins on the first day on which the applicable Government shutdown is in effect; and (B)ends on the earlier of— 
(i)the date on which the applicable Government shutdown is no longer in effect; or (ii)the last day of the One Hundred Sixteenth Congress. 
(3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator of each House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1). (4)Release of amounts at end of the congressIn order to ensure that this subsection is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payment to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress. 
(b)Subsequent CongressesOn and after the first day of the One Hundred Seventeenth Congress, if on any day during a pay period a Government shutdown is in effect, the payroll administrator of each House of Congress shall exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of— (1)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and 
(2)the number of 24-hour periods during the pay period during which the Government shutdown is in effect. (c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrator of each House of Congress with such assistance as may be necessary to enable the payroll administrator to carry out this subtitle. 
8703.DefinitionsIn this subtitle— (1)the term Government shutdown means a lapse in appropriations for one or more Federal agencies or departments as a result of a failure to enact a regular appropriations bill or continuing resolution; 
(2)the term Member of Congress means an individual serving in a position covered under subparagraph (A), (B), or (C) of section 601(a)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(1)); and (3)the term payroll administrator, with respect to a House of Congress, means— 
(A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this Act; and (B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this Act. 
ISeverability 
8801.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. IXPresidential, Vice Presidential, and Congressional Tax Transparency  Sec. 9001. Presidential, Vice Presidential, and congressional tax transparency.  9001.Presidential, Vice Presidential, and congressional tax transparency (a)DefinitionsIn this section— 
(1)The term covered candidate means a candidate of a major party in a general election for the office of President, Vice President, Senator, or Representative in, or Delegate or Resident Commissioner to, the Congress. (2)The term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986. 
(3)The term income tax return means, with respect to an individual, any return (as such term is defined in section 6103(b)(1) of the Internal Revenue Code of 1986) of such individual other than— (A)information returns issued to persons other than such individual, and 
(B)declarations of estimated tax. (4)The term Secretary means the Secretary of the Treasury or the delegate of the Secretary. 
(b)Disclosure 
(1)In general 
(A)Candidates for Federal officeNot later than the date that is 15 days after the date on which an individual becomes a covered candidate, the individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service. (B)Federal officeholdersWith respect to each taxable year for an individual who is the President or Vice President, who is a Senator, or who is a Representative in, or Delegate or Resident Commissioner to, the Congress, not later than the due date for the return of tax for the taxable year, such individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the taxable year and for the 9 preceding taxable years. 
(C)Transition rule for sitting officeholdersNot later than the date that is 30 days after the date of enactment of this section, an individual who is the President or Vice President, who is a Senator, or who is a Representative in, or Delegate or Resident Commissioner to, the Congress, on such date of enactment shall submit to the Federal Election Commission a copy of the income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service. (2)Failure to discloseIf any requirement under paragraph (1) to submit an income tax return is not met, the chairman of the Federal Election Commission shall submit to the Secretary a written request that the Secretary provide the Federal Election Commission with the income tax return. 
(3)Publicly availableThe chairman of the Federal Election Commission shall make publicly available each income tax return submitted under paragraph (1) in the same manner as a return provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section). (4)Treatment as a report under the Federal Election Campaign Act of 1971For purposes of the Federal Election Campaign Act of 1971, any income tax return submitted under paragraph (1) or provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section) shall, after redaction under paragraph (3) or subparagraph (B)(ii) of such section, be treated as a report filed under the Federal Election Campaign Act of 1971. 
(c)Disclosure of returns 
(1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (23)Disclosure of return information of Federal officeholders and certain candidates for Federal office (A)In generalUpon written request by the chairman of the Federal Election Commission under section 10001(b)(2) of the Nonpartisan Bill For the People Act of 2019, the Secretary shall provide copies of any return which is so requested to officers and employees of the Federal Election Commission whose official duties require access to such return under this paragraph. 
(B)Disclosure to the public 
(i)In generalThe chairman of the Federal Election Commission shall make publicly available any return which is provided under subparagraph (A). (ii)Redaction of certain informationBefore making publicly available under clause (i) any return, the chairman of the Federal Election Commission shall redact such information as the Federal Election Commission and the Secretary jointly determine is necessary for protecting against identity theft, such as social security numbers.. 
(2)Conforming amendmentsSection 6103(p)(4) of such Code is amended— (A)in the matter preceding subparagraph (A) by striking or (22) and inserting (22), or (23), and 
(B)in subparagraph (F)(ii) by striking or (22) and inserting (22), or (23). (3)Effective dateThe amendments made by this subsection shall apply to disclosures made on or after the date of enactment of this Act. 
 
